Exhibit 10.1
 
EXECUTION COPY
(J.P. MORGAN LOGO) [g28110g2811003.gif]
CREDIT AGREEMENT
Dated as of September 21, 2011
Among
COCA-COLA BOTTLING CO. CONSOLIDATED
as Borrower
THE LENDERS NAMED HEREIN
J.P. MORGAN SECURITIES LLC and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners
BRANCH BANKING AND TRUST COMPANY, COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW YORK BRANCH and WELLS
FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents
CITIBANK, N.A.
as Syndication Agent
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    15  
SECTION 1.03. Accounting Terms
    15  
 
       
ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
    15  
 
       
SECTION 2.01. The Advances and Letters of Credit
    15  
SECTION 2.02. Making the Advances
    16  
SECTION 2.03. Letters of Credit
    17  
SECTION 2.04. Certain Fees
    20  
SECTION 2.05. Termination or Reduction of the Commitments
    21  
SECTION 2.06. Repayment of Advances; Letter of Credit Reimbursements
    21  
SECTION 2.07. Interest
    21  
SECTION 2.08. [Intentionally Omitted]
    22  
SECTION 2.09. Interest Rate Determinations; Changes in Rating Systems
    22  
SECTION 2.10. Voluntary Conversion and Continuation of Advances
    23  
SECTION 2.11. Prepayments of Advances
    24  
SECTION 2.12. Increased Costs
    24  
SECTION 2.13. Illegality
    24  
SECTION 2.14. Payments and Computations
    25  
SECTION 2.15. Taxes
    25  
SECTION 2.16. Set-Off; Sharing of Payments, Etc.
    27  
SECTION 2.17. Right to Replace a Lender
    28  
SECTION 2.18. Evidence of Indebtedness
    28  
SECTION 2.19. Increase of Revolving Credit Commitments
    29  
SECTION 2.20. Defaulting Lenders
    30  
 
       
ARTICLE 3 CONDITIONS OF LENDING
    32  
 
       
SECTION 3.01. Conditions Precedent to Initial Borrowing
    32  
SECTION 3.02. Conditions Precedent to Each Borrowing
    33  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    33  
 
       
SECTION 4.01. Representations and Warranties of the Borrower
    33  
 
       
ARTICLE 5 COVENANTS OF THE BORROWER
    36  
 
       
SECTION 5.01. Covenants
    36  
 
       
ARTICLE 6 EVENTS OF DEFAULT
    43  
 
       
SECTION 6.01. Events of Default
    43  
SECTION 6.02. Actions in Respect of Letters of Credit upon Default
    45  
 
       
ARTICLE 7 THE ADMINISTRATIVE AGENT
    45  
 
       
SECTION 7.01. Authorization and Action
    45  
SECTION 7.02. Administrative Agent’s Reliance, Etc.
    46  
SECTION 7.03. JPMorgan and Affiliates
    46  
SECTION 7.04. Lender Credit Decision
    46  
SECTION 7.05. Indemnification
    46  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 7.06. Successor Administrative Agent
    47  
SECTION 7.07. Arrangers
    47  
 
       
ARTICLE 8 MISCELLANEOUS
    47  
 
       
SECTION 8.01. Amendments, Etc.
    47  
SECTION 8.02. Notices, Etc.
    48  
SECTION 8.03. No Waiver; Remedies
    49  
SECTION 8.04. Costs, Expenses and Indemnification
    50  
SECTION 8.05. Binding Effect
    51  
SECTION 8.06. Assignments and Participations
    51  
SECTION 8.07. Governing Law; Submission to Jurisdiction
    53  
SECTION 8.08. Severability
    54  
SECTION 8.09. Execution in Counterparts
    54  
SECTION 8.10. Survival
    54  
SECTION 8.11. Waiver of Jury Trial
    54  
SECTION 8.12. Confidentiality
    54  
SECTION 8.13. Nonliability of Lenders
    54  
SECTION 8.14. USA PATRIOT Act
    54  
SECTION 8.15. Termination of Commitments under Existing Credit Agreement
    55  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          SCHEDULES

 
       
Schedule I
  —   Lenders and Commitments
Schedule II
  —   Existing Liens Securing Indebtedness, in each case, of $5,000,000 or more
Schedule III
  —   Litigation
Schedule IV
  —   Subsidiaries
Schedule V
  —   Material Agreements
Schedule VI
  —   Permitted Investments
Schedule VII
  —   Contingent Obligations
Schedule VIII
  —   Permitted Subsidiary Indebtedness
 
        EXHIBITS

 
       
Exhibit A
  —   Form of Notice of Borrowing
Exhibit B
  —   Form of Assignment and Acceptance
Exhibit C
  —   Form of Opinion of Special Counsel to the Borrower
Exhibit D
  —   Form of Compliance Certificate of Borrower
Exhibit E
  —   List of Closing Documents

iii



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of September 21, 2011 among COCA-COLA BOTTLING
CO. CONSOLIDATED, a corporation organized under the laws of Delaware (the
“Borrower”), the Lenders from time to time party hereto, BRANCH BANKING AND
TRUST COMPANY, COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND” NEW YORK BRANCH and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
co-documentation agents, CITIBANK, N.A., a national banking association, as
syndication agent and JPMORGAN CHASE BANK, N.A., a national banking association,
as administrative agent (in such capacity, the “Administrative Agent”).
     The parties hereto agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Acquisition Cash Flow” means, with respect to any Person or assets,
franchises or businesses acquired by the Borrower or any of its Consolidated
Subsidiaries, operating income for any period of determination plus any amounts
deducted for depreciation, amortization and operating lease expense in
determining operating income during such period (to the extent not included in
Consolidated Operating Income for such period), all determined using historical
financial statements of such Person, assets, franchises or businesses acquired
with appropriate adjustments thereto in order to reflect such operating income,
depreciation, amortization and operating lease expense on an actual historical
combined pro forma basis as if such Person, assets, franchises or businesses
acquired had been owned by the Borrower or one of its Consolidated Subsidiaries
during the applicable period. Operating income as used in the preceding sentence
will be determined for the acquired Person, assets, franchises or businesses
using the same method prescribed for determining Consolidated Operating Income.
     “Administrative Agent” has the meaning set forth in the introduction
hereto.
     “Advance” means an advance by a Lender and refers to a Base Rate Advance or
a Eurocurrency Rate Advance (each of which shall be a “Type” of Advance).
     “Affiliate” means, as to any Person, any other Person (other than a
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to
(a) vote 10% or more of the securities having ordinary voting power for the
election of directors or other persons performing similar functions of such
Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
     “Agreement” means this Credit Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.
     “Applicable Lending Office” means, with respect to any Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 



--------------------------------------------------------------------------------



 



     “Applicable Rate” means, for any day, with respect to any Base Rate Advance
or Eurodollar Rate Advance, or with respect to the Facility Fee payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Base Rate Spread”, “Eurodollar Spread” or “Facility Fee
Rate”, as the case may be, based upon the Ratings by Moody’s, S&P and Fitch,
respectively, applicable on such date:

                                  Ratings           Eurodollar   Base Rate Level
  S&P/Moody’s/Fitch   Facility Fee   Spread   Spread
1
  A-/A3/A- or above     0.10 %     0.775 %     0 %
2
  BBB+/Baa1/BBB+     0.15 %     0.85 %     0 %
3
  BBB/Baa2/BBB     0.175 %     0.95 %     0 %
4
  BBB-/Baa3/BBB-     0.20 %     1.05 %     0.05 %
5
  BB+/Ba1/BB+ or lower     0.25 %     1.25 %     0.25 %

     For purposes of the foregoing:
If the Borrower shall maintain a Rating from only two of Moody’s, S&P and Fitch
and there is a one-notch split between the two Ratings, then the Level
corresponding to the higher Rating shall apply, but if there is a more than one
notch split in the two Ratings, then the Rating that is one notch higher than
the lowest Rating shall apply. If the Borrower shall maintain a Rating from all
three of Moody’s, S&P and Fitch and there is a difference in such Ratings,
(i) if there is a one-notch split between the Ratings, then the Level
corresponding to the higher Rating shall apply and (ii) if there is greater than
a one-notch split between the Ratings, then the Level shall be based upon one
Level higher than the Level corresponding to the lowest of the three Ratings
shall apply. If any of Moody’s, S&P or Fitch shall not have in effect a Rating
for the long-term senior unsecured non-credit-enhanced debt obligations of the
Borrower then outstanding (other than by reason of the circumstances referred to
in the last sentence of this paragraph), then such rating agency shall be deemed
to have established a Rating in Level 5. If the Ratings established or deemed to
have been established by Moody’s, S&P and Fitch shall be changed (other than as
a result of a change in the rating system of Moody’s, S&P or Fitch), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01(c) or otherwise. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s, S&P or Fitch shall change, or if any
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
the definition of Applicable Rate to reflect such changed rating system or the
unavailability of Ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the Rating most recently in effect prior to such change or cessation.
     “Arrangers” means J.P. Morgan Securities LLC and Citigroup Global Markets
Inc., as Joint Lead Arrangers and Joint Bookrunners.

2



--------------------------------------------------------------------------------



 



     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of Exhibit B hereto.
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
     “Base Rate” means, for any day, a fluctuating interest rate per annum in
effect from time to time, which rate per annum shall at all times be equal to
the highest of:
     (a) the Prime Rate in effect on such day;
     (b) 1/2 of one percent per annum above the Federal Funds Rate in effect on
such day; and
     (c) the LIBOR Rate for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Eurodollar Rate for any day shall
be based on the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day.
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the LIBOR Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Rate or the LIBOR Rate,
respectively.
     “Base Rate Advance” means, at any time, an Advance which bears interest at
rates based upon the Base Rate.
     “Borrower” has the meaning set forth in the introduction hereto.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders pursuant to Section 2.01(a).
     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

3



--------------------------------------------------------------------------------



 



     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
     “Change in Control” means that:
     (a) The Coca-Cola Company and any of its wholly-owned Subsidiaries shall
cease to own, beneficially and of record, at least 10% of the outstanding
capital stock of the Borrower; or
     (b) any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable, except
that for purposes of this paragraph (b) such person or group shall be deemed to
have “beneficial ownership” of all shares that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), other than (i) The Coca-Cola Company, (ii) other
shareholders of the Borrower as of the date hereof and (iii) J. Frank Harrison
III, his spouse and the lineal descendants of either of the foregoing (or
trusts, corporations, partnerships, limited partnerships, limited liability
companies or other estate planning vehicles for the benefit thereof), is or
becomes the “beneficial owner” (as such term is used in Rule 13d-3 promulgated
pursuant to the Exchange Act), directly or indirectly, of more than 50% of the
aggregate voting power of all voting shares of the Borrower; or
     (c) during any period of 25 consecutive calendar months, a majority of the
Board of Directors of the Borrower shall no longer be composed of individuals
(i) who were members of said Board on the first day of such period, (ii) whose
election or nomination to said Board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of said Board and (iii) whose election or nomination to said
Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
said Board.
     “Change in Law” means the occurrence, after the date of this Agreement (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

4



--------------------------------------------------------------------------------



 



     “Closing Date” means the date as of which the Administrative Agent notifies
the Borrower that the conditions precedent set forth in Section 3.01 have been
satisfied or waived.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
     “Commitment Termination Date” means the date five years after the date of
this Agreement; provided that if such date is not a Business Day, the Commitment
Termination date shall be the immediately preceding Business Day.
     “Communications” means all information, documents and other materials that
the Borrower is obligated to furnish to the Administrative Agent pursuant to
this Agreement, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (ii) provides notice of any Default or Event of Default under
this Agreement or (iii) is required to be delivered to satisfy any condition
precedent to the occurrence of the Closing Date and/or any borrowing.
     “Compliance Certificate” mean a certificate in substantially the form of
Exhibit D.
     “Consolidated” refers to the consolidation of accounts of the Borrower and
its Subsidiaries in accordance with GAAP.
     “Consolidated Cash Flow” means, for any period, Consolidated Operating
Income for such period plus (i) any amounts deducted for depreciation,
amortization and operating lease expense and (ii) any impairment charges or
asset write-down or write off related to intangible assets, long-lived assets
and property, plant and equipment, solely to the extent that any such charges,
write-down or write off described in this clause (ii) are non-cash items, in
each case in determining Consolidated Operating Income.
     “Consolidated Cash Flow/Fixed Charges Ratio” means, at any time, the ratio
of (i) Consolidated Cash Flow for the then most recently concluded period of
four consecutive fiscal quarters of the Borrower to (ii) Consolidated Fixed
Charges for such period.
     “Consolidated Fixed Charges” shall mean, for any period, the sum of (i)
Consolidated Net Interest Expense for such period, (ii) the amount of
obligations of the Borrower and its Consolidated Subsidiaries as lessees, on
leases other than Capitalized Leases, accrued during such period and
(iii) payments made or required to be made by the Borrower and its Consolidated
Subsidiaries during such period under agreements providing for or containing
covenants not to compete.
     “Consolidated Funded Indebtedness” shall mean, at any time, the aggregate
outstanding principal amount of all Funded Indebtedness of the Borrower and its
Consolidated Subsidiaries, determined and consolidated in accordance with GAAP.
     “Consolidated Funded Indebtedness/Cash Flow Ratio” shall mean, at any time,
the ratio of (a) the aggregate amount of (i) Consolidated Funded Indebtedness
and (ii) 50% of every Contingent Obligation of the Borrower and its Consolidated
Subsidiaries, determined and

5



--------------------------------------------------------------------------------



 



consolidated in accordance with GAAP to (b) the aggregate of (i) Consolidated
Cash Flow for the then most recently concluded period of four consecutive fiscal
quarters of the Borrower and (ii) Acquisition Cash Flow for such period.
     “Consolidated Net Interest Expense” shall mean, for any period, the
aggregate net amount of interest payments of the Borrower and its Consolidated
Subsidiaries, determined and consolidated in accordance with GAAP, excluding,
however, such amounts as arise from the amortization of capitalized interest,
discount and fees reflected as an asset on the Borrower’s books and records on
the Closing Date.
     “Consolidated Net Worth” means at any time, the consolidated stockholders’
equity of the Borrower and its Subsidiaries calculated on a consolidated basis
in accordance with GAAP.
     “Consolidated Operating Income” shall mean, for any period, the net income
of the Borrower and its Consolidated Subsidiaries, before any deduction in
respect of interest or taxes, determined and consolidated in accordance with
GAAP, excluding, however, extraordinary items in accordance with GAAP (which
shall include without limitation, in any event, any income, net of expenses, or
loss realized by the Borrower or any Consolidated Subsidiary from any sale of
assets outside the ordinary course of business, whether tangible or intangible,
including franchise territories and securities).
     “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of the Borrower and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.
     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the financial obligation or liability of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or application for a letter of
credit, but excluding the endorsement of instruments for deposit or collection
in the ordinary course of business.
     “Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Advances from one Interest Period to the next Interest Period
pursuant to Section 2.10(b).
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.09 or
Section 2.10(a).
     “Credit Party” means the Administrative Agent, the Issuing Bank or any
other Lender.
     “Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.

6



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Advances, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Advances and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
     “Dollars” means the lawful currency of the United States of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” as such Lender may from
time to time specify to the Borrower and the Administrative Agent.
     “Eligible Assignee” means:
     (a) a Lender and any Affiliate of such Lender;
     (b) a commercial bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $1,000,000,000;
     (c) a savings bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $500,000,000;
     (d) a commercial bank organized under the laws of any other country which
is a member of the OECD or a political subdivision of any such country, and
having total assets in excess of $1,000,000,000; and
     (e) a finance company or other financial institution or fund (whether a
corporation, partnership or other Person) which is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business, and having total assets in excess of $500,000,000.
     “Environmental Law” means any Federal, state or local governmental law,
rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of Hazardous Materials, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Resource Conservation and Recovery Act, the Hazardous
Materials Transportation Act, the Clean Water Act, the Toxic Substances Control
Act,

7



--------------------------------------------------------------------------------



 



the Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act and the
Federal Insecticide, Fungicide and Rodenticide Act, in each case, as amended
from time to time.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Eurocurrency Liabilities” has the meaning set forth in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” in Schedule I or in
the Assignment and Acceptance pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
     “Eurodollar Rate” means, with respect to any Eurodollar Rate Advance for
any Interest Period, a rate per annum obtained by dividing (i) the rate per
annum (rounded upward to the nearest whole multiple of 1/16 of 1% per annum)
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in
Dollars in the London interbank market) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
as the rate for deposits in Dollars with a maturity comparable to such Interest
Period (and in the event that such rate is not available at such time for any
reason, then such rate per annum with respect to such Eurodollar Rate Advance
for such Interest Period shall be the rate at which deposits in Dollars in an
amount equal to $5,000,000 and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period) by (ii) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Interest Period.
     “Eurodollar Rate Advance” means, at any time, an Advance which bears
interest at rates based upon the Eurodollar Rate.
     “Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period
for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.
     “Events of Default” has the meaning set forth in Section 6.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

8



--------------------------------------------------------------------------------



 



     “Excluded Representations” means the representations and warranties set
forth in Section 4.01(f), Section 4.01(g), Section 4.01(n) and Section 4.01(o).
     “Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated March 8, 2007 among the Borrower, the lenders party thereto from time to
time and Citibank, N.A., as administrative agent, as amended, restated,
supplemented or otherwise modified prior to the Closing Date.
     “Facility Fee” has the meaning set forth in Section 2.04(a).
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any regulations
or official interpretations thereof.
     “Federal Funds Rate” means, for any day, a fluctuating interest rate per
annum equal for such day to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
     “Fitch” means Fitch Ratings and its successors.
     “Fitch Rating” means, at any time, the rating of the long-term senior
unsecured non-credit-enhanced debt obligations of the Borrower then outstanding
most recently announced by Fitch.
     “Funded Indebtedness” of a Person shall mean (i) all liabilities of such
Person of the kinds referred to in clauses (i), (ii), (iii), (iv) and (v) of the
definition of “Indebtedness” herein, including without limitation commercial
paper, of any maturity, and (ii) other indebtedness (including the current
portion thereof) of such Person which would be classified in whole or part as a
long-term liability of such Person in accordance with GAAP, and shall in any
event include (i) any Indebtedness having a final maturity more than one year
from the date of creation of such Indebtedness and (ii) any Indebtedness,
regardless of its term, which is renewable or extendable by such Person
(pursuant to the terms thereof or pursuant to a revolving credit or similar
agreement or otherwise) to a date more than one year from the date of creation
of such Indebtedness or any date of determination of Funded Indebtedness.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time.
     “Governmental Authority” means the federal government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
     “Hazardous Materials” means petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, and radon
gas, any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants” or “pollutants”, or words of similar meaning and regulatory
effect,

9



--------------------------------------------------------------------------------



 



under any Environmental Law and any other substance exposure to which is
regulated under any Environmental Law.
     “Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (excluding accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or similar instruments, (v) Capitalized Lease Obligations, (vi) net
Rate Hedging Obligations, (vii) Contingent Obligations in respect of
Indebtedness, (viii) obligations for which such Person is obligated pursuant to
or in respect of a letter of credit and (ix) repurchase obligations or
liabilities of such Person with respect to accounts, notes receivable or
securities sold by such Person.
     “Interest Period” means, with respect to any Eurodollar Rate Advance, the
period beginning on the date such Eurodollar Rate Advance is made or Continued,
or Converted from a Base Rate Advance, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
Interest Period shall be one, two, three or six months or (if available to the
Lenders in the opinion of the Lenders) nine or twelve months, as the Borrower
may, upon notice received by the Administrative Agent not later than 12:00 noon
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided that:
     (i) any Interest Period that would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date;
     (ii) each Interest Period that begins on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and
     (iii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
     “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.03(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
     “JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association.
     “LC Cash Collateral Account” means an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.

10



--------------------------------------------------------------------------------



 



     “Lenders” means the Persons listed on Schedule I and any other Person that
shall have become a Lender hereunder pursuant to Sections 2.19(a) and 8.06(a),
(b) and (c), other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Acceptance.
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(b).
     “Letter of Credit Commitment” means, with respect to the Issuing Bank, the
amount set forth opposite the Issuing Bank’s name on Schedule I hereto under the
caption “Letter of Credit Commitment”.
     “Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all payments made by the Issuing Bank pursuant to a
Letter of Credit that have not yet been reimbursed by or on behalf of the
Borrower at such time. The Letter of Credit Exposure of any Lender at any time
shall be its Ratable Share of the total Letter of Credit Exposure at such time.
     “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Issuing Bank’s Letter of Credit
Commitment at such time and (b) $25,000,000, as such amount may be reduced at or
prior to such time pursuant to Section 2.06.
     “Letter of Credit” has the meaning specified in Section 2.01(b).
     “LIBOR Rate” means the rate per annum described in clause (i) of the
definition of “Eurodollar Rate”.
     “Lien” means any lien, mortgage, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement having
substantially the same effect as a lien, including, without limitation, the lien
or retained security title of a conditional vendor.
     “Loan Documents” means this Agreement, any promissory notes issued pursuant
to Section 2.18(d) of this Agreement and any Letter of Credit Agreement, the
Subsidiary Guaranty. Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to this Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.
     “Majority Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time; provided
that the Revolving Credit Exposure and unused Commitment of any Lender that is a
Defaulting Lender at such time shall be excluded for purposes of making a
determination of Majority Lenders.
     “Margin Stock” means margin stock within the meaning of Regulation U.
     “Material Adverse Change” or “Material Adverse Effect” means a material
adverse change in or, as the case may be, effect on (i) the business, condition
(financial or otherwise), or operations of the Borrower and its Consolidated
Subsidiaries taken as a whole, (ii) the legality, validity or enforceability of
this Agreement or (iii) the ability of the Borrower to pay and perform its
obligations hereunder.
     “Material Agreements” has the meaning specified in Section 4.01(o).

11



--------------------------------------------------------------------------------



 



     “Material Indebtedness” has the meaning set forth in Section 6.01(d).
     “Material Subsidiary” shall mean a Subsidiary which (i) owns, leases or
occupies any building, structure or other facility used primarily for the
bottling, canning or packaging of soft drinks or soft drink products or
warehousing and distributing of such products, other than any such building,
structure or other facility or portion thereof, which is not of material
importance to the total business conducted by the Borrower and its Subsidiaries
as an entirety, (ii) is a party to any contract with respect to the bottling,
canning, packaging or distribution of soft drinks or soft drink products, other
than any such contract which is not of material importance to the total business
conducted by the Borrower and its Subsidiaries as an entirety, and in any event
includes each of the Subsidiaries indicated as Material Subsidiaries listed in
Schedule IV as of the date hereof, and (iii) any Subsidiary of the Borrower that
would qualify as a “significant subsidiary” under Regulation S-X of the
Securities and Exchange Commission (or its successor agency).
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Moody’s Rating” means, at any time, the rating of the long-term senior
unsecured non-credit-enhanced debt obligations of the Borrower then outstanding
most recently announced by Moody’s.
     “Multiemployer Plan” means any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of a Controlled Group has or had an obligation
to contribute.
     “Note” has the meaning set forth in Section 2.18.
     “Notice of Borrowing” has the meaning set forth in Section 2.02(a).
     “OECD” means the Organization for Economic Cooperation and Development.
     “Other Taxes” has the meaning set forth in Section 2.15(b).
     “Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
     “Participant Register” has the meaning specified in Section 8.06(e).
     “Payment Default” means an event that, with notice or lapse of time or
both, would become an Event of Default under Section 6.01(a).
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
     “Plan” means an employee pension benefit plan (other than a Multiemployer
Plan) to which Section 4021 of ERISA applies and (i) which is maintained for
employees of the Borrower or any member of a Controlled Group or (ii) to which
the Borrower or any member of a Controlled Group made, or was required to make,
contributions at any time within the preceding five years.

12



--------------------------------------------------------------------------------



 



     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
     “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of (a) a fraction the numerator of which is the amount of such
Lender’s Revolving Credit Commitment at such time and the denominator of which
is the Revolving Credit Facility at such time and (b) such amount; provided
that, in the case of Section 2.20 when a Defaulting Lender shall exist, “Ratable
Share” shall mean the percentage of the Revolving Credit Facility (disregarding
any Defaulting Lender’s Revolving Credit Commitment) represented by such
Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments have
terminated or expired, the Ratable Shares shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
     “Rate Hedging Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.
     “Rating” means a Moody’s Rating, a S&P Rating or a Fitch Rating, as
applicable.
     “Register” has the meaning set forth in Section 8.06(d).
     “Regulations T, U and X” means Regulations T, U and X issued by the Board
of Governors of the Federal Reserve System, as from time to time amended.
     “Reportable Event” means (i) a reportable event described in Section 4043
of ERISA and regulations thereunder (other than reportable events for which
notice has been waived pursuant to PBGC regulations), (ii) a withdrawal by a
substantial employer from a Plan to which more than one employer contributes, as
referred to in Section 4063(b) of ERISA, or (iii) a cessation of operations at a
facility causing more than 20% of Plan participants to be separated from
employment, as referred to in Section 4062(e) of ERISA.
     “Responsible Officer” means the President, the Chief Accounting Officer,
the Treasurer or the Chief Financial Officer of the Borrower.
     “Revolving Credit Commitment” means, with respect to any Lender at any
time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Revolving Credit Commitment” or, if such Lender has entered
into one or more Assignment and Acceptances, set forth for such Lender in the
Register maintained by the Administrative Agent

13



--------------------------------------------------------------------------------



 



pursuant to Section 8.06(d) as such Lender’s “Revolving Credit Commitment”, as
such amount may be reduced or terminated at or prior to such time pursuant to
Section 2.05 or increased pursuant to Section 2.19.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Advances and its
Letter of Credit Exposure at such time.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Lender’s Revolving Credit Commitments at such time.
     “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, and its successors.
     “S&P Rating” means, at any time, the rating of the long-term senior
unsecured, non-credit-enhanced debt obligations of the Borrower then outstanding
most recently announced by S&P.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership, limited liability company or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person; provided that, notwithstanding the foregoing,
Piedmont Coca-Cola Bottling Partnership, a Delaware general partnership, shall
be deemed to be a Subsidiary of the Borrower so long as the Borrower owns a
greater than 50% economic interest therein.
     “Taxes” has the meaning set forth in Section 2.15(a).
     “Termination Event” means, with respect to a Plan which is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or any
other member of the Controlled Group from such Plan during a plan year in which
the Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under any
other provision of Title IV of ERISA, (c) the termination of such Plan, the
filing of a notice of intent to terminate such Plan or the treatment of an
amendment of such Plan as a termination under Section 4041 of ERISA or (d) the
institution by the PBGC of proceedings to terminate such Plan, in each case
which could reasonably be expected to have a Material Adverse Effect.
     “Type” refers to whether an Advance is a Base Rate Advance or a Eurodollar
Rate Advance.
     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested and unvested accrued benefits under a single employer plan, as
defined in Section 4001(a)(15) of ERISA, exceeds the fair market value of assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plans using the PBGC actuarial

14



--------------------------------------------------------------------------------



 



assumptions utilized for purposes of determining the current liability for
purposes of such valuation.
     “Unused Commitment” means, with respect to each Lender at any time,
(a) such Lender’s Revolving Credit Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Ratable Share of the aggregate Available Amount of all the Letters of Credit
outstanding at such time
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” mean
“to but excluding”.
          SECTION 1.03. Accounting Terms.
          (a) All accounting terms not specifically defined herein shall be
construed in accordance with GAAP consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(e).
          (b) Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) by
excluding from Consolidated Cash Flow all non-cash credits or charges resulting
from commodity hedging transactions.
          (c) If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth herein, and the Borrower so
requests, the Administrative Agent, the Lenders and the Borrower will negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP; provided that until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP as in
effect prior to such change therein.
ARTICLE 2
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances and Letters of Credit.
          (a) Each Lender severally agrees, on and subject to the terms and
conditions hereinafter set forth, to make advances to the Borrower (each, an
“Advance”) from time to time on any Business Day during the period from the
Closing Date until the Commitment Termination Date in an aggregate amount up to
but not exceeding at any one time outstanding the amount set forth under the
heading “Revolving Credit Commitment” opposite such Lender’s name on Schedule I
or, if such Lender has entered into an Assignment and Acceptance, set forth for
such Lender in the Register (as such amount may be reduced pursuant to
Section 2.05 or increased pursuant to Section 2.19) and, as to all Lenders, up
to but not exceeding at any one time outstanding $200,000,000 (subject to
Section 2.19). Each Borrowing and each Conversion or Continuation thereof
(i) shall be in an aggregate amount not less than

15



--------------------------------------------------------------------------------



 



$1,000,000 or an integral multiple of $500,000 in excess thereof and (ii) shall
consist of Advances of the same Type (and, if such Advances are Eurodollar Rate
Advances, having the same Interest Period) made, Continued or Converted on the
same day by the Lenders ratably according to their respective Revolving Credit
Commitments, except in each case as otherwise provided in Sections 2.09(e) and
(f), as applicable. Within the limits of each Lender’s Revolving Credit
Commitment, the Borrower may from time to time borrow, prepay pursuant to
Section 2.11 and reborrow under this Section 2.01(a).
          (b) The Issuing Bank agrees, on the terms and conditions hereinafter
set forth, to issue letters of credit denominated in Dollars (each, a “Letter of
Credit”) for the account of the Borrower or any of its Subsidiaries from time to
time on any Business Day during the period from the Closing Date until thirty
(30) days before the Commitment Termination Date in an aggregate Available
Amount (i) with respect to all Letters of Credit issued by the Issuing Bank not
to exceed at any time the lesser of (x) the Letter of Credit Facility at such
time and (y) the Issuing Bank’s Letter of Credit Commitment at such time and
(ii) with respect to each such Letter of Credit not to exceed an amount equal to
the Unused Commitments of the Lenders at such time. No Letter of Credit shall
have an expiration date (including all rights of the Borrower or the beneficiary
to require renewal) later than five (5) Business Days before the Commitment
Termination Date. Within the limits referred to above, the Borrower may request
the issuance of Letters of Credit under this Section 2.01(b), repay any Advances
resulting from drawings thereunder pursuant to Section 2.03(d) and request the
issuance of additional Letters of Credit under this Section 2.01(b).
          SECTION 2.02. Making the Advances.
          (a) (i) Each Borrowing shall be made on notice, given not later than
12:00 noon (New York City time) on the third Business Day prior to the date of
such Borrowing (in the case of a Borrowing consisting of Eurodollar Rate
Advances) or given not later than 12:00 noon (New York City time) on the
Business Day of such Borrowing (in the case of a Borrowing consisting of Base
Rate Advances), by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof.
          (ii) Each such notice of a Borrowing (a “Notice of Borrowing”) shall
be in writing in substantially the form of Exhibit A hereto, specifying therein
the requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance.
          (iii) Each Lender shall, before 1:00 p.m. (New York City time) on the
date of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at its address referred to in Section 8.02,
in same day funds, such Lender’s ratable portion of such Borrowing.
          (iv) Upon the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article 3, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent’s aforesaid address.
          (b) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense (excluding loss of
profit) reasonably incurred by such Lender as a result of any failure to make
such Borrowing (including, without limitation, as a result of any failure to
fulfill, on or before the date specified in such Notice of Borrowing, the
applicable conditions set forth in Article 3) and the liquidation

16



--------------------------------------------------------------------------------



 



or reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing. A certificate as to
the amount of such losses, costs and expenses, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.
          (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand (but without duplication) such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to Advances comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate. If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement (and such
Advance shall be deemed to have been made by such Lender on the date on which
such amount is so repaid to the Administrative Agent).
          (d) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve the other Lenders of their obligations
hereunder to make an Advance on the date of such Borrowing, and no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Dollars
for its own account, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
          (b) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the Issuing Bank may agree), by the Borrower to
the Issuing Bank, and the Issuing Bank shall give the Administrative Agent,
prompt notice thereof. Each such notice of issuance of a Letter of Credit (a
“Notice of Issuance”) shall be by telephone, confirmed immediately in writing,
specifying therein the requested (A) date of such issuance (which shall be a
Business Day), (B) Available Amount of such Letter of Credit, (C) expiration
date of such Letter of Credit (which shall not be later than the earlier of
(x) one year after the issuance thereof (provided that any such Letter of Credit
may provide for renewal thereof for additional periods (which shall in no event
extend past the date in clause (y) hereof)) and (y) five (5) Business Days prior
to the Commitment Termination Date), (D) name and address of the beneficiary of
such Letter of Credit and (E) form of such Letter of Credit, and shall be
accompanied by such customary application and agreement for letter of credit as
the Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”). If the requested
form of such Letter of Credit is acceptable to the Issuing Bank in its sole
discretion, the Issuing Bank will, upon fulfillment of the

17



--------------------------------------------------------------------------------



 



applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such issuance.
          (c) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, subject to
Section 2.19(a)(iv), the Issuing Bank hereby grants to each Lender, and each
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Ratable Share of the aggregate amount available to
be drawn under such Letter of Credit. The Borrower hereby agrees to each such
participation. In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Ratable Share of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.03(d), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Credit Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Lender further acknowledges and agrees
that its participation in each Letter of Credit will be automatically adjusted
to reflect such Lender’s Ratable Share of the Available Amount of such Letter of
Credit at each time such Lender’s Revolving Credit Commitment is amended
pursuant to an assignment in accordance with Section 8.06 or otherwise pursuant
to this Agreement.
          (d) Drawing and Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent the amount equal to such
LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon (New York City time) on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m. (New York City time) on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon (New York City time) on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if the Borrower fails to so reimburse such LC Disbursement by such time, the
Borrower shall be deemed to have requested a Base Rate Advance (subject to
(i) the terms and conditions of Section 2.01(a) other than the required minimum
and multiple amounts set forth therein and (ii) the satisfaction of the
conditions set forth in Section 3.02) in an equivalent amount of such LC
Disbursement and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting Base Rate
Advance. If the Borrower fails to make such payment when due (or if the deemed
Base Rate Advance described in the immediately foregoing proviso cannot be made
for any reason), the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Ratable Share thereof. Promptly following receipt of
such notice, each Lender shall pay to the Administrative Agent its Ratable Share
of the payment then due from the Borrower, in the same manner as provided in
Section 2.02 with respect to Advances made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of Base

18



--------------------------------------------------------------------------------



 



Rate Advances as contemplated above) shall not constitute an Advance and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
          (e) Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(d) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed in
writing) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC

19



--------------------------------------------------------------------------------



 



Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to Base Rate Advances;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (d) of this Section, then Section 2.07(b) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (d) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
          (i) Replacement of Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.04(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
          SECTION 2.04. Certain Fees.
          (a) Facility Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee (the “Facility Fee”) on the
average daily amount (whether used or unused) of such Lender’s Revolving Credit
Commitment from the Closing Date (in the case of each Lender) and from the date
of the effectiveness of any Assignment and Acceptance pursuant to which it
became a Lender (in the case of each such Lender), in each case until the
Commitment Termination Date at a rate per annum equal to the Applicable Rate.
The Facility Fee shall be payable quarterly in arrears on the last Business Day
of each March, June, September and December and on the Commitment Termination
Date, commencing on the last Business Day of September, 2011.
          (b) Letter of Credit Fees. The Borrower agrees pay to the
Administrative Agent for the account of each Lender a commission on such
Lender’s Ratable Share of the average daily aggregate Available Amount of all
Letters of Credit issued for the account of the Borrower outstanding from time
to time at a rate per annum equal to the Applicable Rate for Eurodollar Rate
Advances in effect from time to time, payable in arrears quarterly on the last
Business Day of each March, June, September and December, commencing on the last
Business Day of September, 2011, and on the Commitment Termination Date, and
after the Commitment Termination Date payable upon demand; provided that the
Applicable Rate shall increase by 2% per annum upon the occurrence and during
the continuation of an Event of Default if the Borrower is required to pay
Default Interest pursuant to Section 2.07(b). The Borrower further agrees to pay
to the Issuing Bank for its own account a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the Letter of Credit
Exposure attributable to Letters of Credit issued by the Issuing Bank during the
period from and including the Closing Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any Letter of Credit Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Fronting fees shall be payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the Commitment Termination Date, commencing on the last Business Day of
September, 2011.

20



--------------------------------------------------------------------------------



 



          (c) Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for the Administrative Agent’s own account, an
administrative agency fee at the times and in the amounts heretofore agreed
between the Borrower and the Administrative Agent.
          SECTION 2.05. Termination or Reduction of the Commitments.
          (a) The Commitment of each Lender shall be automatically reduced to
zero on the Commitment Termination Date.
          (b) The Borrower shall have the right, upon at least three
(3) Business Days’ notice to the Administrative Agent, to terminate, in whole or
reduce ratably in part, the unused portions of the Revolving Credit Commitments
of the Lenders; provided that the aggregate amount of the Revolving Credit
Commitments of the Lenders shall not be reduced to an amount which is less than
the sum of the aggregate principal amount of the Advances then outstanding and
the Letter of Credit Exposure at such time; and provided further that each
partial reduction shall be in an aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.
          (c) Once reduced or terminated, the Revolving Credit Commitments may
not be reinstated.
          SECTION 2.06. Repayment of Advances; Letter of Credit Reimbursements.
          (a) Advances. The Borrower shall repay the unpaid principal amount of
each Advance made by each Lender, and each Advance made by each Lender shall
mature, on the Commitment Termination Date.
          (b) Letter of Credit Reimbursements. The obligations of the Borrower
under this Agreement, any Letter of Credit Agreement and any other agreement or
instrument, in each case, relating to any Letter of Credit and any LC
Disbursements shall be unconditional and irrevocable, and shall be paid strictly
in accordance with the terms of this Agreement, such Letter of Credit Agreement
and such other agreement or instrument, respectively.
          SECTION 2.07. Interest.
          (a) Ordinary Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender, from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
          (i) Base Rate Advances. While such Advance is a Base Rate Advance, a
rate per annum equal to the Base Rate in effect from time to time plus the
Applicable Rate for Base Rate Advances as in effect from time to time, payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the date such Base Rate Advance shall be Converted, on the
Commitment Termination Date and on the date of payment in full.
          (ii) Eurodollar Rate Advances. While such Advance is a Eurodollar Rate
Advance, a rate per annum for each Interest Period for such Advance equal to the
sum of the Eurodollar Rate for such Interest Period plus the Applicable Rate for
Eurodollar Rate Advances as in effect from time to time, payable on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on each day which occurs at three-month intervals after the first
day of such Interest Period, and on each date on which such Eurodollar

21



--------------------------------------------------------------------------------



 



Rate Advance shall be Continued, Converted, on the Commitment Termination Date
and on the date of payment in full.
          (b) Default Interest. Notwithstanding the foregoing, if any Payment
Default shall have occurred and be continuing, the Borrower shall pay interest
on:
          (i) the unpaid principal amount of each Advance owing to each Lender,
payable on demand (and in any event in arrears on the dates referred to in
Section 2.07(a)(i) or (a)(ii) above), at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on such Advance
pursuant to said Section 2.07(a)(i) or (a)(ii), as applicable; provided that if
such Payment Default shall be continuing at the end of any Interest Period for
any Eurodollar Rate Advance, such Advance shall forthwith be Converted to a Base
Rate Advance bearing interest as aforesaid in this Section 2.07(b)(i); and
          (ii) the amount of any interest, fee or other amount payable hereunder
that is not paid when due, from the date such amount shall be due until such
amount shall be paid in full, payable on demand (and in any event in arrears on
the date such amount shall be paid in full), at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to Section 2.07(a)(i) above.
          SECTION 2.08. [Intentionally Omitted].
          SECTION 2.09. Interest Rate Determinations; Changes in Rating Systems.
          (a) The Administrative Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rates determined by the
Administrative Agent for the purposes of Section 2.07.
          (b) If the relevant rates do not appear on Reuters Screen LIBOR01, and
the Eurodollar Rate cannot be determined on the basis set forth in the second
sentence of the definition of “Eurodollar Rate”:
          (i) the Administrative Agent shall forthwith notify the Borrower and
the Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances for such Interest Period,
          (ii) each Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance,
and
          (iii) the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
          (c) If, with respect to any Eurodollar Rate Advances, the Majority
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Majority Lenders of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, the Administrative Agent shall forthwith
so notify the Borrower and the Lenders, whereupon:

22



--------------------------------------------------------------------------------



 



          (i) each Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance,
and
          (ii) the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and such Lenders that the
circumstances causing such suspension no longer exist.
          (d) If the Borrower shall fail to select the duration of any ensuing
Interest Period for any outstanding Eurodollar Rate Advances in accordance with
the provisions contained in the definition of “Interest Period” in Section 1.01,
the Administrative Agent will forthwith so notify the Borrower and the Lenders
and the Borrower will automatically be deemed to have selected an Interest
Period of one month therefor.
          (e) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
          (f) Upon the occurrence and during the continuance of any Event of
Default, (x) each Eurodollar Rate Advance shall automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance
and (y) the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall automatically be suspended until
such Event of Default shall be cured or waived.
          SECTION 2.10. Voluntary Conversion and Continuation of Advances.
          (a) Optional Conversion. The Borrower may on any Business Day, upon
notice given to the Administrative Agent not later than 11:00 a.m. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.09 and 2.13, Convert all
or any portion of the outstanding Advances of one Type comprising part of the
same Borrowing into Advances of the other Type; provided that (i) any Conversion
of Base Rate Advances into Eurodollar Rate Advances shall be in an amount not
less than the minimum amount specified in Section 2.01(a) and (ii) in the case
of any such Conversion of a Eurodollar Rate Advance into a Base Rate Advance on
a day other than the last day of an Interest Period therefor, the Borrower shall
reimburse the Lenders in respect thereof pursuant to Section 8.04(c). Each such
notice of a Conversion shall, within the restrictions specified above, specify
(x) the date of such Conversion, (y) the Advances to be Converted, and (z) if
such Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
          (b) Continuations. The Borrower may, on any Business Day, upon notice
given to the Administrative Agent not later than 11:00 a.m. (New York City time)
on the third Business Day prior to the date of the proposed Continuation and
subject to the provisions of Sections 2.09 and 2.13, Continue all or any portion
of the outstanding Eurodollar Rate Advances comprising part of the same
Borrowing for one or more Interest Periods; provided that (i) Eurodollar Rate
Advances so Continued and having the same Interest Period shall be in an amount
not less than the minimum amount specified in Section 2.01(a) and (ii) in the
case of any such Continuation on a day other than the last day of an Interest
Period therefor, the Borrower shall reimburse the Lenders in respect thereof
pursuant to Section 8.04(c). Each such notice of a Continuation shall, within
the restrictions specified above, specify (x) the date of such Continuation,
(y) the Eurodollar Rate Advances to be Continued and (y) the duration of the
initial Interest Period (or Interest Periods) for the Eurodollar Rate Advances
subject to such Continuation. Each notice of Continuation shall be irrevocable
and binding on the Borrower.

23



--------------------------------------------------------------------------------



 



          SECTION 2.11. Prepayments of Advances. The Borrower may, on notice
given not later than 11:00 a.m. (New York City time) on the second Business Day
prior to the date of the proposed prepayment of Advances (in the case of
Eurodollar Rate Advances) or given not later than 11:00 a.m. (New York City
time) on the Business Day of the proposed prepayment of Advances (in the case of
Base Rate Advances), stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay, without
penalty or premium, the outstanding principal amounts of the Advances comprising
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $5,000,000 or integral multiples of $1,000,000 in
excess thereof and (y) in the case of any such prepayment of a Eurodollar Rate
Advance on a day other than the last day of an Interest Period therefor, the
Borrower shall reimburse the Lenders in respect thereof pursuant to Section
8.04(c). The Borrower shall have no right to prepay the Advances except as
provided in this Section 2.11 (or as required pursuant to the other provisions
of this Agreement).
          SECTION 2.12. Increased Costs.
          (a) If, due to a Change in Law, there shall be any increase in the
cost to any Person of agreeing to make or making, funding or maintaining
Advances or any Person shall be subjected to any taxes, duties, levies, imposts,
deductions, assessments, fees, charges or withholdings, and any and all
liabilities with respect to the foregoing, (other than Taxes, Other Taxes, and
amounts excluded from “Taxes” as defined in Section 2.15(a)) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then the
Borrower shall from time to time, upon demand by such Person (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Person additional amounts sufficient to compensate such
Person for such increased cost. A certificate as to the amount of such increased
cost, prepared in good faith and submitted to the Borrower and the
Administrative Agent by such Person, shall be conclusive and binding for all
purposes, absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall immediately pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. A certificate as to such amounts, prepared in good faith and
submitted to the Borrower and the Administrative Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
          SECTION 2.13. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make or Continue Eurodollar Rate
Advances or to fund or otherwise maintain Eurodollar Rate Advances hereunder,
(i) the obligation of such Lender to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist

24



--------------------------------------------------------------------------------



 



and (ii) each Eurodollar Rate Advance of such Lender shall convert into a Base
Rate Advance at the end of the then current Interest Period for such Eurodollar
Rate Advance.
          SECTION 2.14. Payments and Computations.
          (a) The Borrower shall make each payment hereunder without set-off or
counterclaim not later than 12:00 noon (New York City time) on the day when due
in Dollars to the Administrative Agent at its address referred to in
Section 8.02 in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, Letter of Credit fees or Facility Fee ratably (other than
amounts payable pursuant to Section 2.02(b), 2.12, 2.15 or 8.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.06(d), from and after the Closing Date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
Closing Date directly between themselves.
          (b) All computations of interest based on the Prime Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable. All computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of Letter of Credit fees and the Facility Fee shall be
made by the Administrative Agent on the basis of a year of 360 days, for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fee is payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
          (c) Whenever any payment hereunder would be due on a day other than a
Business Day, such due date shall be extended to the next succeeding Business
Day, and any such extension of such due date shall in such case be included in
the computation of payment of interest, Letter of Credit fees and Facility Fee,
as the case may be; provided, however, that if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances to fall due in
the next following calendar month, such payment shall be made on the next
preceding Business Day.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.
          SECTION 2.15. Taxes.
          (a) Any and all payments by the Borrower hereunder shall be made, in
accordance with Section 2.14, free and clear of and without deduction for any
and all present or future taxes, duties,

25



--------------------------------------------------------------------------------



 



levies, imposts, deductions, assessments, fees, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, (i) taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
income, and franchise taxes imposed on it, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof, and (ii) any
U.S. federal withholding taxes imposed by FATCA (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”). If the Borrower shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.15) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement (hereinafter referred to as “Other Taxes”).
          (c) The Borrower will indemnify each Lender and the Administrative
Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.15) paid by such Lender or the Administrative Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
made within thirty (30) days from the date such Lender or the Administrative
Agent (as the case may be) makes written demand therefor. A certificate as to
the amount of such Taxes and Other Taxes, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding (as between
the Borrower, the Lenders and the Administrative Agent) for all purposes, absent
manifest error.
          (d) Within thirty (30) days after the date of any payment of Taxes,
the Borrower will furnish to the Administrative Agent, at its address referred
to in Section 8.02, the original or a certified copy of a receipt evidencing
payment thereof or other proof of payment of such Taxes reasonably satisfactory
to the relevant Lender(s). If no Taxes are payable in respect of any payment
hereunder, upon the request of the Administrative Agent the Borrower will
furnish to the Administrative Agent, at such address, a statement to such effect
with respect to each jurisdiction designated by the Administrative Agent.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement (in the case of each Lender) and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender (in the case of each other
Lender), and from time to time thereafter if requested in writing by the
Borrower (but only so long as such Lender remains lawfully able to do so), shall
provide the Borrower with Internal Revenue Service form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which reduces the rate of withholding tax
on payments of interest (or that such Lender is eligible for the portfolio
interest exemption) or certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a

26



--------------------------------------------------------------------------------



 



United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from “Taxes” as defined in
Section 2.15(a).
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form described in Section 2.15(e)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided, or if such form
otherwise is not required under the first sentence of subsection (e) above),
such Lender shall not be entitled to indemnification under Section 2.15(a) or
(c) with respect to Taxes imposed by the United States; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as the Lender may
reasonably request to assist the Lender to recover such Taxes.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.15 shall use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office(s) if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          (h) Each Lender shall severally indemnify the Administrative Agent for
any taxes, duties, levies, imposts, deductions, assessments, fees, charges or
withholdings, and any and all liabilities with respect to the foregoing (but, in
the case of any Taxes or Other Taxes, only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Taxes or Other Taxes
and without limiting the obligation of the Borrower to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with this Agreement and any reasonable expenses arising therefrom or with
respect thereto, whether or not such amounts were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.15(h) shall be paid within thirty (30) days after the Administrative
Agent delivers to the applicable Lender a certificate stating the amount so paid
or payable by the Administrative Agent. Such certificate shall be conclusive of
the amount so paid or payable absent manifest error.
          (i) If a payment made to a Lender under this Agreement would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.15(i), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
          SECTION 2.16. Set-Off; Sharing of Payments, Etc.
          (a) Without limiting any of the obligations of the Borrower or the
rights of the Lenders hereunder, if the Borrower shall fail to pay when due
(whether at stated maturity, by acceleration or otherwise) any amount payable by
it hereunder or under any Note each Lender may, without prior notice to the
Borrower (which notice is expressly waived by it to the fullest extent permitted
by applicable law), set off and appropriate and apply against such amount any
and all deposits (general or special, time

27



--------------------------------------------------------------------------------



 



or demand, provisional or final, in any currency, matured or unmatured) and
other obligations and liabilities at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or account of the Borrower.
Each Lender shall promptly provide notice of such set-off to the Borrower,
provided that failure by such Lender to provide such notice shall not affect the
validity of such set-off and application.
          (b) If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the Advances made by it (other than pursuant to Section 2.02(b),
2.12, 2.15 or 8.04(c)) in excess of its ratable share of payments on account of
the Advances obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in the Advances made by them or make
such other adjustments as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.16
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.
          SECTION 2.17. Right to Replace a Lender. If the Borrower is required
to make any additional payment pursuant to Section 2.12 or 2.15 to any Lender or
if any Lender’s obligation to make or Continue, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended pursuant to Section 2.13 (in each
case, such Lender being an “Affected Person”), the Borrower may elect, if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Person as a party to this Agreement; provided that, no Default or
Event of Default shall have occurred and be continuing at the time of such
replacement; and provided further that, concurrently with such replacement,
(i) another financial institution which is an Eligible Assignee and is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances of the Affected Person
pursuant to an Assignment and Acceptance and to become a Lender for all purposes
under this Agreement and to assume all obligations (including all outstanding
Advances) of the Affected Person to be terminated as of such date and to comply
with the requirements of Section 8.06 applicable to assignments, and (ii) the
Borrower shall pay to such Affected Person in same day funds on the day of such
replacement all accrued interest, accrued fees and other amounts then owing to
such Affected Person by the Borrower hereunder to and including the date of
termination, including without limitation payments due such Affected Person
under Section 2.12 and 2.15.
          SECTION 2.18. Evidence of Indebtedness.
          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Advance made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (b) The Administrative Agent shall maintain accounts in which it shall
record (i) the date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Advance made hereunder, (ii) the amount of any principal
or interest due and payable or to become due and payable from

28



--------------------------------------------------------------------------------



 



the Borrower to each Lender hereunder and (iii) the amount of any sum received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (c) The entries made in the accounts maintained pursuant to clause
(a) or (b) of this Section 2.18 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Advances in accordance with the terms of this Agreement.
          (d) Any Lender may request that its Advances be evidenced by a
promissory note. In such event, the Borrower will promptly prepare, execute and
deliver to such Lender a promissory note (a “Note”) payable to the order of such
Lender, in a form approved by the Administrative Agent, in a principal amount
equal to the amount of such Lender’s Revolving Credit Commitment and otherwise
duly completed.
          SECTION 2.19. Increase of Revolving Credit Commitments.
          (a) The Borrower shall have the right at any time after the Closing
Date to request that the aggregate Revolving Credit Commitments hereunder be
increased (a “Commitment Increase”) in accordance with the following provisions
and subject to the following conditions:
          (i) The Borrower shall give the Administrative Agent, which shall
promptly deliver a copy thereof to each of the Lenders, at least twenty
(20) Business Days’ prior written notice (a “Notice of Increase”) of any such
requested increase specifying the aggregate amount by which the Revolving Credit
Commitments are to be increased (the “Requested Increase Amount”), which shall
be at least $10,000,000, the requested date of increase (the “Requested Increase
Date”) and the date by which the Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Revolving Credit Commitments (the “Commitment Date”). Each Lender that is
willing in its sole discretion to participate in such requested Commitment
Increase (each an “Increasing Lender”) shall give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its Revolving Credit Commitment.
          (ii) Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. In addition, the
Borrower may extend offers to one or more Eligible Assignees, each of which must
be reasonably satisfactory to the Administrative Agent, to participate in any
portion of the requested Commitment Increase; provided, however, that the
Revolving Credit Commitment of each such Eligible Assignee shall be in an amount
of not less than $1,000,000 or an integral multiple of $1,000,000 in excess
thereof. Any such Eligible Assignee that agrees to acquire a Revolving Credit
Commitment pursuant hereto is herein called an “Additional Lender”.
          (iii) Effective on the Requested Increase Date, subject to the terms
and conditions hereof, (x) Schedule I shall be deemed to be amended to reflect
the increases contemplated hereby, (y) the Revolving Credit Commitment of each
Increasing Lender shall be increased by an amount determined by the
Administrative Agent and the Borrower (but in no event greater than the amount
the amount by which such Lender is willing to increase its Revolving Credit
Commitment), and (z) each Additional Lender shall enter into an agreement in
form and substance satisfactory to the Borrower and the Administrative Agent
pursuant to which it shall undertake, as of such Requested Increase Date, a new
Revolving Credit Commitment in

29



--------------------------------------------------------------------------------



 



an amount determined by the Administrative Agent and the Borrower (but in no
event greater than the amount the amount by which such Lender is willing to
participate in the requested Commitment Increase), and such Additional Lender
shall thereupon be deemed to be a Lender for all purposes of this Agreement.
Each Additional Lender may request a Note in accordance with Section 2.18(d).
          (iv) If on the Requested Increase Date there are any Advances
outstanding hereunder, the Borrower shall borrow from all or certain of the
Lenders and/or (subject to compliance by the Borrower with Section 8.04(c))
prepay Advances of all or certain of the Lenders such that, after giving effect
thereto, the Advances (including, without limitation, the Types and Interest
Periods thereof) shall be held by the Lenders (including for such purposes the
Increasing Lenders and the Additional Lenders) ratably in accordance with their
respective Revolving Credit Commitments. On and after each Increase Date, the
Ratable Share of each Lender’s participation in Letters of Credit and Advances
from draws under Letters of Credit shall be calculated after giving effect to
each such Commitment Increase.
          (v) The Borrower may not exercise its rights under this Section 2.19
more than once in each successive annual period commencing on the Closing Date.
          (b) Anything in this Section 2.19 to the contrary notwithstanding, no
increase in the aggregate Revolving Credit Commitments hereunder pursuant to
this Section shall be effective unless:
          (i) as of the date of the relevant Notice of Increase and on the
relevant Requested Increase Date and after giving effect to such increase,
(x) no Default or Event of Default shall have occurred and be continuing and
(y) the representations and warranties of the Borrower in Article 4 (subject to
updating in the case of Sections 4.01(n) and 4.01(o)) shall be true and correct
in all material respects as if made on and as of such date (unless expressly
stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);
          (ii) the Administrative Agent shall have received on or before the
relevant Requested Increase Date: (A) certified copies of resolutions of the
Board of Directors of the Borrower approving the Commitment Increase and (B) an
opinion of counsel for the Borrower reasonably satisfactory to the
Administrative Agent.
          (iii) on and as of the date of the relevant Notice of Increase and on
the relevant Requested Increase Date and after giving effect to such increase,
the Moody’s Rating and the S&P Rating shall be at least equal to Baa3 and BBB-
respectively;
          (iv) the Borrower shall not previously have reduced the Revolving
Credit Commitments under Section 2.05; and
          (v) after giving effect to any such increase the aggregate amount of
the Revolving Credit Commitments shall not exceed $300,000,000.
          SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the Revolving Credit Commitment of
such Defaulting Lender pursuant to Section 2.04(a);

30



--------------------------------------------------------------------------------



 



          (b) the Revolving Credit Commitment and Revolving Credit Exposure of
such Defaulting Lender shall not be included in determining whether the Majority
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 8.01); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
          (c) if any Letter of Credit Exposure exists at the time such Lender
becomes a Defaulting Lender then:
          (i) all or any part of the Letter of Credit Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Ratable Shares but only to the extent the sum
of all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Letter of Credit Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Credit Commitments;
          (ii) if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 6.02 for so long as such Letter of Credit
Exposure is outstanding;
          (iii) if the Borrower cash collateralizes any portion of such
Defaulting Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.04(b) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized;
          (iv) if the Letter of Credit Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.04(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Ratable Shares; and
          (v) if all or any portion of such Defaulting Lender’s Letter of Credit
Exposure is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Issuing Bank or any other Lender hereunder, all facility fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Revolving Credit Commitment that was
utilized by such Letter of Credit Exposure) and letter of credit fees payable
under Section 2.04(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the Issuing Bank until and to the extent that such
Letter of Credit Exposure is reallocated and/or cash collateralized; and
          (d) so long as such Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Letter of Credit Exposure will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

31



--------------------------------------------------------------------------------



 



          If (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank, as the case may be, to defease any risk to it in respect of
such Lender hereunder.
          In the event that the Administrative Agent, the Borrower and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Letter of
Credit Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Revolving Credit Commitment and on such date such Lender shall
purchase at par such of the Advances of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Advances in accordance with its Ratable Share.
ARTICLE 3
CONDITIONS OF LENDING
          SECTION 3.01. Conditions Precedent to Initial Borrowing. This
Agreement and the obligation of each Lender to make an Advance on the occasion
of the initial Borrowing and the obligations of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
the Administrative Agent shall have received executed counterparts of this
Agreement by each of the parties hereto and each of the following, each (unless
otherwise specified below) dated the Closing Date, in form and substance
satisfactory to the Administrative Agent and (except for the items in clauses
(a), (b) and (c)) in sufficient copies for each Lender:
          (a) Certified copies of (x) the certificate of incorporation and
by-laws of the Borrower, (y) the resolutions of the Board of Directors of the
Borrower authorizing the making and performance by the Borrower of this
Agreement and the transactions contemplated hereby, and (z) documents evidencing
all other necessary corporate action and governmental approvals, if any, with
respect to this Agreement.
          (b) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the other documents to be
delivered hereunder.
          (c) A certificate from the Secretary of State of the State of Delaware
dated a date reasonably close to the Closing Date as to the good standing of and
certificate of incorporation filed by the Borrower.
          (d) A favorable opinion of Moore & Van Allen, PLLC, special counsel to
the Borrower, substantially in the form of Exhibit C hereto.
          (e) A certificate of a Responsible Officer of the Borrower certifying
that (i) no Default or Event of Default as of the date thereof has occurred and
is continuing, and (ii) the representations and warranties contained in
Section 4.01 are true and correct on and as of the date thereof as if made on
and as of such date.
          (f) Evidence that all principal, interest and other amounts owing by
the Borrower under or in respect of the Existing Credit Agreement shall have
been (or shall simultaneously be) paid in

32



--------------------------------------------------------------------------------



 



full and all commitments to extend credit thereunder shall have been terminated,
in each case in a manner satisfactory to the Administrative Agent.
          (g) Notes, payable to the order of the respective Lenders that have
requested the same prior to the Closing Date, duly completed and executed.
          (h) Such other documents relating to this Agreement and the
transactions contemplated hereby as the Administrative Agent may reasonably
request and as further described in the list of closing documents attached as
Exhibit E.
     Furthermore, the Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
          SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation
of each Lender to make an Advance on the occasion of each Borrowing (including
without limitation the initial Borrowing) and the obligation of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit shall be subject to the
further conditions precedent that on the date of such Borrowing (or issuance,
amendment, renewal or extension of a Letter of Credit, as applicable) the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):
          (a) the representations and warranties contained in Section 4.01
(excluding, in the case of any Borrowing or Letter of Credit after the initial
Borrowing or Letter of Credit, respectively, the Excluded Representations) are
true and correct in all material respects on and as of the date of such
Borrowing, before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date
(unless expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); and
          (b) No Default or Event of Default has occurred and is continuing, or
would result from such Borrowing (or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable) or from the application of
the proceeds thereof.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
          (a) The Borrower and each of its Material Subsidiaries (i) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) is duly qualified and in good standing in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed and where, in
each case, failure so to qualify and be in good standing could have a Material
Adverse Effect and (iii) has all requisite power and authority to own or lease
and operate its Property and to carry on its business as now conducted and as
proposed to be conducted.

33



--------------------------------------------------------------------------------



 



          (b) The making and performance by the Borrower of this Agreement are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not violate (i) any provision of the
Borrower’s certificate of incorporation or by-laws, (ii) any agreement,
indenture or other contractual restriction binding on the Borrower, (iii) any
law, rule or regulation (including, without limitation, the Securities Act of
1933 and the Exchange Act and the regulations thereunder, and Regulations T, U
or X), or (iv) any order, writ, judgment, injunction, decree, determination or
award binding on the Borrower. The Borrower is not in violation of any such law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award or in breach of any contractual restriction binding upon it, except for
such violation or breach which would not have a Material Adverse Effect.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority is required (other than those which
have been obtained) for the making and performance by the Borrower of this
Agreement or for the legality, validity, binding effect or enforceability
thereof.
          (d) This Agreement constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting the rights of creditors generally
and except as the enforceability of this Agreement is subject to the application
of general principles of equity (regardless of whether considered in a
proceeding in equity or at law), including, without limitation, (i) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (ii) concepts of materiality, reasonableness, good faith and fair
dealing.
          (e) (i) The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at January 2, 2011, and the related consolidated
statements of operations, cash flows and changes in stockholders’ equity for the
fiscal year ended on such date, audited by PricewaterhouseCoopers LLP, copies of
which have heretofore been furnished to each Lender, are complete and correct in
all material respects and present fairly the consolidated financial condition of
the Borrower and its Consolidated Subsidiaries as of such date, and the
consolidated results of their operations, cash flows and changes in
stockholders’ equity for the fiscal year then ended.
          (ii) All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP for the periods
involved.
          (iii) of the date hereof, neither the Borrower nor any of its
Consolidated Subsidiaries has any material Contingent Obligation or liability
for taxes, long-term lease or unusual forward or long-term commitment which is
not reflected herein or in the schedules and exhibits hereto or in the foregoing
financial statements or in the notes thereto.
          (f) Since January 2, 2011, no Material Adverse Change has occurred.
          (g) Except as disclosed in Schedule III, no litigation, investigation
or proceeding of or before any court or Governmental Authority is pending or, to
the knowledge of the Borrower, threatened by or against the Borrower or any of
its Material Subsidiaries or against any of its or their respective Property or
revenues (i) with respect to this Agreement or the Notes or any of the
transactions contemplated hereby or (ii) which, in the reasonable judgment of
the Borrower, would have a Material Adverse Effect.
          (h) The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Advance will be used for the purpose,

34



--------------------------------------------------------------------------------



 



whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
or for any purpose that violates or would be inconsistent with the provisions of
Regulations T, U and X.
          (i) The Borrower is not an “investment company”, or a Person
“controlled by” an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.
          (j) All information that has been made available by the Borrower or
any of its representatives to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement was, on or as of the dates on
which such information was made available, complete and correct in all material
respects and did not contain any untrue statement of a material fact or omit to
state a fact necessary to make the statements contained therein not misleading
in light of the time and circumstances under which such statements were made.
          (k) A copy of the most recent Annual Report (5500 Series Form),
including all attachments thereto, filed with the Internal Revenue Service for
each Plan, has been provided to the Administrative Agent and fairly presents the
funding status of each Plan as of the date of each such Annual Report. There has
been no deterioration in any single Plan’s funding status, or, collectively, all
of the Plan’s funding status since the date of such Annual Report that could
reasonably be expected to have a Material Adverse Effect. The Borrower has
provided the Administrative Agent with a list of all Plans and Multiemployer
Plans and all available information with respect to direct, indirect, or
potential withdrawal liability to any Multiemployer Plan of the Borrower or any
member of a Controlled Group.
          (l) The Borrower and each of its Material Subsidiaries is in
compliance with all laws, statutes, rules, regulations and orders binding on or
applicable to the Borrower or such Material Subsidiary (including, without
limitation, ERISA and all Environmental Laws) and all of their respective
Property, subject to the possible implications of the litigation and proceedings
described in Schedule III and except to the extent failure to so comply could
not (either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.
          (m) Each of the Borrower and its Subsidiaries has filed or caused to
be filed all tax returns which to the knowledge of the Borrower are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any assessments made against it or any of its Property and all other taxes,
duties, levies, imposts, deductions, assessments, fees or other charges or
withholdings imposed on it or any of its Property by any Governmental Authority
(other than those the amount or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be, or those the failure to pay which, in the
aggregate, would not have a Material Adverse Effect); and (i) no tax liens have
been filed and (ii) to the knowledge of the Borrower, no claims are being
asserted with respect to any such taxes, fees or other charges, which, either
individually or in the aggregate, are in excess of $1,000,000, other than as
disclosed in Schedule III.
          (n) Schedule IV contains an accurate list of all of the presently
existing Subsidiaries and Material Subsidiaries, setting forth their respective
jurisdictions of incorporation and the percentage of their respective
outstanding capital stock or other equity interests owned by the Borrower or
other Subsidiaries and all of the issued and outstanding shares of capital stock
or other equity interests of the Subsidiaries have been duly authorized and
issued and are fully paid and non-assessable.
          (o) The agreements identified on Schedule V (the “Material
Agreements”) are all of the material business contracts (other than purchase and
sales agreements and credit agreements) to which the Borrower or any Material
Subsidiary is a party; each Material Agreement is in full force and effect;

35



--------------------------------------------------------------------------------



 



and the Borrower and its Material Subsidiaries are in material compliance with
the terms and provisions applicable to them contained in the Material
Agreements.
ARTICLE 5
COVENANTS OF THE BORROWER
          SECTION 5.01. Covenants. So long as any Commitment shall remain in
effect and until payment in full of all amounts payable by the Borrower
hereunder, unless the Majority Lenders shall otherwise consent in writing:
          (a) Financial Statements. The Borrower will furnish to each Lender:
          (i) as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower, copies of the consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such year and of the related consolidated statements of operations, cash flows
and changes in stockholders’ equity for such year, setting forth in each case in
comparative form the figures for the previous year, certified without
qualification arising out of the scope of the audit, by independent certified
public accountants of nationally recognized standing;
          (ii) as soon as available, but in any event not later than forty-five
(45) days after the end of each of the first three quarterly periods of each
fiscal year of the Borrower, copies of the unaudited consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of the end of such quarter
and of the related unaudited consolidated statements of operations, cash flows
and changes in stockholders’ equity of the Borrower and its Consolidated
Subsidiaries for such quarterly period and the portion of the fiscal year
through such date, setting forth in each case in comparative form figures for
the previous year, certified by a Responsible Officer (subject to normal
year-end audit adjustments);
          (iii) concurrently with the delivery of the financial statements
referred to in clauses (i) and (ii) above, a Compliance Certificate;
          (iv) promptly upon the filing thereof, copies of all registration
statements and annual, quarterly or other regular reports which the Borrower
files with the Securities and Exchange Commission; and
          (v) such other information relating to the Borrower and its
Subsidiaries as the Administrative Agent or any Lender may from time to time
reasonably request.
Documents required to be delivered pursuant to clauses (i) and (ii) of this
Section 5.01(a) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System; provided that the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the filing
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the compliance certificates required by clause (iii) of
this Section 5.01(a) to the Administrative Agent

36



--------------------------------------------------------------------------------



 



All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).
          (b) Use of Proceeds. The Borrower will, and will cause each Subsidiary
to, use the proceeds of the Advances solely for its general corporate purposes;
provided that neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any such proceeds.
          (c) Certain Notices.
          (1) The Borrower will give notice in writing to the Administrative
Agent and the Lenders of (i) the occurrence of any Default or Event of Default
and (ii) any change in the rating of the long-term senior unsecured
non-credit-enhanced debt obligations of the Borrower by Moody’s S&P or Fitch,
each such notice to be given promptly and in any event within five (5) days
after occurrence thereof.
          (2) Promptly after the Borrower, any member of a Controlled Group or
any administrator of a Plan:
          (i) receives the notification referred to in clauses (i), (iv) or
(vii) of Section 6.01(h),
          (ii) has knowledge of (A) the occurrence of a Reportable Event with
respect to a Plan; (B) any event which has occurred or any action which has been
taken to amend or terminate a Plan as referred to in clauses (ii) and (vi) of
Section 6.01(h); (C) any event which has occurred or any action which has been
taken which could result in complete withdrawal, partial withdrawal, or
secondary liability for withdrawal liability payments with respect to a
Multiemployer Plan as referred to in clause (vii) of Section 6.01(h); or (D) any
action which has been taken in furtherance of, any agreement which has been
entered into for, or any petition which has been filed with a United States
district court for, the appointment of a trustee for a Plan as referred to in
clause (iii) of Section 6.01(h), or
          (iii) files a notice of intent to terminate a Plan with the Internal
Revenue Service or the PBGC; or files with the Internal Revenue Service a
request pursuant to Section 412(d) of the Code for a variance from the minimum
funding standard for a Plan; or files a return with the Internal Revenue Service
with respect to the tax imposed under Section 4971(a) of the Code for failure to
meet the minimum funding standards established under Section 412 of the Code for
a Plan,
the Borrower will furnish to the Administrative Agent a copy of any notice
received, request or petition filed and agreement entered into; the most recent
Annual Report (Form 5500 Series) and attachments thereto for the Plan; the most
recent actuarial report for the Plan; any notice, return or materials required
to be filed with the Internal Revenue Service in connection with the event,
action or filing; and a written statement of a Responsible Officer describing
the event or the action taken and the reasons therefor.
          (d) Conduct of Business. The Borrower will, and will cause each
Material Subsidiary to, do all things necessary (if applicable) to remain duly
incorporated, validly existing and in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except where such failure to remain in good standing or to maintain such
authority may not reasonably be expected to have a Material Adverse Effect. The
Borrower will continue to engage in its business substantially as conducted

37



--------------------------------------------------------------------------------



 



on the Closing Date, and, except where such failure may not reasonably be
expected to have a Material Adverse Effect, will cause its Subsidiaries to
continue to engage in their business substantially as conducted on the Closing
Date.
          (e) Taxes. The Borrower will, and will cause each Subsidiary to, pay
when due all material taxes, duties, imposts, deductions, assessments, fees and
governmental charges, withholdings and levies upon it or its income, profits or
Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside.
          (f) Insurance. The Borrower will, and will cause each Material
Subsidiary to, maintain with financially sound and reputable insurance companies
insurance on all or substantially all of its Property, in such amounts and
covering such risks as is consistent with sound business practice for Persons in
substantially the same industry as the Borrower or such Subsidiary, and the
Borrower will furnish to any Lender upon request full information as to the
insurance carried.
          (g) Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject (including
ERISA and applicable Environmental Laws), except where the failure to so comply
could not reasonably be expected to have a Material Adverse Effect.
          (h) Maintenance of Properties. The Borrower will, and will cause each
Material Subsidiary to, do all things necessary to maintain, preserve, protect
and keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times,
except where the failure to so maintain, preserve, protect and repair could not
reasonably be expected to have a Material Adverse Effect.
          (i) Inspection. The Borrower will, and will cause each Subsidiary to,
permit the Administrative Agent and the Lenders (coordinated through the
Administrative Agent), at their sole cost and expense (except that if an Event
of Default has occurred and is continuing, the Borrower will indemnify the
Administrative Agent and the Lenders against such cost and expense), to inspect
any of the Property, corporate books and financial records of the Borrower and
such Subsidiary, to examine and make copies of the books of account and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, their respective officers upon reasonable notice
and at such reasonable times during the Borrower’s normal business hours and
intervals as the Lenders may designate.
          (j) Merger. The Borrower will not, and will not permit any Material
Subsidiary to, merge or consolidate with or into any other Person, except that
(a) a Material Subsidiary may merge into the Borrower or another Material
Subsidiary and (b) the Borrower or any Material Subsidiary may merge or
consolidate with any other Person, provided that (1) in the case of such a
merger or consolidation involving the Borrower, the Borrower shall be the
continuing or surviving corporation and (2) in the case of such a merger or
consolidation involving a Material Subsidiary, a Material Subsidiary shall be
the continuing or surviving corporation, provided further that nothing herein
shall be deemed to prohibit a merger or consolidation by a Subsidiary with or
into another Person (other than the Borrower) in connection with an exchange of
bottling territories permitted under Sections 5.01(m)(ix) and 5.01(n)(vii), and
provided further that in each case, prior to and after giving effect to any such
merger or consolidation, no Default or Event of Default shall exist.
          (k) Preservation of Material Agreements. Except in connection with
dispositions of assets or other transactions permitted by this Agreement, the
Borrower will, and will cause its

38



--------------------------------------------------------------------------------



 



Subsidiaries to, use commercially reasonable efforts to maintain in full force
and effect all material agreements necessary for the conduct of the Borrower’s
business, except where such failure to so use such commercially reasonable
efforts could not reasonably be expected to have a Material Adverse Effect.
          (l) Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, or suffer to exist any Lien in or on the Property of the
Borrower or any of its Subsidiaries, whether now owned or hereafter acquired,
except:
          (i) the existing Liens listed in Schedule II hereto and other Liens
existing on the Closing Date securing an obligation in an amount, in the case of
each such obligation, of less than $5,000,000 (and extension, renewal and
replacement Liens upon the same Property previously subject to such an existing
Lien, provided the amount secured by each Lien constituting such an extension,
renewal or replacement Lien shall not exceed the amount secured by the Lien
previously existing);
          (ii) Liens arising from taxes, assessments, or claims described in
Section 5.01(o) hereof that are not yet due or that remain payable without
penalty or to the extent permitted to remain unpaid under the proviso to such
Section 5.01(o);
          (iii) deposits or pledges to secure worker’s compensation,
unemployment insurance, old age benefits or other social security obligations,
or in connection with or to secure the performance of bids, tenders, trade
contracts or leases, or to secure statutory obligations, or stay, surety or
appeal bonds, or other pledges or deposits of like nature and all in the
ordinary course of business;
          (iv) Liens on Property securing all or part of the purchase price
thereof (including without limitation Liens in respect of leases of personal or
real Property) and Liens (whether or not assumed) existing in Property at the
time of purchase thereof by the Borrower or a Subsidiary, as the case may be
(and extension, renewal and replacement Liens upon the same property previously
subject to a Lien described in this clause (iv), provided the amount secured by
each Lien constituting such extension, renewal or replacement shall not exceed
the amount secured by the Lien previously existing), provided that each such
Lien is confined solely to the Property so purchased, improvements thereto and
proceeds thereof;
          (v) Liens resulting from progress payments or partial payments under
United States Government contracts or subcontracts thereunder;
          (vi) Liens arising from legal proceedings, so long as such proceedings
are being contested in good faith by appropriate proceedings diligently
conducted and execution is stayed on all judgments resulting from any such
proceedings;
          (vii) zoning restrictions, easements, minor restrictions on the use of
real property, minor irregularities in title thereto and other minor Liens that
do not in the aggregate materially detract from the value of a Property to, or
materially impair its use in the business of, the Borrower or such Subsidiary;
and
          (viii) other Liens securing Indebtedness in an aggregate amount, as to
all Liens under this clause (viii), not exceeding $50,000,000 at any time
outstanding.



39



--------------------------------------------------------------------------------



 



          (m) Investments. The Borrower will not, and will not permit any
Subsidiary to, at any time purchase, acquire or own any stock, bonds, notes or
other securities of, or any partnership or other interest in, or make any
capital contribution to, any other Person (any of the foregoing being referred
to in this clause (m) as an “investment”), except:
          (i) investments, in addition to those otherwise permitted hereunder,
listed on Schedule VI;
          (ii) investments in Subsidiaries (subject to Section 5.01(m)(xii)) and
investments in any cooperative providing bottling, canning or other productive
goods or services to the Borrower or any Subsidiary;
          (iii) investments in obligations backed by the full faith and credit
of the United States of America;
          (iv) investments in certificates of deposit issued (i) by any of the
Lenders, or (ii) by any bank or by United States or Canadian commercial banks
having shareholders’ equity of at least $500,000,000 and whose long term
obligations are rated “AA” or “Aa” by Standard & Poor’s or Moody’s,
respectively;
          (v) investments in commercial paper or corporate promissory notes
maturing, or which may be redeemed by the holder, not more than six months after
the date of acquisition and rated “A-1” by Standard & Poor’s Corporation or
“P-1” by Moody’s;
          (vi) investments in repurchase agreements held in safekeeping at
substantial repositories and secured by investments of the kind listed in
clauses (iii), (iv) and (v) above;
          (vii) investments in time deposits denominated in Dollars in
commercial banks (including branch offices of United States banks) located in
Western Europe and having shareholders’ equity of at least $500,000,000;
          (viii) investments in assets, franchises and businesses after the
Closing Date, the result of which does not cause the Borrower to violate any
term of this Section 5.01, and as to which in the case of each such investment,
the chief financial officer of the Borrower shall have sent to each Lender a
certificate certifying that the acquisition is permitted hereunder including
this clause (m), and in the event that the purchase price of any soft drink
bottling assets, franchises and business acquired singly or as a group exceeds
$50,000,000 shall have sent to each Lender a copy of audited and/or unaudited
financial statements for the most recently completed fiscal year and interim
period relating to the assets, franchises and businesses acquired;
          (ix) investments in Persons, assets, franchises and businesses after
the Closing Date in connection with an exchange of bottling territories;
provided that on a pro forma basis after giving effect to each such investment
(including without limitation giving effect to Acquisition Cash Flow for the
relevant period) and the related disposition of bottling territories by the
Borrower or its Subsidiaries, the Borrower remains in compliance with the
covenants set forth in Sections 5.01(q) and (r);
          (x) investments in wholly-owned Subsidiaries formed for the purpose of
making investments permitted hereunder;

40



--------------------------------------------------------------------------------



 



          (xi) other investments not exceeding $5,000,000 in the aggregate at
any time for the Borrower and all Subsidiaries; and
          (xii) investments in Consolidated Subsidiaries created or acquired
after the Closing Date up to but not exceeding $50,000,000 in any fiscal year of
the Borrower;
provided that anything herein to the contrary notwithstanding, the Borrower will
not, and will not permit its Subsidiaries to, acquire controlling interests in
any Person or Persons whose principal business is outside the beverage industry
if the aggregate consideration paid in respect of all such acquisitions after
the Closing Date would exceed $125,000,000.
          (n) Asset Dispositions. The Borrower will not, and will not permit any
Subsidiary to, sell, convey, assign, abandon or otherwise transfer or dispose
of, voluntarily or involuntarily (any of the foregoing being referred to in this
clause (n) as a “transaction” and any series of related transactions
constituting but a single transaction), any of its Property, tangible or
intangible, except:
          (i) transactions (including sales of trucks, vending machines and
other equipment) in the ordinary course of business;
          (ii) transactions between Consolidated Subsidiaries or between the
Borrower and Consolidated Subsidiaries;
          (iii) any sale of real property not used in the current operations of
the Borrower, provided that the aggregate proceeds of sales pursuant to this
clause (iii) shall not exceed $25,000,000 in any fiscal year of the Borrower;
          (iv) other sales, conveyances, assignments or other transfers or
dispositions in immediate exchange for cash or tangible assets, subject to prior
approval in each case by the Majority Lenders;
          (v) other sales, conveyances, assignments or other transfers or
dispositions during any fiscal year of the Borrower that do not exceed an
aggregate of seven and one half percent (7.5%) of Consolidated Total Assets of
the Borrower (determined at the time of making such sale, conveyance, assignment
or other transfer or disposition by reference to the Borrower’s financial
statements most recently delivered pursuant to Section 5.01(a)(i) or (ii));
          (vi) the sale for cash of any and all accounts receivable in a face
amount not to exceed $50,000,000;
          (vii) dispositions of Persons, assets, franchises and businesses after
the Closing Date in connection with an exchange of bottling territories;
provided that on a pro forma basis after giving effect to any such disposition
and the related acquisition of bottling territories by the Borrower or its
Subsidiaries, the Borrower remains in compliance with the covenants set forth in
Sections 5.01(q) and (r); and
          (viii) transfers or dispositions for cash, other than as provided by
clauses (i) through (vii) above, if on the date of the consummation thereof, if
such date is prior to the Commitment Termination Date, the Revolving Credit
Commitments are permanently reduced on such date by the amount equal to the cash
proceeds of such transfers or dispositions less the amount of transaction costs
and income taxes incurred by the Borrower or one of its Subsidiaries in
connection with such transfer or disposition.

41



--------------------------------------------------------------------------------



 



          (o) Payment of Claims. The Borrower will, and will cause each
Subsidiary to, pay or discharge any of the following described taxes,
assessments, charges, levies, claims and liabilities which are material to the
Borrower and its Subsidiaries when taken as a whole:
          (i) on or prior to the date on which penalties attach thereto, all
taxes, assessments and other governmental charges or levies imposed upon it or
any of its Property or income;
          (ii) on or prior to the date when due, all lawful claims of
materialmen, mechanics, carriers, warehousemen, landlords and other like Persons
which, if unpaid, might result in the creation of a Lien upon any such Property;
and
          (iii) on or prior to the date when due, all other lawful claims which,
if unpaid, might result in the creation of a Lien upon any such Property (other
than Liens not forbidden by Section 5.01(l) hereof) or which, if unpaid, might
give rise to a claim entitled to priority over general creditors of the Borrower
or such Subsidiary in a case under Title 11 (Bankruptcy) of the United States
Code, as amended, or in any insolvency proceeding or dissolution or winding-up
involving the Borrower or such Subsidiary;
provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, the Borrower or such Subsidiary need not
pay or discharge any such tax, assessment, charge, levy, claim or current
liability so long as the validity thereof is contested in good faith and by
appropriate proceedings diligently conducted and so long as such reserves or
other appropriate provisions as may be required by GAAP shall have been made
therefor and so long as such failure to pay or discharge does not have a
Material Adverse Effect.
          (p) Subsidiary Debt. Except as disclosed in Schedule VIII, the
Borrower will not permit any Subsidiary to incur or permit to exist any
Indebtedness except (i) Indebtedness to the Borrower or another Subsidiary and
(ii) other Indebtedness in an aggregate amount not exceeding 10% of Consolidated
Net Worth at any time outstanding.
          (q) Consolidated Cash Flow/Fixed Charges Ratio. The Borrower will not
permit the Consolidated Cash Flow/Fixed Charges Ratio, as determined quarterly
as of the last day of each fiscal quarter of the Borrower (and treating such
fiscal quarter as having been completed), to be less than 1.5 to 1.0.
          (r) Consolidated Funded Indebtedness/Cash Flow Ratio. The Borrower
will not permit the Consolidated Funded Indebtedness/Cash Flow Ratio, as
determined quarterly as of the last day of each fiscal quarter of the Borrower
(and treating such fiscal quarter as having been completed), to exceed 6.0 to
1.0.
          (s) Contingent Obligations. The Borrower will not, and will not permit
its Subsidiaries to, incur Contingent Obligations in respect of Indebtedness of
any Person in excess of $100,000,000 in the aggregate at any time (excluding
Contingent Obligations existing on the date hereof and disclosed in
Schedule VII).

42



--------------------------------------------------------------------------------



 



ARTICLE 6
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
          (a) The Borrower shall fail to pay any principal of any Advance or any
reimbursement obligation in respect of any LC Disbursement when the same becomes
due and payable; or the Borrower shall fail to pay any interest on any Advance
or any Letter of Credit fees or Facility Fee or any other amount payable
hereunder when due and such failure remains unremedied for three (3) Business
Days; or
          (b) Any representation or warranty made by the Borrower herein or by
the Borrower (or any of its officers) in any certificate delivered in connection
with this Agreement shall prove to have been incorrect in any material respect
when made or deemed made; or
          (c) (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Sections 5.01(b), (c)(1), (j), (q) or (r),
(ii) the Borrower shall fail to perform or observe the covenant contained in
Section 5.01(a) and such failure remains unremedied for five (5) Business Days
or (iii) Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed,
and such failure, in the case of this clause (iii), remains unremedied for
thirty (30) days after notice thereof shall have been given to the Borrower by
the Administrative Agent; or
          (d) The Borrower or any of its Subsidiaries shall fail to pay any
principal of or interest on any other Indebtedness which is outstanding in an
aggregate principal amount of at least $25,000,000, or its equivalent in other
currencies (in this clause (d) called “Material Indebtedness”), in the aggregate
when the same becomes due and payable (whether at scheduled maturity, by
required prepayment, acceleration, demand or otherwise); or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any Material Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Material Indebtedness, or to require the same to be prepaid or
defeased (other than by a regularly required payment); or
          (e) The Borrower or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
Property and such proceeding shall remain undismissed or unstayed for a period
of sixty (60) days; or the Borrower or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or
          (f) (i) The Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition with respect to it or its debts under any such
law, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other

43



--------------------------------------------------------------------------------



 



similar official for it or for all or any substantial part of its Property, or
the Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of ninety (90) days; or (iii) there shall
be commenced against the Borrower or any of its Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its Property which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) the Borrower or any of
its Subsidiaries shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above;
          (g) A Change in Control shall occur; or
          (h) The Majority Lenders shall determine in good faith (which
determination shall be conclusive) that the potential liabilities associated
with the events set forth in clauses (i) through (vii) below, individually or in
the aggregate, could have a Material Adverse Effect:
          (i) The PBGC notifies a Plan pursuant to Section 4042 of ERISA by
service of a complaint, threat of filing a law suit or otherwise of its
determination that an event described in Section 4042(a) of ERISA has occurred,
a Plan should be terminated or a trustee should be appointed for a Plan; or
          (ii) Any action is taken to terminate a Plan pursuant to its
provisions or the plan administrator files with the PBGC a notice of intent to
terminate a Plan in accordance with Section 4041 of ERISA; or
          (iii) Any action is taken by a plan administrator to have a trustee
appointed for a Plan pursuant to Section 4042 of ERISA; or
          (iv) A return is filed with the Internal Revenue Service, or a Plan is
notified by the Secretary of the Treasury that a notice of deficiency under
Section 6212 of the Code has been mailed, with respect to the tax imposed under
Section 4971(a) of the Code for failure to meet the minimum funding standards
established under Section 412 of the Code; or
          (v) A Reportable Event occurs with respect to a Plan; or
          (vi) Any action is taken to amend a Plan to become an employee benefit
plan described in Section 4021(b)(1) of ERISA, causing a Plan termination under
Section 4041(e) of ERISA; or
          (vii) The Borrower or any member of a Controlled Group receives a
notice of liability or demand for payment on account of complete withdrawal
under Section 4203 of ERISA, partial withdrawal under Section 4205 of ERISA or
on account of becoming secondarily liable for withdrawal liability payments
under Section 4204 of ERISA (sale of assets); or
          (i) The Borrower or any of its Subsidiaries shall fail within thirty
(30) days to pay, bond or otherwise discharge any judgment or order for the
payment of money, either singly or in the aggregate, in excess of $25,000,000,
which is not stayed on appeal or otherwise being appropriately contested in good
faith;

44



--------------------------------------------------------------------------------



 



then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances (other than Advances by
the Issuing Bank or a Lender pursuant to Section 2.03(d)) and of the Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such other amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an Event of Default with respect to the Borrower of the kind referred to in
clause (e) or (f) above (A) the obligation of each Lender to make Advances
(other than Advances by the Issuing Bank or a Lender pursuant to
Section 2.03(d)) and of the Issuing Bank to issue Letters of Credit shall
automatically be terminated and (B) the Advances, all such interest and all such
other amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.
          SECTION 6.02. Actions in Respect of Letters of Credit upon Default. If
any Event of Default shall have occurred and be continuing, the Administrative
Agent may with the consent, or shall at the request, of the Majority Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a) pay to the Administrative Agent on behalf of
the Lenders in same day funds at the Administrative Agent’s office designated in
such demand, for deposit in the LC Cash Collateral Account, an amount equal to
103% of the aggregate Available Amount of all Letters of Credit then outstanding
or (b) make such other arrangements in respect of the outstanding Letters of
Credit as shall be acceptable to the Majority Lenders. If at any time the
Administrative Agent determines that any funds held in the LC Cash Collateral
Account are subject to any right or claim of any Person other than the
Administrative Agent and the Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the LC
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the LC
Cash Collateral Account that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit, to
the extent funds are on deposit in the LC Cash Collateral Account, such funds
shall be applied to reimburse the Issuing Bank to the extent permitted by
applicable law. After all such Letters of Credit shall have expired or been
fully drawn upon and all other obligations of the Borrower hereunder and under
the Notes shall have been paid in full, the balance, if any, in such LC Cash
Collateral Account shall be returned to the Borrower.
ARTICLE 7
THE ADMINISTRATIVE AGENT
          SECTION 7.01. Authorization and Action. Each Lender hereby appoints
and authorizes the Administrative Agent to take such action as administrative
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Advances), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement or

45



--------------------------------------------------------------------------------



 



applicable law. The Administrative Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.
          SECTION 7.02. Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to the Lenders for any action taken or omitted to be taken by it
or them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable to the Lenders for any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iii) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or to inspect the
property (including the books and records) of the Borrower or any of its
Subsidiaries; (iv) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto;
(v) shall incur no liability to the Lenders under or in respect of this
Agreement by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier, telegram, cable, telex or other electronic
communication) believed by it to be genuine and signed or sent by the proper
party or parties; (vi) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;
(vii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.01); and (vii) shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
          SECTION 7.03. JPMorgan and Affiliates. With respect to its Revolving
Credit Commitment and the Advances made by it, JPMorgan shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include JPMorgan in its
individual capacity. JPMorgan and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, the Borrower, any of its Subsidiaries and any Person who may
do business with or own securities of the Borrower or any such Subsidiary, all
as if JPMorgan were not the Administrative Agent and without any duty to account
therefor to the Lenders.
          SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the financial statements referred to in Section 4.01
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
          SECTION 7.05. Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective amounts of their Revolving Credit Commitments, from
and against any and all liabilities, obligations, losses, damages,

46



--------------------------------------------------------------------------------



 



penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements found in a final-non-appealable judgment by a
court of competent jurisdiction to have resulted from the Administrative Agent’s
gross negligence or willful misconduct. Without limiting the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Administrative Agent is not reimbursed for such expenses by the Borrower.
          SECTION 7.06. Successor Administrative Agent. The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right
to appoint a successor Administrative Agent that, unless a Default or Event of
Default shall have occurred and then be continuing, is reasonably acceptable to
the Borrower. If no successor Administrative Agent shall have been so appointed
by the Majority Lenders, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having total assets of at least $1,000,000,000. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Article 7 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.
          SECTION 7.07. Arrangers. Each Arranger, in its capacity as such, shall
have no obligation or responsibility hereunder and shall not become liable in
any manner hereunder to any party hereto.
ARTICLE 8
MISCELLANEOUS
          SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Borrower and the Majority Lenders, or by the Borrower and the Administrative
Agent on behalf of the Majority Lenders; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by the Lenders required by
the following or by the Administrative Agent with the consent of such Lenders,
do any of the following: (a) increase or extend the Revolving Credit Commitment
of any Lender without the consent of such Lender, (b) reduce the principal of,
or interest on, the Advances or any fees (other than the Administrative Agent’s
fee referred to in Section 2.04(c)) or other amounts payable hereunder or under
the other Loan Documents to any Lender without the consent of such Lender,
(c) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees (other than the Administrative Agent’s fee referred to in
Section 2.04(c)) or other amounts payable hereunder in each case payable to a
Lender without the consent of such Lender, (d) change the second sentence of
Section 2.14(a) without the consent of each Lender,

47



--------------------------------------------------------------------------------



 



(e) change the percentage of the Revolving Credit Commitments or of the
aggregate unpaid principal amount of the Advances which shall be required for
the Lenders or any of them to take any action hereunder without the consent of
each Lender or (f) amend this Section 8.01 without the consent of each Lender;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent or the Issuing Bank in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent or the Issuing Bank, as applicable, under this Agreement.
This Agreement and the agreement referred to in Section 2.04(c) and the Notes
constitute the entire agreement of the parties with respect to the subject
matter hereof and thereof. Notwithstanding the foregoing, this Agreement and any
other Loan Document may be amended (or amended and restated) with the written
consent of the Majority Lenders, the Administrative Agent and the Borrower
(x) to add one or more credit facilities to this Agreement and to permit
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Advances and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Majority
Lenders and Lenders. Notwithstanding anything to the contrary herein the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.
          SECTION 8.02. Notices, Etc.
          (a) Subject to clauses (b) through (e) below, all notices and other
communications provided for hereunder shall be in writing (including telecopier)
and mailed, telecopied or delivered by hand:

  (i)  
if to the Borrower:
       
Coca-Cola Bottling Co. Consolidated
4100 Coca-Cola Plaza
Charlotte, NC 28211
Attention: Vice President & Treasurer
       
Telephone No.: (704) 557-4633
Telecopier No.: (704) 285-6780
    (ii)  
if to the Administrative Agent or to JPMorgan as Issuing Bank:
       
JPMorgan Chase Bank, N.A.
10 South Dearborn, 7th Floor
Chicago, Illinois
Attention: Darren Cunningham
       
Telephone No.: (312) 385-7080
Telecopier No.: (888) 292-9533

          (iii) if to any Lender, at the Domestic Lending Office of such Lender;
or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent. All such
notices and communications shall be deemed to have been duly given or made
(i) in the case of hand deliveries, when delivered by hand, (ii) in the case of
mailed notices, three

48



--------------------------------------------------------------------------------



 



(3) Business Days after being deposited in the mail, postage prepaid, and
(iii) in the case of telecopier notice, when transmitted and confirmed during
normal business hours (or, if delivered after the close of normal business
hours, at the beginning of business hours on the next Business Day), except that
notices and communications to the Administrative Agent pursuant to Article 2 or
7 shall not be effective until received by the Administrative Agent.
          (b) The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
          (c) The Borrower agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
          (d) Each Lender agrees that notice to it (as provided in the next
sentence) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such Communications to such Lender for
purposes hereof. Each Lender agrees (i) to provide to the Administrative Agent
in writing (including by electronic communication), promptly after the date of
this Agreement, an e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.
          (e) Nothing herein shall prejudice the right of the Administrative
Agent or any Lender to give any notice or other communication pursuant hereto in
any other manner specified herein.
          SECTION 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay in exercising, and
no course of dealing with respect to, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

49



--------------------------------------------------------------------------------



 



          SECTION 8.04. Costs, Expenses and Indemnification.
          (a) The Borrower agrees to pay and reimburse on demand (i) all
reasonable costs and expenses of the Administrative Agent and each Arranger in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement and the other documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under this Agreement, (ii) (iii) all costs and expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all costs and expenses, if any (including, without limitation, reasonable
counsel fees and expenses of the Administrative Agent, the Issuing Bank and each
of the Lenders), incurred by the Administrative Agent, the Issuing Bank or any
Lender in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder, including, without limitation, reasonable counsel fees and
expenses in connection with the enforcement of rights under this
Section 8.04(a). Such reasonable fees and out-of-pocket expenses shall be
reimbursed by the Borrower upon presentation to the Borrower of a statement of
account, regardless of whether this Agreement is executed and delivered by the
parties hereto or the transactions contemplated by this Agreement are
consummated.
          (b) (i) The Borrower hereby agrees to indemnify the Administrative
Agent, each Arranger, the Issuing Bank, each Lender and each of their respective
Affiliates and their respective officers, directors, employees, agents, advisors
and representatives (each, an “Indemnified Party”) from and against any and all
direct claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel), joint or several,
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to this Agreement or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Advances or the Letters of Credit (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
shareholders or creditors, an Indemnified Party or any other Person, or an
Indemnified Party is otherwise a party thereto, and whether or not any of the
conditions precedent set forth in Article 3 are satisfied or the other
transactions contemplated by this Agreement are consummated, except to the
extent such direct claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
          (ii) The Borrower hereby further agrees that (i) no Indemnified Party
shall have any liability to the Borrower for or in connection with or relating
to this Agreement or the transactions contemplated hereby or thereby or any use
made or proposed to be made with the proceeds of the Advances, except to the
extent such liability is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct and (ii) the Borrower will not assert any claim
against the Administrative Agent or any Lender, any of their respective
Affiliates, or any of their respective directors, officers, employees, attorneys
or agents, on any theory of liability, for consequential, indirect, special or
punitive damages arising out of or relating to this Agreement or the actual or
proposed use of any Advance.
          (c) If any payment of principal of, or Conversion or Continuation of,
any Eurodollar Rate Advance of a Lender is made on a day other than the last day
of an Interest Period for such Advance

50



--------------------------------------------------------------------------------



 



as a result of any optional or mandatory prepayment, acceleration of the
maturity of the Advances pursuant to Section 6.01 or for any other reason, the
Borrower shall pay to the Administrative Agent for the account of such Lender
any amounts required to compensate such Lender for any additional losses, costs
or expenses (other than loss of profit) which it may reasonably incur as a
result of such payment, Continuation or Conversion and the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Advance. A certificate as to the amount of such losses, costs and
expenses, submitted to the Borrower and the Administrative Agent by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.
          SECTION 8.05. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each Lender
and their respective successors and permitted assigns, provided that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
          SECTION 8.06. Assignments and Participations.
          (a) Each Lender may, with notice to and the consent of the
Administrative Agent and the Issuing Bank and, unless an Event of Default shall
have occurred and be continuing, the Borrower (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof) (such consents not to be unreasonably
withheld), assign to one or more banks or other entities all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Revolving Credit Commitment, its unused Letter of Credit
Commitment, the Advances owing to it and its participations in Letters of
Credit); provided that:
          (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations of the assigning Lender under this
Agreement,
          (ii) except in the case of an assignment by a Lender to one of its
Affiliates or to another Lender, the amount of the Revolving Credit Commitment
of the assigning Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event (unless the Borrower and the Administrative Agent
otherwise agree) be less than the lesser of (x) such Lender’s Revolving Credit
Commitment hereunder and (y) $5,000,000 or an integral multiple of $1,000,000 in
excess thereof,
          (iii) each such assignment shall be to an Eligible Assignee,
          (iv) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, and
          (v) the parties to each such assignment (other than the Borrower)
shall deliver to the Administrative Agent a processing and recordation fee of
$3,500.
Upon such execution, delivery, acceptance and recording, from and after the
Closing Date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this

51



--------------------------------------------------------------------------------



 



Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as administrative agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed (and the Borrower and the Administrative Agent shall have consented to
the relevant assignment) and is in substantially the form of Exhibit B hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.
          (d) The Administrative Agent shall maintain at its address referred to
in Section 8.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
each of the Lenders and, with respect to Lenders, the Revolving Credit
Commitment of, and principal amount of the Advances owing to, each such Lender
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for the purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
          (e) Each Lender may sell participations to one or more Persons in or
to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Revolving Credit
Commitment and the Advances owing to it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Revolving Credit Commitment to the Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (iv) in any proceeding under

52



--------------------------------------------------------------------------------



 



the Federal Bankruptcy Code in respect of the Borrower, such Lender shall remain
and be, to the fullest extent permitted by law, the sole representative with
respect to the rights and obligations held in the name of such Lender (whether
such rights or obligations are for such Lender’s own account or for the account
of any participant), (v) no participant under any such participation agreement
shall have any right to approve any amendment or waiver of any provision of this
Agreement, or to consent to any departure by the Borrower therefrom, except to
the extent that any such amendment, waiver or consent would (x) reduce the
principal of, or interest on, the Notes, in each case to the extent the same are
subject to such participation, or (y) postpone any date fixed for the payment of
principal of, or interest on, the Advances, in each case to the extent the same
are subject to such participation and (vi) each participant shall be entitled to
the benefits of, and subject to the limitations of, Sections 2.12 and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment, provided that no participant shall be entitled to the benefits of
Section 2.15 unless such participant complies with Section 2.15(e) as if it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
          (f) Any Lender may, in connection with any permitted assignment or
participation or proposed assignment or participation pursuant to this
Section 8.06 and subject to the provisions of Section 8.12, disclose to the
assignee or participant or proposed assignee or participant any information
relating to the Borrower or any of its Subsidiaries or Affiliates furnished to
such Lender by or on behalf of the Borrower.
          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time, without the consent of the Administrative Agent or
the Borrower, create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it)
in favor of any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System.
          (h) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time, without the consent of the Administrative Agent or
the Borrower, assign to an Affiliate of such Lender all or any portion of its
rights (but not its obligations) under this Agreement.
          SECTION 8.07. Governing Law; Submission to Jurisdiction. This
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York. The Borrower hereby submits to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York state court sitting in New York City for the purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. The Borrower hereby irrevocably appoints CT Corporation
System (the “Process Agent”), with an office on the date hereof at 111 8th
Avenue, 13th Floor, New York, New York 10011, as its agent and true and lawful
attorney-in-fact in its name, place and stead to accept on behalf of the
Borrower and its Property service of the copies of the summons and complaint and
any other process which may be served in any such legal proceedings brought in
any such court, and the Borrower agrees that the failure of the Process Agent to
give any notice of any such service of process to the Borrower shall not impair
or affect the

53



--------------------------------------------------------------------------------



 



validity of such service or, to the extent permitted by applicable law, the
enforcement of any judgment based thereon. The Borrower irrevocably waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.
          SECTION 8.08. Severability. In case any provision in this Agreement
shall be held to be invalid, illegal or unenforceable, such provision shall be
severable from the rest of this Agreement, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
          SECTION 8.09. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Any counterpart hereof may be executed and delivered via telecopier
or other electronic transmission, and each such counterpart so executed and
delivered shall have the same force and effect as an originally executed and
delivered counterpart hereof.
          SECTION 8.10. Survival. The obligations of the Borrower under
Sections 2.02(b), 2.12, 2.15 and 8.04, and the obligations of the Lenders under
Section 7.05, shall survive the repayment of the Advances and the termination of
the Commitments. In addition, each representation and warranty made, or deemed
to be made by any Notice of Borrowing, herein or pursuant hereto shall survive
the making of such representation and warranty, and no Lender shall be deemed to
have waived, by reason of making any Advance, any Default or Event of Default
that may arise by reason of such representation or warranty proving to have been
false or misleading.
          SECTION 8.11. Waiver of Jury Trial. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
          SECTION 8.12. Confidentiality. Each Lender agrees to hold any
confidential information which it may receive from the Borrower or any of its
Subsidiaries or Affiliates pursuant to this Agreement in confidence and for use
in connection with this Agreement, including without limitation for use in
connection with its rights and remedies hereunder, except for disclosure (a) to
other Lenders and their respective Affiliates, (b) to legal counsel,
accountants, and other professional advisors to such Lender, (c) to regulatory
officials, (d) as requested pursuant to or as required by law, regulation, or
legal process, (e) in connection with any legal proceeding to which such Lender
is a party and (f) to a proposed assignee or participant permitted under
Section 8.06 which shall have agreed in writing to keep such disclosed
confidential information confidential in accordance with this Section.
          SECTION 8.13. Nonliability of Lenders. The relationship between the
Borrower and the Lenders and the Administrative Agent shall be solely that of
borrower and lender and neither the Administrative Agent nor any Lender shall
have any fiduciary responsibilities to the Borrower.
          SECTION 8.14. USA PATRIOT Act. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

54



--------------------------------------------------------------------------------



 



          SECTION 8.15. Termination of Commitments under Existing Credit
Agreement. Each of the signatories hereto that is also a party to the Existing
Credit Agreement hereby agrees that, as of the Closing Date, all of the
Commitments under the Existing Credit Agreement to which such signatory is a
party will be terminated automatically and any and all required notice periods
in connection with such termination are hereby waived and of no further force
and effect.
[Signature Pages Follow]

55



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            COCA-COLA BOTTLING CO. CONSOLIDATED,
as the Borrower
      By   /s/ Clifford M. Deal, III         Name:   Clifford M. Deal, III     
  Title:   Vice President and Treasurer     

Signature Page to Credit Agreement
Coca-Cola Bottling Co. Consolidated

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., individually
as a Lender, as the Issuing Bank and as
Administrative Agent
      By   /s/ Patrick S. Thornton         Name:   Patrick S. Thornton       
Title:   Executive Director     

Signature Page to Credit Agreement
Coca-Cola Bottling Co. Consolidated

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., individually as a Lender and
as Syndication Agent
      By:   /s/ Shannon Sweeney         Name:   Shannon Sweeney        Title:  
Vice President     

Signature Page to Credit Agreement
Coca-Cola Bottling Co. Consolidated

 



--------------------------------------------------------------------------------



 



            BRANCH BANKING AND TRUST COMPANY,
individually as a Lender and as a
Co-Documentation Agent
      By   /s/ Stuart M. Jones         Name:   Stuart M. Jones        Title:  
Senior Vice President     

Signature Page to Credit Agreement
Coca-Cola Bottling Co. Consolidated

 



--------------------------------------------------------------------------------



 



            COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL” NEW YORK BRANCH,
individually as a Lender and as a Co-Documentation Agent
      By   /s/ Kutye A. Whalen         Name:   Kutye A. Whalen        Title:  
Vice President              By:   /s/ Brett Delfinc         Name:   Brett
Delfinc        Title:   Executive Director     

Signature Page to Credit Agreement
Coca-Cola Bottling Co. Consolidated

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent
      By:   /s/ Andrea S. Chen         Name:   Andrea S. Chen        Title:  
Director     

Signature Page to Credit Agreement
Coca-Cola Bottling Co. Consolidated

 



--------------------------------------------------------------------------------



 



            NORTH CAROLINA BANK AND TRUST,
as a Lender
      By:   /s/ Cutter D. Davis, Jr.         Name:   Cutter D. Davis, Jr.       
Title:   Senior Vice President     

Signature Page to Credit Agreement
Coca-Cola Bottling Co. Consolidated

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Lenders and Commitments

                      Revolving Credit   Letter of Credit Lender   Commitment  
Commitment
JPMORGAN CHASE BANK, N.A.
  $ 50,000,000     $ 25,000,000  
 
               
CITIBANK, N.A.
  $ 50,000,000     $ 0  
 
               
BRANCH BANKING AND TRUST COMPANY
  $ 30,000,000     $ 0  
 
               
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH
  $ 30,000,000     $ 0  
 
               
WELLS FARGO BANK, NATIONAL ASSOCIATION
  $ 30,000,000     $ 0  
 
               
NORTH CAROLINA BANK AND TRUST
  $ 10,000,000     $ 0    
Total
  $ 200,000,000     $ 25,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Existing Liens Securing Indebtedness,
in each case, of $5,000,000 or more
NONE

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Litigation
          1. Ozarks Coca-Cola/Dr. Pepper Bottling Company, et al. vs. The
Coca-Cola Company and Coca-Cola Enterprises Inc., Civil Action File
No. 06-3056-CV-S. On February 14, 2006, forty-eight Coca-Cola bottler plaintiffs
filed suit in the United States District Court for the Western District of
Missouri against The Coca-Cola Company (“KO”) and Coca-Cola Enterprises Inc.
(“CCE”). On February 24, 2006, the plaintiffs filed an amended complaint adding
twelve bottlers as plaintiffs. In the lawsuit, the bottler plaintiffs made
claims for breach of contract and breach of duty and other related claims
arising out of CCE’s plan to offer warehouse delivery of POWERAde to Wal-Mart
Stores, Inc. (“Wal-Mart”) within CCE’s territory. The bottler plaintiffs sought
preliminary and permanent injunctive relief prohibiting the warehouse delivery
of POWERAde and unspecified compensatory and punitive damages.
          On March 17, 2006, the U.S. District Court for the Western District of
Missouri, pursuant to a motion brought by KO and CCE, transferred the case to
the Northern District of Georgia. On September 5, 2006, the Georgia federal
District Court granted the Borrower’s motion to intervene as a defendant for
limited purpose. The court found that the Borrower had a legally protectable
interest at stake in the litigation in that the relief requested from the
plaintiffs would preclude the Borrower from warehouse delivering POWERAde within
its exclusive territory.
          On February 12, 2007, KO, CCE, the Borrower and many of the plaintiffs
entered into a series of agreements that will result in the dismissal without
prejudice of the lawsuit and the implementation of a program to test various new
route-to-market service systems. The agreement preserved all parties’ rights,
and afforded the bottling system an opportunity to meet to discuss whether the
program to test route-to-market service systems should be continued. The
settlement did not require any payment by the Borrower, The Lawsuit was
concluded and all claims were dismissed, without prejudice.
          The following items are listed for informational purposes only. The
Borrower, in its reasonable judgment, does not believe that any of the following
items will have a Material Adverse Effect.
          1. Several environmental matters are being monitored and remediated by
the Borrower to the satisfaction of regulatory authorities. None of these
matters are currently in litigation and the Borrower is unable to determine at
this time whether any claims may arise out these matters.
          2. The Borrower is, from time-to-time, party to, and is threatened to
be made party to, employment related claims.
          3. The Borrower is, from time-to-time, party to, and is threatened to
be made party to, product liability, auto liability, general liability, workers’
compensation and preference claims.

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
Subsidiaries

                      Incorporated/       Percent Entity’s Legal Name  
Organized   Ownership By   Owned
Material Subsidiaries:
               
 
               
CCBCC Operations, LLC
  DE   Coca-Cola Bottling Co. Consolidated     100 %
 
               
Coca-Cola Ventures, Inc.
  DE   Coca-Cola Bottling Co. Consolidated     100 %
 
               
Piedmont Coca-Cola Bottling Partnership
  DE   Coca-Cola Ventures, Inc.     77 %
 
               
BYB Brands, Inc.
  NC   Coca-Cola Bottling Co. Consolidated     100 %
 
               
Other Subsidiaries:
               
 
               
CCBC of Wilmington, Inc.
  DE   Piedmont Coca-Cola Bottling Partnership     100 %
 
               
CCBCC, Inc.
  DE   Coca-Cola Bottling Co. Consolidated     100 %
 
               
Chesapeake Treatment Company, LLC
  NC   CCBCC Operations, LLC     100 %
 
               
Consolidated Beverage Co.
  DE   Coca-Cola Bottling Co. Consolidated     100 %
 
               
Consolidated Real Estate Group, LLC
  NC   Coca-Cola Bottling Co. Consolidated     100 %
 
               
Data Ventures, Inc.
  NC   Coca-Cola Bottling Co. Consolidated     100 %
 
               
Heath Oil Co., Inc.
  SC   CCBCC Operations, LLC     100 %  
Tennessee Soft Drink Production Company
  TN   CCBCC Operations, LLC     100 %
 
               
TXN, Inc.
  DE   Data Ventures, Inc.     100 %
 
               
Swift Water Logistics, Inc.
  NC   Coca-Cola Bottling Co. Consolidated     100 %
 
               
Data Ventures Europe, BV
  Netherlands   Data Ventures, Inc.     100 %
 
               
Fast Forward Energy, Inc.
  IN   BYB Brands, Inc.     60 %

 



--------------------------------------------------------------------------------



 



                      Incorporated/       Percent Entity’s Legal Name  
Organized   Ownership By   Owned
Equipment Reutilization Solutions, LLC
  NC   CCBCC Operations, LLC     100 %
 
               
Red Classic Services, LLC
  NC   Coca-Cola Bottling Co. Consolidated     100 %
 
               
Red Classic Equipment, LLC
  NC   Red Classic Services, LLC     100 %
 
               
Red Classic Transportation Services, LLC
  NC   Red Classic Services, LLC     100 %
 
               
Red Classic Transit, LLC
  NC   Red Classic Transportation Services, LLC     100 %
 
               
Red Classic Contractor, LLC
  NC   Red Classic Transportation Services, LLC     100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE V
Material Agreements

1.  
Amended and Restated Stock Rights and Restrictions Agreement between The
Coca-Cola Company (“TCCC”), Carolina Coca-Cola Bottling Investments, Inc
(“CCCBI” and together with TCCC, “Shareholders”), Coca-Cola Bottling Co.
Consolidated (the “Company” and J. Frank Harrison, III, dated February 19,
2009..
  2.  
Termination of Irrevocable Proxy and Voting Agreement between The Coca-Cola
Company, Carolina Coca-Cola Bottling Investments, Inc., J. Frank Harrison, III
and Reid M. Henson, Trustee, dated February 19, 2009.
  3.  
Bottling franchise agreements as listed on Attachment A.
  4.  
Lease, dated as of January 1, 1999, by and between the Borrower and the Ragland
Corporation, related to the production/distribution facility in Nashville,
Tennessee.
  5.  
Lease Agreement, dated as of March 23, 2009, between the Borrower and Harrison
Limited Partnership One, related to the Snyder Production Center in Charlotte,
North Carolina and a distribution center adjacent thereto.
  6.  
Partnership Agreement of Carolina Coca-Cola Bottling Partnership,* dated as of
July 2, 1993, by and among Carolina Coca-Cola Bottling Investments, Inc.,
Coca-Cola Ventures, Inc., Coca-Cola Bottling Co. Affiliated, Inc., Fayetteville
Coca-Cola Bottling Company and Palmetto Bottling Company.
  7.  
Definitions and Adjustments Agreement between Carolina Coca-Cola Bottling
Partnership (the “Partnership”), Coca-Cola Ventures, Inc. (“Ventures”),
Coca-Cola Bottling Co. Consolidated (“CCBCC”), CCBCC of Wilmington, Inc. (“CCBC
Wilmington”), Carolina Coca-Cola Bottling Investments, Inc. (“KO Sub”), The
Coca-Cola Company (“KO”), Carolina Coca-Cola Holding Company (“Carolina
Holdings”), The Coastal Coca-Cola Bottling Company (“Coastal”), Eastern Carolina
Coca-Cola Bottling Company, Inc. (“Goldsboro”), Coca-Cola Bottling Co.
Affiliated, Inc. , Fayetteville Coca-Cola Bottling Company (“Fayetteville”), and
Palmetto Bottling Company (“Palmetto”), dated July 2, 1993.
  8.  
First Amendment to Partnership Agreement of Carolina Coca-Cola Bottling
Partnership between Carolina Coca-Cola Bottling Investments, Inc. (“KO Sub”),
Coca-Cola Ventures, Inc. (“Ventures”) and Palmetto Bottling Company
(“Palmetto”), dated August 5, 1993.
  9.  
Second Amendment to Partnership Agreement of CCBCC Coca- Cola Bottling
Partnership between Carolina Coca-Cola Investments, Inc. (“KO Sub”), Coca-Cola
Ventures, Inc. (“Ventures”) and Palmetto Bottling Company (“Palmetto”), dated
August 12, 1993.
  10.  
Management Agreement, dated as of July 2, 1993, by and among the Borrower,
Carolina Coca-Cola Bottling Partnership,* CCBC of Wilmington, Inc., Carolina
Coca-Cola Bottling Investments, Inc., Coca-Cola Ventures, Inc. and Palmetto
Bottling Company.

 

*  
Carolina Coca-Cola Bottling Partnership’s name was changed to Piedmont Coca-Cola
Bottling Partnership.

 



--------------------------------------------------------------------------------



 



11.  
First Amendment to Management Agreement (relating to the Management Agreement
designated as Item 10 of this Schedule 5) dated as of January 1, 2001.
  12.  
Amended and Restated Guaranty Agreement, effective as of July 15, 1993, for the
benefit of Southeastern Container, Inc.
  13.  
Management Agreement, dated as of June 1, 2004, by and among CCBCC Operations
LLC, a wholly-owned subsidiary of the Borrower, and South Atlantic Canners, Inc.
  14.  
Agreement, dated as of March 1, 1994, by and among the Borrower and South
Atlantic Canners, Inc.
  15.  
Amended and Restated Guaranty Agreement, dated as of May 18, 2000, between the
Borrower and Wachovia Bank of North Carolina, N.A.
  16.  
Guaranty Agreement, dated as of December 1, 2001, between the Borrower and
Wachovia, N.A.
  17.  
Lease Agreement, dated as of December 18, 2006, between the CCBCC Operations,
LLC, a wholly-owned subsidiary of the Borrower, and Beacon Investment
Corporation, related to the Borrower’s corporate headquarters and an adjacent
office building in Charlotte, North Carolina.
  18.  
Master Amendment to Partnership Agreement, Management Agreement and Definition
and Adjustment Agreement, dated as of January 2, 2002, by and among Piedmont
Coca-Cola Bottling Partnership, The Coca-Cola Company and the Borrower.
  19.  
First Amendment to Lease (relating to the Lease Agreement designated as Item 4
of this Schedule V) and First Amendment to Memorandum of Lease, dated as of
August 30, 2002, between Ragland Corporation and the Borrower.
  20.  
Limited Liability Company Operating Agreement of Coca-Cola Bottlers’ Sales &
Services Company, LLC, dated as of December 11, 2002, by and between Coca-Cola
Bottlers’ Sales & Services Company, LLC and Consolidated Beverage Co., a
wholly-owned subsidiary of the Borrower.
  21.  
First Amendment to the Limited Liability Company Operating Agreement of
Coca-Cola Bottlers’ Sales & Services Company, LLC (the “Company”) between the
Company and Coca-Cola Bottling Co. Consolidated (Member”), dated November 5,
2007.
  22.  
Second Amendment to the Limited Liability Company Operating Agreement of
Coca-Cola Bottlers’ Sales & Services Company, LLC (the “Company”) between the
Company and Coca-Cola Bottling Co. Consolidated (Member”), dated June 24, 2010.
  23.  
Procurement Agency Agreement between Coca-Cola Bottlers’ Sales & Services
Company, LLC (the “Company”) and Consolidated Beverage Co., a wholly-owned
subsidary and Affiliate of Coca-Cola Bottling Co. Consolidated (“Member”), dated
May 14, 2003.
  24.  
Master Service Agreement between the Customer Business Solutions division
(“CBS”) of Coca-Cola Bottlers’ Sales & Services Company, LLC and Coca-Cola
Bottling Co. Consolidated, dated March 20th, 2009.
  25.  
Fourth Amendment to Partnership Agreement, dated as of March 28, 2003, by and
among Piedmont Coca-Cola Bottling Partnership, Piedmont Partnership Holding
Company and Coca-Cola Ventures, Inc.

 



--------------------------------------------------------------------------------



 



26.  
Second Amended and Restated Promissory Note, dated as of August 25, 2005, by and
between the Borrower and Piedmont Coca-Cola Bottling Partnership.
  27.  
Amended and Restated Can Supply Agreement, dated as of February 28, 2007,
between Coca-Cola Bottlers’ Sales & Services Company, LLC, in its capacity as
agent for the Borrower, and Rexam Beverage Can Company.
  28.  
Obligations arising under interest rate swap agreements between the Borrower and
commercial banks.
  29.  
Various letters of credit issued for the Borrower by a bank relating to the
Borrower’s insurance programs.
  30.  
2011 Investment Letter between Coca-Cola North America (“CCNA”) and Coca-Cola
Bottling Co. Consolidated, dated November 9, 2010.
  31.  
2011 Customer Governance Process, Agreement between The Coca-Cola Company,
acting by and through its Coca-Cola North America Division (“CCNA”), and
Borrower to support and implement the 2011 Customer Governance Process, which
shall be effective between the parties starting October 23, 2010 and shall end
on December 31, 2011, unless extended by mutual agreement.
  32.  
Incidence Pricing Agreement between Coca-Cola North America and Coca-Cola
Bottling Co. Consolidated, dated March 25, 2009.
  33.  
Amendment No. 1 to the Incidence Pricing Agreement between Coca-Cola North
America and Coca-Cola Bottling Co. Consolidated, dated December 20,2010.
  34.  
Coca-Cola From Mexico Purchase and Distribution Agreement between The Coca-Cola
Company, acting through its Coca-Cola North America Division (the “Company”) and
CCBCC Operations, LLC (“Distributor”), dated June 2, 2009.
  35.  
Wholesaler Agreement between CCBCC Operations, LLC (“Company”) and Diaz
Wholesale and Manufacturing Co., Inc. (“Wholesaler”), dated June 2, 2009.
  36.  
TCCC/CCBCC/ByB Brand Innovation and Distribution Collaboration Agreement dated
March 10, 2008 acknowledged and agreed to by Gray Lindsey and Henry W. Flint.
  37.  
2011 Agreement Between TCCC and Bottler for ARTM Programs, between The Coca-Cola
Company (“TCCC”) and Coca-Cola Bottling Co. Consolidated (“Bottler”), dated
December 30, 2010.
  38.  
Sales Lead Agreement between The Coca-Cola Company (“Company”) and Coca-Cola
Bottling Co. Consolidated (“Bottler”), dated December 30, 2010.
  39.  
ARTM side letter between The Coca-Cola Company (“Company”) and Coca-Cola
Bottling Co. Consolidated (“Bottler”), dated December 30, 2010.
  40.  
Temporary ARTM Amendment to Marketing and Distribution Agreement for Powerade
between The Coca-Cola Company (“TCCC”), acting by and through its Coca-Cola
North America Division and Coca-Cola Bottling Co. Consolidated (“Bottler”),
dated December 30, 2010.
  41.  
Temporary ARTM Amendment to Distribution Agreement for glaceau between The
Coca-Cola Company (“TCCC”), acting by and through its Coca-Cola North America
Division and Coca-Cola Bottling Co. Consolidated (“Bottler”), dated December 30,
2010.

 



--------------------------------------------------------------------------------



 



42.  
Lease Agreement, dated as of January 13, 2011, by and between the Borrower and
the DCT MID SOUTH LOGISTICS V, LP, related to the regional logistics center
located at 435 Sanford Road, Lavergne, Tennessee.
  43.  
Lease Agreement, dated as of April 1, 2011, by and between the Borrower and
CROWN-RALEIGH III, LLC, related to the regional logistics center facility
located at 977 Shotwell Drive, Clayton, North Carolina.
  44.  
Letter Agreement dated January 27, 1989, between The Coca-Cola Company and the
Company, modifying the Cola Beverage Agreements and Allied Beverage Agreements.
  45.  
Form of Letter Agreement, dated December 10, 2001, between The Coca-Cola Company
and the Company, together with Letter Agreement dated December 14, 1994,
modifying the Still Beverage Agreements.

 



--------------------------------------------------------------------------------



 



SCHEDULE V
ATTACHMENT A
Bottling Franchise Agreements
Sub-Bottler’s Contract, dated September 20, 1916, between Charleston Coca-Cola
Bottling Co. and Georgetown Coca-Cola Bottling Co. (Georgetown, SC)
Amendment to Georgetown, SC Sub-Bottler’s Contract, dated August 18, 1921
Amendment to Georgetown, SC Sub-Bottler’s Contract, dated October 10, 1980
Amendment to Georgetown, SC Sub-Bottler’s Contract, dated April 18, 1988 Letter
renewal for SPRITE, dated February 17, 2000, between Georgetown CCBC
(Georgetown, SC) and The Coca-Cola Company
Sub-Bottler’s Contract, dated March 24, 1932, between Norfolk Coca-Cola Bottling
Works, Inc. and Emporia Coca-Cola Bottling Company, Inc. (Emporia, VA)
Letter renewal for FANTA, dated March 25, 1996, between CCBC of Wilmington, Inc.
(Emporia, VA) and The Coca-Cola Company
Letter renewal for Mr. PiBB, dated March 25, 1996, between CCBC of Wilmington,
Inc. (Emporia, VA) and The Coca-Cola Company
Letter renewal for SPRITE, dated March 25, 1996, between CCBC of Wilmington,
Inc. (Emporia, VA) and The Coca-Cola Company
Master Bottle Contract, dated December 18, 1992, between Wilmington Coca-Cola
Bottling Works, Inc. (Wilmington, NC) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between CCBC of Wilmington,
Inc. (Wilmington, NC) and The Coca-Cola Company (May 20,2011 renewal letter)
Allied Bottle Contract for FRESCA, dated December 18, 1992, between Wilmington
Coca-Cola Bottling Works, Inc. (Wilmington, NC) and The Coca-Cola Company
(December 17, 2001 renewal letter)
Allied Bottle Contract for SPRITE, dated December 18, 1992, between Wilmington
Coca-Cola Bottling Works, Inc. (Wilmington, NC) and The Coca-Cola Company
(December 17, 2001 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated December 18, 1992, between
Wilmington Coca-Cola Bottling Works, Inc. (Wilmington, NC) and The Coca-Cola
Company (December 17, 2001 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated December 18, 1992, between Wilmington
Coca-Cola Bottling Works, Inc. (Wilmington, NC) and The Coca-Cola Company
(December 17, 2001 renewal letter)
Allied Bottle Contract for TAB, dated December 18, 1992, between Wilmington
Coca-Cola Bottling Works, Inc. (Wilmington, NC) and The Coca-Cola Company
(December 17, 2001 renewal letter)
Master Bottle Contract, dated December 18, 1992, between Weldon Coca-Cola
Bottling Works, Inc. (Weldon, NC) and The Coca-Cola Company

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for FANTA, dated May 1, 2002, between CCBC of Wilmington,
Inc. (Weldon, NC) and The Coca-Cola Company (May 20,2011 renewal letter)
Allied Bottle Contract for FRESCA, dated December 18, 1992, between Weldon
Coca-Cola Bottling Works, Inc. (Weldon, NC) and The Coca-Cola Company
(December 17, 2001 renewal letter)
Allied Bottle Contract for SPRITE, dated December 18, 1992, between Weldon
Coca-Cola Bottling Works, Inc. (Weldon, NC) and The Coca-Cola Company
(December 16, 2002 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated December 18, 1992, between Weldon
Coca-Cola Bottling Works, Inc. (Weldon, NC) and The Coca-Cola Company
(December 17, 2001 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated December 18, 1992, between Weldon
Coca-Cola Bottling Works, Inc. (Weldon, NC) and The Coca-Cola Company
(December 17, 2001 renewal letter)
Allied Bottle Contract for TAB, dated December 18, 1992, between Weldon
Coca-Cola Bottling Works, Inc. (Weldon, NC) and The Coca-Cola Company
(December 16, 2002 renewal letter)
Sub-Bottler’s Contract, dated June 22, 1917, between Barnes-Harrell Company and
Coca-Cola Bottling Company (Rocky Mount, NC)
Amendment to Rocky Mount, NC Sub-Bottler’s Contract, dated August 8, 1921
Amendment to Rocky Mount, NC Sub-Bottler’s Contract, dated October 11, 1938
Amendment to Rocky Mount, NC Sub-Bottler’s Contract, dated July 9, 1951
Letter renewal for FRESCA, dated January 23, 1996, between CCBC of Wilmington,
Inc. (Rocky Mount, NC) and The Coca-Cola Company
Letter renewal for MELLO YELLO, dated September 20, 1999, between CCBC of
Wilmington, Inc. (Rocky Mount, NC) and The Coca-Cola Company
Letter renewal for SPRITE, dated May 25, 2001, between CCBC of Wilmington, Inc.
(Rocky Mount, NC) and The Coca-Cola Company
Master Bottle Contract, dated December 18, 1992, between Kelford Coca-Cola
Bottling Co., Inc. (Kelford, NC) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between CCBC of Wilmington,
Inc. (Kelford, NC) and The Coca-Cola Company (May 20,2011 renewal letter)
Allied Bottle Contract for FRESCA, dated December 18, 1992, between Kelford
Coca-Cola Bottling Co., Inc. (Kelford, NC) and The Coca-Cola Company
(December 17, 2001 renewal letter)
Allied Bottle Contract for SPRITE, dated December 18, 1992, between Kelford
Coca-Cola Bottling Co., Inc. (Kelford, NC) and The Coca-Cola Company
(December 17, 2001 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated December 18, 1992, between Kelford
Coca-Cola Bottling Co., Inc. (Kelford, NC) and The Coca-Cola Company
(December 17, 2001 renewal letter)

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for Mr. PiBB, dated December 18, 1992, between Kelford
Coca-Cola Bottling Co., Inc. (Kelford, NC) and The Coca-Cola Company
(December 17, 2001 renewal letter)
Master Bottle Contract, dated January 27, 1989, between Coca-Cola Bottling Co.
Consolidated (Charlotte, NC) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between Metrolina Bottling
Company (Charlotte, NC) and The Coca-Cola Company (May 20, 2011 renewal letter)
Allied Bottle Contract for FRESCA, dated January 27, 1989, between Coca-Cola
Bottling Co. Consolidated (Charlotte, NC) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated January 27, 1989, between
Coca-Cola Bottling Co. Consolidated (Charlotte, NC) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 27, 1989, between
Coca-Cola Bottling Co. Consolidated (Charlotte, NC) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter from Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated January 27, 1989, between Coca-Cola
Bottling Co. Consolidated (Charlotte, NC) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated January 27, 1989, between Coca-Cola
Bottling Co. Consolidated (Charlotte, NC) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for SPRITE, dated January 27, 1989, between Coca-Cola
Bottling Co. Consolidated (Charlotte, NC) and The Coca-Cola Company (January 26,
2008 renewal letter)
Master Bottle Contract, dated January 27, 1989, between Coca-Cola Bottling Co.
Consolidated (Pageland, SC) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated January 27, 1989, between Coca-Cola
Bottling Co. Consolidated (Pageland, SC) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for FRESCA, dated January 27, 1989, between Coca-Cola
Bottling Co. Consolidated (Pageland, SC) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated January 27, 1989, between
Coca-Cola Bottling Co. Consolidated (Pageland, SC) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 27, 1989, between
Coca-Cola Bottling Co. Consolidated (Pageland, SC) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated January 27, 1989, between Coca-Cola
Bottling Co. Consolidated (Pageland, SC) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated January 27, 1989, between Coca-Cola
Bottling Co. Consolidated (Pageland, SC) and The Coca-Cola Company (January 26,
2008 renewal letter)

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for SPRITE, dated January 27, 1989, between Coca-Cola
Bottling Co. Consolidated (Pageland, SC) and The Coca-Cola Company (January 26,
2008 renewal letter)
Master Bottle Contract, dated January 2, 1990, between Biscoe Coca-Cola Bottling
Company, Inc. (Biscoe, NC) and The Coca-Cola Company
Allied Bottle Contract for MELLO YELLO, dated January 2, 1990, between Biscoe
Coca-Cola Bottling Company, Inc. (Biscoe, NC) and The Coca-Cola Company
(January 21, 1999 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 2, 1990, between Biscoe
Coca-Cola Bottling Company, Inc. (Biscoe, NC) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated January 2, 1990, between Biscoe Coca-Cola
Bottling Company, Inc. (Biscoe, NC) and The Coca-Cola Company (January 21, 1999
renewal letter)
Allied Bottle Contract for SPRITE, dated January 2, 1990, between Biscoe
Coca-Cola Bottling Company, Inc. (Biscoe, NC) and The Coca-Cola Company
(January 21, 1999 renewal letter)
Allied Bottle Contract for FANTA, dated January 2, 1990, between Biscoe
Coca-Cola Bottling Company, Inc. (Biscoe, NC) and The Coca-Cola Company
(January 26, 1999 renewal letter)
Master Bottle Contract, dated January 27, 1989, between The Albany Coca-Cola
Bottling Company (Albany, GA) and The Coca-Cola Company
Allied Bottle Contract for MELLO YELLO, dated January 27, 1989, between The
Albany Coca-Cola Bottling Company (Albany, GA) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 27, 1989, between The
Albany Coca-Cola Bottling Company (Albany, GA) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated January 27, 1989, between The Albany
Coca-Cola Bottling Company (Albany, GA) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated January 27, 1989, between The Albany
Coca-Cola Bottling Company (Albany, GA) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for SPRITE, dated January 27, 1989, between The Albany
Coca-Cola Bottling Company (Albany, GA) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for FANTA, dated January 27, 1989, between The Albany
Coca-Cola Bottling Company (Albany, GA) and The Coca-Cola Company (January 26,
2008 renewal letter)
Master Bottle Contract, dated January 27, 1989, between Columbus Coca-Cola
Bottling Company (Columbus, GA) and The Coca-Cola Company
Allied Bottle Contract for MELLO YELLO, dated January 27, 1989, between Columbus
Coca-Cola Bottling Company (Columbus, GA) and The Coca-Cola Company (January 26,
2008 renewal letter)

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for MINUTE MAID, dated January 27, 1989, between Columbus
Coca-Cola Bottling Company (Columbus, GA) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated January 27, 1989, between Columbus
Coca-Cola Bottling Company (Columbus, GA) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated January 27, 1989, between Columbus
Coca-Cola Bottling Company (Columbus, GA) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for SPRITE, dated January 27, 1989, between Columbus
Coca-Cola Bottling Company (Columbus, GA) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for FANTA, dated January 27, 1989, between Columbus
Coca-Cola Bottling Company (Columbus, GA) and The Coca-Cola Company (January 26,
2008 renewal letter)
Master Bottle Contract, dated August 28, 1987, between Fayetteville Coca-Cola
Bottling Company (Fayetteville, NC) and The Coca-Cola Company
Allied Bottle Contract for FRESCA, dated August 28, 1987, between Fayetteville
Coca-Cola Bottling Company (Fayetteville, NC) and The Coca-Cola Company
(September 14, 2006 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated August 28, 1987, between
Fayetteville Coca-Cola Bottling Company (Fayetteville, NC) and The Coca-Cola
Company (September 14, 2006 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated August 28, 1987, between
Fayetteville Coca-Cola Bottling Company (Fayetteville, NC) and The Coca-Cola
Company
Allied Bottle Contract for TAB, dated August 28, 1987, between Fayetteville
Coca-Cola Bottling Company (Fayetteville, NC) and The Coca-Cola Company
(September 14, 2006 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated August 28, 1987, between Fayetteville
Coca-Cola Bottling Company (Fayetteville, NC) and The Coca-Cola Company
Mr PiBB termination letter from Virginia Woodlee, dated October 25, 1996
Allied Bottle Contract for SPRITE, dated August 28, 1987, between Fayetteville
Coca-Cola Bottling Company (Fayetteville, NC) and The Coca-Cola Company
(September 14, 2006 renewal letter)
Allied Bottle Contract for FANTA, dated August 28, 1987, between Fayetteville
Coca-Cola Bottling Company (Fayetteville, NC) and The Coca-Cola Company
(September 14, 2006 renewal letter)
Master Bottle Contract, dated October 29, 1999, between LYBC, Inc. (Lynchburg,
VA) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated October 29, 1999, between LYBC, Inc.
(Lynchburg, VA) and The Coca-Cola Company (October 28, 2008 renewal letter)
Allied Bottle Contract for SPRITE, dated October 29, 1999, between LYBC, Inc.
(Lynchburg, VA) and The Coca-Cola Company (October 28, 2008 renewal letter)

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for TAB, dated October 29, 1999, between LYBC, Inc.
(Lynchburg, VA) and The Coca-Cola Company (October 28, 2008 renewal letter)
Allied Bottle Contract for FRESCA, dated October 29, 1999, between LYBC, Inc.
(Lynchburg, VA) and The Coca-Cola Company (October 28, 2008 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated October 29, 1999, between LYBC, Inc.
(Lynchburg, VA) and The Coca-Cola Company (October 28, 2008 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated October 29, 1999, between LYBC,
Inc. (Lynchburg, VA) and The Coca-Cola Company (October 28, 2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated October 29, 1999, between LYBC,
Inc. (Lynchburg, VA) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Master Bottle Contract, dated January 27, 1989, between Coca-Cola Bottling Co.
of Mobile, Inc. (Mobile, AL) and The Coca-Cola Company
Allied Bottle Contract for FRESCA, dated January 27, 1989, between Coca-Cola
Bottling Co. of Mobile, Inc. (Mobile, AL) and The Coca-Cola Company
Allied Bottle Contract for MELLO YELLO, dated January 27, 1989, between
Coca-Cola Bottling Co. of Mobile, Inc. (Mobile, AL) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 27, 1989, between
Coca-Cola Bottling Co. of Mobile, Inc. (Mobile, AL) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated January 27, 1989, between Coca-Cola
Bottling Co. of Mobile, Inc. (Mobile, AL) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for SPRITE, dated January 27, 1989, between Coca-Cola
Bottling Co. of Mobile, Inc. (Mobile, AL) and The Coca-Cola Company (January 26,
2008 renewal letter)
Allied Bottle Contract for FANTA, dated January 27, 1989, between Coca-Cola
Bottling Co. of Mobile, Inc. (Mobile, AL) and The Coca-Cola Company (January 26,
2008 renewal letter)
Master Bottle Contract, dated April 20, 1990, between Coca-Cola Bottling Company
of Jackson, Inc. (Jackson, TN) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between NABC, Inc.
(Jackson, TN) and The Coca-Cola Company (May 2, 2011 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated April 20, 1990, between Coca-Cola
Bottling Company of Jackson, Inc. (Jackson, TN) and The Coca-Cola Company
(April 19, 2009 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated April 20, 1990, between Coca-Cola
Bottling Company of Jackson, Inc. (Jackson, TN) and The Coca-Cola Company

 



--------------------------------------------------------------------------------



 



MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated April 20, 1990, between Coca-Cola Bottling
Company of Jackson, Inc. (Jackson, TN) and The Coca-Cola Company (April 19, 2009
renewal letter)
Allied Bottle Contract for Mr. PiBB, dated April 20, 1990, between Coca-Cola
Bottling Company of Jackson, Inc. (Jackson, TN) and The Coca-Cola Company
(April 19, 2009 renewal letter)
Allied Bottle Contract for SPRITE, dated April 20, 1990, between Coca-Cola
Bottling Company of Jackson, Inc. (Jackson, TN) and The Coca-Cola Company
(April 19, 2009 renewal letter)
Master Bottle Contract, dated April 24, 1989, between Coca-Cola Bottling Works
of Murfreesboro, TN (Murfreesboro, TN) and The Coca-Cola Company
Allied Bottle Contract for FRESCA, dated April 24, 1989, between Coca-Cola
Bottling Works of Murfreesboro, TN (Murfreesboro, TN) and The Coca-Cola Company
(April 23, 2008 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated April 24, 1989, between Coca-Cola
Bottling Works of Murfreesboro, TN (Murfreesboro, TN) and The Coca-Cola Company
(April 23, 2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated April 24, 1989, between Coca-Cola
Bottling Works of Murfreesboro, TN (Murfreesboro, TN) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated April 24, 1989, between Coca-Cola Bottling
Works of Murfreesboro, TN (Murfreesboro, TN) and The Coca-Cola Company
Allied Bottle Contract for Mr. PiBB, dated April 24, 1989, between Coca-Cola
Bottling Works of Murfreesboro, TN (Murfreesboro, TN) and The Coca-Cola Company
(April 23, 2008 renewal letter)
Allied Bottle Contract for SPRITE, dated April 24, 1989, between Coca-Cola
Bottling Works of Murfreesboro, TN (Murfreesboro, TN) and The Coca-Cola Company
(April 23, 2008 renewal letter)
Allied Bottle Contract for FANTA, dated April 24, 1989, between Coca-Cola
Bottling Works of Murfreesboro, TN (Murfreesboro, TN) and The Coca-Cola Company
(April 23, 2008 renewal letter)
Master Bottle Contract, dated January 21, 1998, between NABC, Inc. (Florence,
AL) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated January 21, 1998, between NABC, Inc.
(Florence, AL) and The Coca-Cola Company (January 20, 2007 renewal letter)
Allied Bottle Contract for SPRITE, dated January 21, 1998, between NABC, Inc.
(Florence, AL) and The Coca-Cola Company (January 20, 2007 renewal letter)
Allied Bottle Contract for FRESCA, dated January 21, 1998, between NABC, Inc.
(Florence, AL) and The Coca-Cola Company (January 20, 2007 renewal letter)
Allied Bottle Contract for TAB, dated January 21, 1998, between NABC, Inc.
(Florence, AL) and The Coca-Cola Company (January 20, 2007 renewal letter)

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for MELLO YELLO, dated January 21, 1998, between NABC,
Inc. (Florence, AL) and The Coca-Cola Company (January 20, 2007 renewal letter)
Master Bottle Contract, dated November 13, 1989, between Dickson Coca-Cola
Bottling Company (Dickson, TN) and The Coca-Cola Company
Allied Bottle Contract for FRESCA, dated November 13, 1989, between Dickson
Coca-Cola Bottling Company (Dickson, TN) and The Coca-Cola Company (November 12,
2008 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated November 13, 1989, between Dickson
Coca-Cola Bottling Company (Dickson, TN) and The Coca-Cola Company (November 12,
2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated November 13, 1989, between Dickson
Coca-Cola Bottling Company (Dickson, TN) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated November 13, 1989, between Dickson
Coca-Cola Bottling Company (Dickson, TN) and The Coca-Cola Company (November 12,
2008 renewal letter)
Allied Bottle Contract for SPRITE, dated November 13, 1989, between Dickson
Coca-Cola Bottling Company (Dickson, TN) and The Coca-Cola Company (November 12,
2008 renewal letter)
Allied Bottle Contract for FANTA, dated May 1, 2002, between NABC, Inc.
(Dickson, TN) and The Coca-Cola Company (May 2, 2011 renewal letter)
Master Bottle Contract, dated October 25, 1990, between Coca-Cola Bottling Works
of Columbia, TN, Inc. (Columbia, TN) and The Coca-Cola Company
Allied Bottle Contract for FRESCA, dated October 25, 1990, between Coca-Cola
Bottling Works of Columbia, TN, Inc. (Columbia, TN) and The Coca-Cola Company
(October 24,2009 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated October 25, 1990, between
Coca-Cola Bottling Works of Columbia, TN, Inc. (Columbia, TN) and The Coca-Cola
Company (October 24,2009 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated October 25, 1990, between
Coca-Cola Bottling Works of Columbia, TN, Inc. (Columbia, TN) and The Coca-Cola
Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for SPRITE, dated October 25, 1990, between Coca-Cola
Bottling Works of Columbia, TN, Inc. (Columbia, TN) and The Coca-Cola Company
(October 24,2009 renewal letter)
Allied Bottle Contract for FANTA, dated May 1, 2002, between NABC, Inc.
(Columbia, TN) and The Coca-Cola Company (May 2, 2011 renewal letter)
Master Bottle Contract, dated November 1, 1991, between Coca-Cola Bottling Works
of Columbia, TN, Inc. (Fayetteville, TN) and The Coca-Cola Company
Allied Bottle Contract for FRESCA, dated November 1, 1991, between Coca-Cola
Bottling Works of Columbia, TN, Inc. (Fayetteville, TN) and The Coca-Cola
Company (November 6, 2000 renewal letter)

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for MELLO YELLO, dated November 1, 1991, between
Coca-Cola Bottling Works of Columbia, TN, Inc. (Fayetteville, TN) and The
Coca-Cola Company (November 6, 2000 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated November 1, 1991, between
Coca-Cola Bottling Works of Columbia, TN, Inc. (Fayetteville, TN) and The
Coca-Cola Company
Allied Bottle Contract for TAB, dated November 1, 1991, between Coca-Cola
Bottling Works of Columbia, TN, Inc. (Fayetteville, TN) and The Coca-Cola
Company (November 6, 2000 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated November 1, 1991, between Coca-Cola
Bottling Works of Columbia, TN, Inc. (Fayetteville, TN) and The Coca-Cola
Company (November 6, 2000 renewal letter)
Allied Bottle Contract for SPRITE, dated November 1, 1991, between Coca-Cola
Bottling Works of Columbia, TN, Inc. (Fayetteville, TN) and The Coca-Cola
Company (November 6, 2000 renewal letter)
Allied Bottle Contract for FANTA, dated November 1, 1991, between Coca-Cola
Bottling Works of Columbia, TN, Inc. (Fayetteville, TN) and The Coca-Cola
Company (November 6, 2000 renewal letter)
Master Bottle Contract, dated January 27, 1989, between Coca-Cola Bottling
Company of Nashville, Inc. (Nashville, TN) and The Coca-Cola Company
Allied Bottle Contract for FRESCA, dated October 28, 1991, between Coca-Cola
Bottling Company of Nashville, Inc. (Nashville, TN) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated January 27, 1989, between
Coca-Cola Bottling Company of Nashville, Inc. (Nashville, TN) and The Coca-Cola
Company (January 26, 2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 27, 1989, between
Coca-Cola Bottling Company of Nashville, Inc. (Nashville, TN) and The Coca-Cola
Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated January 27, 1989, between Coca-Cola
Bottling Company of Nashville, Inc. (Nashville, TN) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated January 27, 1989, between Coca-Cola
Bottling Company of Nashville, Inc. (Nashville, TN) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for SPRITE, dated January 27, 1989, between Coca-Cola
Bottling Company of Nashville, Inc. (Nashville, TN) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for FANTA, dated January 27, 1989, between Coca-Cola
Bottling Company of Nashville, Inc. (Nashville, TN) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Master Bottle Contract, dated November 17, 1989, between Dickson Coca-Cola
Bottling Co. (Laurel, MS) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between CCBC of Nashville,
L.P. (Nashville, TN) and The Coca-Cola Company

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for MELLO YELLO, dated November 17, 1989, between Dickson
Coca-Cola Bottling Co. (Laurel, MS) and The Coca-Cola Company (November 16, 2008
renewal letter)
Allied Bottle Contract for MINUTE MAID, dated November 17, 1989, between Dickson
Coca-Cola Bottling Co. (Laurel, MS) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated November 17, 1989, between Dickson
Coca-Cola Bottling Co. (Laurel, MS) and The Coca-Cola Company (November 16, 2008
renewal letter)
Allied Bottle Contract for Mr. PiBB, dated November 17, 1989, between Dickson
Coca-Cola Bottling Co. (Laurel, MS) and The Coca-Cola Company (November 16, 2008
renewal letter)
Allied Bottle Contract for SPRITE, dated November 17, 1989, between Dickson
Coca-Cola Bottling Co. (Laurel, MS) and The Coca-Cola Company (November 16, 2008
renewal letter)
Sub-Bottler’s Contract, dated December 31, 1976, between Florida Coca-Cola
Bottling Company and Panama City Coca-Cola Bottling Company (Panama City, FL)
Amendment to Panama City, FL Sub-Bottler’s Contract, dated June 6, 1979
Amendment to Panama City, FL Sub-Bottler’s Contract, dated December 20, 1982
Amendment to Panama City, FL Sub-Bottler’s Contract, dated January 1, 1991
Letter renewal for FANTA, dated December 20, 1995, between PCBC, Inc. (Panama
City, FL) and The Coca-Cola Company
Letter renewal for MELLO YELLO, dated March 25, 1998, between PCBC, Inc. (Panama
City, FL) and The Coca-Cola Company
Allied Bottle Contract for MINUTE MAID, dated January 1, 1990, between Panama
City Coca-Cola Bottling Company, Inc. (Panama City, FL) and The Coca-Cola
Company
Contract for Mr. PiBB, dated May 6, 1999, between PCBC, Inc. (Panama City, FL)
and The Coca-Cola Company
Letter renewal for SPRITE, dated December 20, 1995, between PCBC, Inc. (Panama
City, FL) and The Coca-Cola Company
Master Bottle Contract, dated January 27, 1989, between Coca-Cola Bottling
Company of Roanoke, Inc. (Roanoke, VA) and The Coca-Cola Company
Allied Bottle Contract for MELLO YELLO, dated January 27, 1989, between
Coca-Cola Bottling Company of Roanoke, Inc. (Roanoke, VA) and The Coca-Cola
Company (January 26, 2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 27, 1989, between
Coca-Cola Bottling Company of Roanoke, Inc. (Roanoke, VA) and The Coca-Cola
Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for TAB, dated January 27, 1989, between Coca-Cola
Bottling Company of Roanoke, Inc. (Roanoke, VA) and The Coca-Cola Company
Allied Bottle Contract for Mr. PiBB, dated January 27, 1989, between Coca-Cola
Bottling Company of Roanoke, Inc. (Roanoke, VA) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for SPRITE, dated January 27, 1989, between Coca-Cola
Bottling Company of Roanoke, Inc. (Roanoke, VA) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for FANTA, dated January 27, 1989, between Coca-Cola
Bottling Company of Roanoke, Inc. (Roanoke, VA) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Master Bottle Contract, dated January 27, 1989, between Coca-Cola Bottling
Company of Roanoke, Inc. (Bristol, VA) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between ROBC, Inc.
(Bristol, VA) and The Coca-Cola Company (May 2, 2011 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated January 27, 1989, between
Coca-Cola Bottling Company of Roanoke, Inc. (Bristol, VA) and The Coca-Cola
Company (January 26, 2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 27, 1989, between
Coca-Cola Bottling Company of Roanoke, Inc. (Bristol, VA) and The Coca-Cola
Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated January 27, 1989, between Coca-Cola
Bottling Company of Roanoke, Inc. (Bristol, VA) and The Coca-Cola Company
Allied Bottle Contract for Mr. PiBB, dated January 27, 1989, between Coca-Cola
Bottling Company of Roanoke, Inc. (Bristol, VA) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for SPRITE, dated January 27, 1989, between Coca-Cola
Bottling Company of Roanoke, Inc. (Bristol, VA) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Master Bottle Contract, dated January 27, 1989, between Lonesome Pine Coca-Cola
Bottling Company, Inc. (Norton, VA) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between ROBC, Inc. (Norton,
VA) and The Coca-Cola Company (May 2, 2011 renewal letter)
Allied Bottle Contract for SPRITE, dated September 4, 1998, between ROBC, Inc.
(Norton, VA) and The Coca-Cola Company (January 26, 2008 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated September 4, 1998, between ROBC, Inc.
(Norton, VA) and The Coca-Cola Company (January 26, 2008 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated September 4, 1998, between ROBC,
Inc. (Norton, VA) and The Coca-Cola Company (January 26, 2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated September 4, 1998, between ROBC,
Inc. (Norton, VA) and The Coca-Cola Company

 



--------------------------------------------------------------------------------



 



MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Master Bottle Contract, dated May 28, 1999, between SUBC, Inc. (Sumter, SC) and
The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between SUBC, Inc. (Sumter,
SC) and The Coca-Cola Company (May 2, 2011 renewal letter)
Allied Bottle Contract for SPRITE, dated May 28, 1999, between SUBC, Inc.
(Sumter, SC) and The Coca-Cola Company (May 27, 2008 renewal letter)
Allied Bottle Contract for TAB, dated May 28, 1999, between SUBC, Inc. (Sumter,
SC) and The Coca-Cola Company (May 27, 2008 renewal letter)
Allied Bottle Contract for FRESCA, dated May 28, 1999, between SUBC, Inc.
(Sumter, SC) and The Coca-Cola Company (May 27, 2008 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated May 28, 1999, between SUBC, Inc.
(Sumter, SC) and The Coca-Cola Company (May 27, 2008 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated May 28, 1999, between SUBC, Inc.
(Sumter, SC) and The Coca-Cola Company (May 27, 2008 renewal letter)
Master Bottle Contract, dated January 29, 1997 between Thomasville Coca-Cola
Bottling Company (Thomasville, NC) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between TOBC, Inc.
(Thomasville, NC) and The Coca-Cola Company (May 2, 2011 renewal letter)
Allied Bottle Contract for SPRITE, dated January 29, 1997, between Thomasville
Coca-Cola Bottling Company (Thomasville, NC) and The Coca-Cola Company
(January 28, 2006 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated January 29, 1997, between
Thomasville Coca-Cola Bottling Company (Thomasville, NC) and The Coca-Cola
Company (January 28, 2006 renewal letter)
Allied Bottle Contract for TAB, dated January 29, 1997, between Thomasville
Coca-Cola Bottling Company (Thomasville, NC) and The Coca-Cola Company
(January 28, 2006 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated January 29, 1997, between Thomasville
Coca-Cola Bottling Company (Thomasville, NC) and The Coca-Cola Company
(January 28, 2006 renewal letter)
Allied Bottle Contract for FRESCA, dated January 29, 1997, between Thomasville
Coca-Cola Bottling Company (Thomasville, NC) and The Coca-Cola Company
(January 28, 2006 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 29, 1997, between
Thomasville Coca-Cola Bottling Company (Thomasville, NC) and The Coca-Cola
Company
Master Bottle Contract, dated January 11, 1990, between The North Wilkesboro
Coca-Cola Bottling Company, Inc. (N. Wilkesboro, NC) and The Coca-Cola Company

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for FRESCA, dated January 11, 1990, between The North
Wilkesboro Coca-Cola Bottling Company, Inc. (N. Wilkesboro, NC) and The
Coca-Cola Company (January 21, 1999 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated January 11, 1990, between The
North Wilkesboro Coca-Cola Bottling Company, Inc. (N. Wilkesboro, NC) and The
Coca-Cola Company (January 21, 1999 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 11, 1990, between The
North Wilkesboro Coca-Cola Bottling Company, Inc. (N. Wilkesboro, NC) and The
Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated January 11, 1990, between The North
Wilkesboro Coca-Cola Bottling Company, Inc. (N. Wilkesboro, NC) and The
Coca-Cola Company (January 21, 1999 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated January 11, 1990, between The North
Wilkesboro Coca-Cola Bottling Company, Inc. (N. Wilkesboro, NC) and The
Coca-Cola Company (January 21, 1999 renewal letter)
Allied Bottle Contract for SPRITE, dated January 11, 1990, between The North
Wilkesboro Coca-Cola Bottling Company, Inc. (N. Wilkesboro, NC) and The
Coca-Cola Company (January 21, 1999 renewal letter)
Allied Bottle Contract for FANTA, dated January 11, 1990, between The North
Wilkesboro Coca-Cola Bottling Company, Inc. (N. Wilkesboro, NC) and The
Coca-Cola Company (January 21, 1999 renewal letter)
Master Bottle Contract, dated January 11, 1990, between Coca-Cola Bottling
Company Affiliated, Inc. (Asheville, NC) and The Coca-Cola Company
Allied Bottle Contract for MELLO YELLO, dated January 11, 1990, between
Coca-Cola Bottling Company Affiliated, Inc. (Asheville, NC) and The Coca-Cola
Company (January 21, 1999 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 11, 1990, between
Coca-Cola Bottling Company Affiliated, Inc. (Asheville, NC) and The Coca-Cola
Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated January 11, 1990, between Coca-Cola
Bottling Company Affiliated, Inc. (Asheville, NC) and The Coca-Cola Company
(January 21, 1999 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated January 11, 1990, between Coca-Cola
Bottling Company Affiliated, Inc. (Asheville, NC) and The Coca-Cola Company
(January 21, 1999 renewal letter)
Allied Bottle Contract for SPRITE, dated January 11, 1990, between Coca-Cola
Bottling Company Affiliated, Inc. (Asheville, NC) and The Coca-Cola Company
(January 21, 1999 renewal letter)
Allied Bottle Contract for FANTA, dated January 11, 1990, between Coca-Cola
Bottling Company Affiliated, Inc. (Asheville, NC) and The Coca-Cola Company
(January 21, 1999 renewal letter)

 



--------------------------------------------------------------------------------



 



Master Bottle Contract, dated September 14, 1990, between Coca-Cola Bottling Co.
Consolidated (Marlinton, WV) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between WVBC, Inc.
(Marlinton, WV) and The Coca-Cola Company (May 2, 2011 renewal letter)
Allied Bottle Contract for FRESCA, dated September 14, 1990, between Coca-Cola
Bottling Co. Consolidated (Marlinton, WV) and The Coca-Cola Company
(September 13, 2009 renewal letter)
Allied Bottle Contract for SPRITE, dated December 17, 1993, between WVBC,
Inc.(Marlinton) and The Coca-Cola Company (December 18, 2002 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated September 14, 1990, between
Coca-Cola Bottling Co. Consolidated (Marlinton, WV) and The Coca-Cola Company
(September 13, 2009 renewal letter)
Master Bottle Contract, dated December 31,1986, between Coca-Cola Bottling Works
of Charleston, Inc. (Charleston, WV) and The Coca-Cola Company
Allied Bottle Contract for FRESCA, dated January 1, 2001 between WVBC & The
Coca-Cola Company (Charleston, WV) (January 4, 2010 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated December 31, 1986, between
Coca-Cola Bottling Works of Charleston, Inc. (Charleston, WV) and The Coca-Cola
Company (December 30, 2005 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated December 31, 1986, between
Coca-Cola Bottling Works of Charleston, Inc. (Charleston, WV) and The Coca-Cola
Company
Allied Bottle Contract for TAB, dated December 31, 1986, between Coca-Cola
Bottling Works of Charleston, Inc. (Charleston, WV) and The Coca-Cola Company
Allied Bottle Contract for Mr. PiBB, dated December 31, 1986, between Coca-Cola
Bottling Works of Charleston, Inc. (Charleston, WV) and The Coca-Cola Company
(December 30, 2005 renewal letter)
Allied Bottle Contract for SPRITE, dated December 31, 1986, between Coca-Cola
Bottling Works of Charleston, Inc. (Charleston, WV) and The Coca-Cola Company
(December 30, 2005 renewal letter)
Allied Bottle Contract for FANTA, dated May 1, 2002, between WVBC, Inc.
(Charleston, WV) and The Coca-Cola Company (May 2, 2011 renewal letter)
Master Bottle Contract, dated December 31, 1986, between Coca-Cola Bottling
Works of Charleston, Inc. (Huntington, WV) and The Coca-Cola Company
Allied Bottle Contract for FRESCA, dated December 31, 1986, between Coca-Cola
Bottling Works of Charleston, Inc. (Huntington, WV) and The Coca-Cola Company
(December 30, 2005 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated December 31, 1986, between
Coca-Cola Bottling Works of Charleston, Inc. (Huntington, WV) and The Coca-Cola
Company (December 30, 2005 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated December 31, 1986, between
Coca-Cola Bottling Works of Charleston, Inc. (Huntington, WV) and The Coca-Cola
Company

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for TAB, dated December 31, 1986, between Coca-Cola
Bottling Works of Charleston, Inc. (Huntington, WV) and The Coca-Cola Company
Allied Bottle Contract for Mr. PiBB, dated December 31, 1986, between Coca-Cola
Bottling Works of Charleston, Inc. (Huntington, WV) and The Coca-Cola Company
(December 30, 2005 renewal letter)
Allied Bottle Contract for SPRITE, dated December 31, 1986, between Coca-Cola
Bottling Works of Charleston, Inc. (Huntington, WV) and The Coca-Cola Company
(December 30, 2005 renewal letter)
Allied Bottle Contract for FANTA, dated December 31, 1986, between Coca-Cola
Bottling Works of Charleston, Inc. (Huntington, WV) and The Coca-Cola Company
(December 30, 2005 renewal letter)
Master Bottle Contract, dated September 14, 1990, between Coca-Cola Bottling Co.
Consolidated (Elkins, WV) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between WVBC, Inc. (Elkins,
WV) and The Coca-Cola Company (May 2, 2011 renewal letter)
Allied Bottle Contract for FRESCA, dated September 14, 1990, between Coca-Cola
Bottling Co. Consolidated (Elkins, WV) and The Coca-Cola Company (September 13,
2009 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated September 14, 1990, between
Coca-Cola Bottling Co. (Elkins, WV) and The Coca-Cola Company (September 13,
2009 renewal letter)
Allied Bottle Contract for SPRITE, dated December 17, 1993, between WVBC, Inc.
(Elkins, WV) and The Coca-Cola Company (September 13, 2009 renewal letter)
Master Bottle Contract, dated January 27, 1989, between Coca-Cola Bottling Co.
of Roanoke, Inc. (Beckley, WV) and The Coca-Cola Company
Allied Bottle Contract for MELLO YELLO, dated January 27, 1989, between
Coca-Cola Bottling Co. of Roanoke, Inc. (Beckley, WV) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 27, 1989, between
Coca-Cola Bottling Co. of Roanoke, Inc. (Beckley, WV) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Allied Bottle Contract for TAB, dated January 27, 1989, between Coca-Cola
Bottling Co. of Roanoke, Inc. (Beckley, WV) and The Coca-Cola Company
Allied Bottle Contract for Mr. PiBB, dated January 27, 1989, between Coca-Cola
Bottling Co. of Roanoke, Inc. (Beckley, WV) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for SPRITE, dated January 27, 1989, between Coca-Cola
Bottling Co. of Roanoke, Inc. (Beckley, WV) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for FANTA, dated January 27, 1989, between Coca-Cola
Bottling Co. of Roanoke, Inc. (Beckley, WV) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Master Bottle Contract, dated December 31, 1986, between Coca-Cola Bottling
Works of Charleston, Inc. (Clarksburg, WV) and The Coca-Cola Company

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for FRESCA, dated January 1, 2001, between WVBC & The
Coca-Cola Company (Clarksburg, WV) (January 4, 2010 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated December 31, 1986, between
Coca-Cola Bottling Works of Charleston, Inc. (Clarksburg, WV) and The Coca-Cola
Company
Allied Bottle Contract for TAB, dated December 31, 1986, between Coca-Cola
Bottling Works of Charleston, Inc. (Clarksburg, WV) and The Coca-Cola Company
Allied Bottle Contract for Mr. PiBB, dated May 6, 1999, between WVBC, Inc.
(Clarksburg, WV) and The Coca-Cola Company
Allied Bottle Contract for SPRITE, dated December 31, 1986, between Coca-Cola
Bottling Works of Charleston, Inc. (Clarksburg, WV) and The Coca-Cola Company
(December 30, 2005 renewal letter)
Allied Bottle Contract for FANTA, dated December 31, 1986, between Coca-Cola
Bottling Works of Charleston, Inc. (Clarksburg, WV) and The Coca-Cola Company
(December 30, 2005 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated December 31, 1986, between
Coca-Cola Bottling Works of Charleston, Inc. (Clarksburg, WV) and The Coca-Cola
Company (December 30, 2005 renewal letter)
Master Bottle Contract, dated February 1, 1988, between Coca-Cola Bottling Works
of Charleston, Inc. (Bluefield, WV) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between WVBC, Inc.
(Bluefield, WV) and The Coca-Cola Company (May 2, 2011 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated February 1, 1988, between
Coca-Cola Bottling Works of Charleston, Inc. (Bluefield, WV) and The Coca-Cola
Company (January 1, 2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated February 1, 1988, between
Coca-Cola Bottling Works of Charleston, Inc. (Bluefield, WV) and The Coca-Cola
Company
Allied Bottle Contract for SPRITE, dated February 1, 1988, between Coca-Cola
Bottling Works of Charleston, Inc. (Bluefield, WV) and The Coca-Cola Company
(January 1, 2008 renewal letter)
Master Bottle Contract, dated December 31, 1986, between Columbia Coca-Cola
Bottling Co. (Columbia, SC) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between PCCBP (Columbia,
SC) and The Coca-Cola Company (May 2, 2011 renewal letter)
Letter renewal for MELLO YELLO, dated December 30, 2005, between PCCBP d/b/a
Columbia CCBC (Columbia, SC) and The Coca-Cola Company
Letter renewal for Mr. PiBB, dated December 30, 2005, between PCCBP d/b/a
Columbia CCBC (Columbia, SC) and The Coca-Cola Company
Letter renewal for SPRITE, dated December 30, 2005, between PCCBP d/b/a Columbia
CCBC (Columbia, SC) and The Coca-Cola Company

 



--------------------------------------------------------------------------------



 



Letter renewal for TAB, dated December 30, 2005, between PCCBP d/b/a Columbia
CCBC (Columbia, SC) and The Coca-Cola Company
Master Bottle Contract, dated January 11, 1990, between Greenwood Coca-Cola
Bottling Company, Inc. (Greenwood, SC) and The Coca-Cola Company
Allied Bottle Contract for SPRITE, dated January 11, 1990, between Greenwood
Coca-Cola Bottling Co. (Greenwood, SC) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for TAB, dated January 11, 1990, between Greenwood
Coca-Cola Bottling Co. (Greenwood, SC) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for FANTA, dated January 11, 1990, between Greenwood
Coca-Cola Bottling Co. (Greenwood, SC) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for FRESCA, dated January 11, 1990, between Greenwood
Coca-Cola Bottling Co. (Greenwood, SC) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated January 11, 1990, between Greenwood
Coca-Cola Bottling Co. (Greenwood, SC) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated January 11, 1990, between
Greenwood Coca-Cola Bottling Co. (Greenwood, SC) and The Coca-Cola Company
(January 21, 1999 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 11, 1990, between
Greenwood Coca-Cola Bottling Co. (Greenwood, SC) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Master Bottle Contract, dated August 28, 1987, between Hampton Bottling Works
(Hampton, SC) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between PCCBP d/b/a Hampton
CCBC (Hampton, SC) and The Coca-Cola Company (May 2, 2011 renewal letter)
Letter renewal for MELLO YELLO, dated September 14, 2006, between PCCBP d/b/a
Hampton CCBC (Hampton, SC) and The Coca-Cola Company
Letter renewal for MINUTE MAID, dated August 16, 1996, between PCCBP d/b/a
Hampton CCBC (Hampton, SC) and The Coca-Cola Company
Letter renewal for SPRITE, dated September 14, 2006, between PCCBP d/b/a Hampton
CCBC (Hampton, SC) and The Coca-Cola Company
Letter renewal for TAB, dated September 14, 2006, between PCCBP d/b/a Hampton
CCBC (Hampton, SC) and The Coca-Cola Company
Master Bottle Contract, dated August 28, 1987, between Charleston Coca-Cola
Bottling Co. (Charleston, SC) and The Coca-Cola Company
Letter renewal for FANTA, dated September 14, 2006, between PCCBP d/b/a
Charleston-Dorchester CCBC (Charleston, SC) and The Coca-Cola Company

 



--------------------------------------------------------------------------------



 



Letter renewal for FRESCA, dated September 14, 2006, between PCCBP d/b/a
Charleston-Dorchester CCBC (Charleston, SC) and The Coca-Cola Company
Letter renewal for MELLO YELLO, dated September 14, 2006, between PCCBP d/b/a
Charleston-Dorchester CCBC (Charleston, SC) and The Coca-Cola Company
Letter renewal for MINUTE MAID, dated August 16, 1996, between PCCBP d/b/a
Charleston-Dorchester CCBC (Charleston, SC) and The Coca-Cola Company
Letter renewal for Mr. PiBB, dated September 14, 2006, between PCCBP d/b/a
Charleston-Dorchester CCBC (Charleston, SC) and The Coca-Cola Company
Letter renewal for SPRITE, dated September 14, 2006, between PCCBP d/b/a
Charleston-Dorchester CCBC (Charleston, SC) and The Coca-Cola Company
Letter renewal for TAB, dated September 14, 2006, between PCCBP d/b/a
Charleston-Dorchester CCBC (Charleston, SC) and The Coca-Cola Company
Master Bottle Contract, dated August 28, 1987, between Dorchester Coca-Cola
Bottling Co. (Summerville, SC) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between PCCBP (Summerville,
SC) and The Coca-Cola Company (May 2, 2011 renewal letter)
Letter renewal for FRESCA, dated September 14, 2006, between PCCBP d/b/a
Charleston-Dorchester CCBC (Summerville, SC) and The Coca-Cola Company
Letter renewal for MELLO YELLO, dated September 14, 2006, between PCCBP d/b/a
Charleston-Dorchester CCBC (Summerville, SC) and The Coca-Cola Company
Letter renewal for MINUTE MAID, dated August 16, 1996, between PCCBP d/b/a
Charleston-Dorchester CCBC (Summerville, SC) and The Coca-Cola Company
Letter renewal for Mr. PiBB, September 14, 2006, between PCCBP d/b/a
Charleston-Dorchester CCBC (Summerville, SC) and The Coca-Cola Company
Letter renewal for SPRITE, dated September 14, 2006, between PCCBP d/b/a
Charleston-Dorchester CCBC (Summerville, SC) and The Coca-Cola Company
Letter renewal for TAB, dated September 14, 2006, between PCCBP d/b/a
Charleston-Dorchester CCBC (Summerville, SC) and The Coca-Cola Company
Master Bottle Contract, dated January 11, 1990, between Coca-Cola Bottling
Company of Anderson, SC (Anderson, SC) and The Coca-Cola Company
Allied Bottle Contract for SPRITE, dated January 11, 1990, between Coca-Cola
Bottling Co. of Anderson, SC (Anderson, SC) and The Coca-Cola Company
(January 21, 1999 renewal letter)
Allied Bottle Contract for TAB, dated January 11, 1990, between Coca-Cola
Bottling Co. of Anderson, SC (Anderson, SC) and The Coca-Cola Company
(January 21, 1999 renewal letter)

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for FANTA, dated January 11, 1990, between Coca-Cola
Bottling Co. of Anderson, SC (Anderson, SC) and The Coca-Cola Company
(January 21, 1999 renewal letter)
Allied Bottle Contract for FRESCA, dated January 11, 1990, between Coca-Cola
Bottling Co. of Anderson, SC (Anderson, SC) and The Coca-Cola Company
(January 21, 1999 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated January 11, 1990, between Coca-Cola
Bottling Co. of Anderson, SC (Anderson, SC) and The Coca-Cola Company
(January 21, 1999 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated January 11, 1990, between
Coca-Cola Bottling Co. of Anderson, SC (Anderson, SC) and The Coca-Cola Company
(January 21, 1999 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 11, 1990, between
Coca-Cola Bottling Co. of Anderson, SC (Anderson, SC) and The Coca-Cola Company
Master Bottle Contract, dated January 11, 1990, between Mid South Coca-Cola
Bottling Company, Inc. (Abbeville, SC) and The Coca-Cola Company
Allied Bottle Contract for SPRITE, dated January 11, 1990, between Mid South
Coca-Cola Bottling Co. (Abbeville, SC) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for TAB, dated January 11, 1990, between Mid South
Coca-Cola Bottling Co. (Abbeville, SC) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for FANTA, dated January 11, 1990, between Mid South
Coca-Cola Bottling Co. (Abbeville, SC) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for Mr. PiBB, dated January 11, 1990, between Mid South
Coca-Cola Bottling Co. (Abbeville, SC) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated January 11, 1990, between Mid
South Coca-Cola Bottling Co. (Abbeville, SC) and The Coca-Cola Company
(January 21, 1999 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 11, 1990, between Mid
South Coca-Cola Bottling Co. (Abbeville, SC) and The Coca-Cola Company
Master Bottle Contract, dated August 28, 1987, between Fayetteville Coca-Cola
Bottling Co. (Wilson, NC) and The Coca-Cola Company
Letter renewal for FANTA, dated September 14, 2006, between PCCBP (Wilson, NC)
and The Coca-Cola Company
Letter renewal for FRESCA, dated September 14, 2006, between PCCBP (Wilson, NC)
and The Coca-Cola Company
Letter renewal for MELLO YELLO, dated September 14, 2006, between PCCBP (Wilson,
NC) and The Coca-Cola Company
Letter renewal for MINUTE MAID, dated August 16, 1996, between PCCBP (Wilson,
NC) and The Coca-Cola Company

 



--------------------------------------------------------------------------------



 



Letter renewal for SPRITE, dated September 14, 2006, between PCCBP (Wilson, NC)
and The Coca-Cola Company
Letter renewal for TAB, dated September 14, 2006, between PCCBP (Wilson, NC) and
The Coca-Cola Company
Master Bottle Contract, dated January 27, 1989, between Coca-Cola Bottling Co.
of Tarboro, Inc. (Tarboro, NC) and The Coca-Cola Company
Allied Bottle Contract for SPRITE, dated January 27, 1989, between Coca-Cola
Bottling Co. of Tarboro, Inc. (Tarboro, NC) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for TAB, dated January 27, 1989, between Coca-Cola
Bottling Co. of Tarboro, Inc. (Tarboro, NC) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for FANTA, dated January 27, 1989, between Coca-Cola
Bottling Co. of Tarboro, Inc. (Tarboro, NC) and The Coca-Cola Company (May 2,
2011 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated January 27, 1989, between
Coca-Cola Bottling Co. of Tarboro, Inc. (Tarboro, NC) and The Coca-Cola Company
(January 26, 2008 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 27, 1989, between
Coca-Cola Bottling Co. of Tarboro, Inc. (Tarboro, NC) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Master Bottle Contract, dated July 1, 1989, between Fayetteville Coca-Cola
Bottling Co. (Plymouth, NC) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between PCCBP (Plymouth,
NC) and The Coca-Cola Company (May 2, 2011 renewal letter)
Allied Bottle Contract for SPRITE, dated July 1, 1989, between Fayetteville
Coca-Cola Bottling Co. (Plymouth, NC) and The Coca-Cola Company (June 30, 2008
renewal letter)
Allied Bottle Contract for TAB, dated July 1, 1989, between Fayetteville
Coca-Cola Bottling Co. (Plymouth, NC) and The Coca-Cola Company (June 30, 2008
renewal letter)
Allied Bottle Contract for MELLO YELLO, dated July 1, 1989, between Fayetteville
Coca-Cola Bottling Co. (Plymouth, NC) and The Coca-Cola Company (June 30, 2008
renewal letter)
Allied Bottle Contract for MINUTE MAID, dated July 1, 1989, between Fayetteville
Coca-Cola Bottling Co. (Plymouth, NC) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Sub-Bottler’s Contract, dated January 06, 1964, between Estate of J.K. Croswell;
Coastal Coca-Cola Bottling Company (Marion, SC) and The Coca-Cola Company
Amendment to Marion, SC Sub-Bottler’s Contract, dated January 5, 1970
Amendment to Marion, SC Sub-Bottler’s Contract, dated April 1, 1975

 



--------------------------------------------------------------------------------



 



Amendment to Marion, SC Sub-Bottler’s Contract, dated April 22, 1987
Letter renewal for FANTA, dated January 13, 2003, between PCCBP d/b/a Coastal
CCBC (Marion, SC) and The Coca-Cola Company
Contract for FRESCA, dated December 22, 1992, between The Coastal Coca-Cola
Bottling Company (Marion, SC) and The Coca-Cola Company (December 17, 2001
renewal letter)
Letter renewal for MELLO YELLO, dated March 25, 1998, between PCCBP d/b/a
Coastal CCBC (Marion, SC) and The Coca-Cola Company
Letter renewal for MINUTE MAID, dated December 17, 1998, between PCCBP d/b/a
Coastal CCBC (Marion, SC) and The Coca-Cola Company
Letter renewal for Mr. PiBB, dated December 20, 1994, between PCCBP d/b/a
Coastal CCBC (Marion, SC) and The Coca-Cola Company
Letter renewal for SPRITE, dated January 13, 2003, between PCCBP d/b/a Coastal
CCBC (Marion, SC) and The Coca-Cola Company
Master Bottle Contract, dated January 1, 1993, between Eastern Carolina CCBC
(Goldsboro, NC) and The Coca-Cola Company
Allied Bottle Contract for FANTA, dated May 1, 2002, between PCCBP (Goldsboro,
NC) and The Coca-Cola Company (May 2, 2011 renewal letter)
Allied Bottle Contract for FRESCA, dated January 1, 1993, between Eastern
Carolina CCBC (Goldsboro, NC) and The Coca-Cola Company (December 18, 2002
renewal letter)
Allied Bottle Contract for SPRITE, dated January 1, 1993, between Eastern
Carolina CCBC (Goldsboro, NC) and The Coca-Cola Company (December 18, 2002
renewal letter)
Allied Bottle Contract for TAB, dated January 1, 1993, between Eastern Carolina
CCBC (Goldsboro, NC) and The Coca-Cola Company (December 18, 2002 renewal
letter)
Allied Bottle Contract for MELLO YELLO, dated January 1, 1993, between Eastern
Carolina CCBC (Goldsboro, NC) and The Coca-Cola Company (December 18, 2002
renewal letter)
Master Bottle Contract, dated January 11, 1990, between Hartwell Coca-Cola
Bottling Company, Inc. (Hartwell, GA) and The Coca-Cola Company
Allied Bottle Contract for SPRITE, dated January 11, 1990, between Hartwell
Coca-Cola Bottling Co. (Hartwell, GA) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for TAB, dated January 11, 1990, between Hartwell
Coca-Cola Bottling Co. (Hartwell, GA) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for FANTA, dated January 11, 1990, between Hartwell
Coca-Cola Bottling Co. (Hartwell, GA) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for FRESCA, dated January 11, 1990, between Hartwell
Coca-Cola Bottling Co. (Hartwell, GA) and The Coca-Cola Company (January 21,
1999 renewal letter)

 



--------------------------------------------------------------------------------



 



Allied Bottle Contract for Mr. PiBB, dated January 11, 1990, between Hartwell
Coca-Cola Bottling Co. (Hartwell, GA) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for MELLO YELLO, dated January 11, 1990, between Hartwell
Coca-Cola Bottling Co. (Hartwell, GA) and The Coca-Cola Company (January 21,
1999 renewal letter)
Allied Bottle Contract for MINUTE MAID, dated January 11, 1990, between Hartwell
Coca-Cola Bottling Co. (Hartwell, GA) and The Coca-Cola Company
MINUTE MAID (CSD) termination letter form Paul Wood, dated September 8, 2008
Sub-Bottler’s Contract, dated September 9, 1937, between The Capital Coca-Cola
Bottling Co. and Sanford Coca-Cola Bottling Company (Sanford, NC)
Amendment to Sanford, NC Sub-Bottler’s Contract, dated January 4, 1973
Amendment to Sanford, NC Sub-Bottler’s Contract, dated April 1, 1974
Amendment to Sanford, NC Sub-Bottler’s Contract, dated January 1, 1979
Email Correspondence regarding royalty payment under the Sanford, NC
Sub-Bottler’s Contract, dated September 24, 2010
Sub-Bottler’s Contract, dated February 2, 1940, between Coca-Cola Bottling Works
(Thomas, Inc.) and Jackson Coca-Cola Bottling Company, Inc. (Lexington, TN)
Amendment to Lexington, TN Sub-Bottler’s Contract, dated December 13, 1954
Sub-Bottler’s Contract, dated January 12, 1917, between Winston Coca-Cola
Bottling Co. (Winston-Salem, NC) and Mayodan Coca-Cola Bottling Co. (Greensboro,
NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Georgetown Coca-Cola Bottling Company (Georgetown, SC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and CCBC of Wilmington, Inc. (Emporia, VA)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and CCBC of Wilmington, Inc. (Wilmington, NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and CCBC of Wilmington, Inc. (Weldon, NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and CCBC of Wilmington, Inc. (Rocky Mount, NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and CCBC of Wilmington, Inc. (Kelford, NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Metrolina Bottling Co. (Charlotte, NC)

 



--------------------------------------------------------------------------------



 



DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Metrolina Bottling Co. (Pageland, SC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Metrolina Bottling Co. (Biscoe, NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and COBC, Inc. (Albany, GA)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and COBC, Inc. (Columbus, GA)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and ECBC, Inc. (Fayetteville, NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and LYBC, Inc. (Lynchburg, VA)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and MOBC, Inc. (Mobile, AL)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and NABC, Inc. (Jackson, TN)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and NABC, Inc. (Murfreesboro, TN)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and NABC, Inc. (Florence, AL)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and NABC, Inc. (Dickson, TN)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and NABC, Inc. (Columbia, TN)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and NABC, Inc. (Fayetteville, TN)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and NABC, Inc. (Nashville, TN)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Coca-Cola Bottling Company of Nashville, LP (Laurel, MS)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and PCBC, Inc. (Panama City, FL)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and ROBC, Inc. (Roanoke, VA)

 



--------------------------------------------------------------------------------



 



DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and ROBC, Inc. (Bristol, VA)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and ROBC, Inc. (Norton, VA)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and SUBC, Inc. (Sumter, SC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and TOBC, Inc. (Thomasville, NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and WCBC, Inc. (N. Wilkesboro, NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and WCBC, Inc. (Asheville, NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and WVBC, Inc. (Marlinton, WV)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and WVBC, Inc. (Charleston, WV)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and WVBC, Inc. (Huntington, WV)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and WVBC, Inc. (Elkins, WV)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and WVBC, Inc. (Beckley, WV)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and WVBC, Inc. (Clarksburg, WV)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and WVBC, Inc. (Bluefield, WV)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership d/b/a Columbia
Coca-Cola Bottling Company (Columbia SC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership (Greenwood, SC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola
Co. and Piedmont Coca-Cola Bottling Partnership d/b/a Hampton Coca-Cola Bottling
Company (Hampton, SC)

 



--------------------------------------------------------------------------------



 



DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership d/b/a Charleston —
Dorchester Coca-Cola Bottling Company (Charleston, SC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership d/b/a Charleston —
Dorchester Coca-Cola Bottling Company (Summerville, SC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership (Anderson, SC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership (Abbeville, SC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership (Wilson, NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership (Tarboro, NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership (Plymouth, NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership d/b/a Coastal
Coca-Cola Bottling Company (Marion, SC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership d/b/a Eastern Carolina
Coca-Cola Bottling Company, Inc. (Goldsboro, NC)
DASANI Marketing and Distribution Agreement, dated 10/01/2000, between The
Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership (Hartwell, GA)
Consent Letter to Distribute Cumberland Gap Mountain Spring Water, dated
October 23, 2006, between The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated
POWERADE Marketing and Distribution Agreement, dated November 14, 1994, between
Georgetown CCBC and The Coca-Cola Company Georgetown, SC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
CCBC of Wilmington, Inc. and The Coca-Cola Company (Emporia, VA)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
CCBC of Wilmington, Inc. and The Coca-Cola Company (Wilmington, NC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
CCBC of Wilmington, Inc. and The Coca-Cola Company (Weldon, NC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
CCBC of Wilmington, Inc. and The Coca-Cola Company (Rocky Mount, NC)

 



--------------------------------------------------------------------------------



 



POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
CCBC of Wilmington, Inc. and The Coca-Cola Company (Kelford, NC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
Metrolina Bottling Company and The Coca-Cola Company (Charlotte, NC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
Metrolina Bottling Company and The Coca-Cola Company (Biscoe, NC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
Metrolina Bottling Company and The Coca-Cola Company (Pageland, SC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
MOBC, Inc. and The Coca-Cola Company (Mobile, AL)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
WVBC, Inc. and The Coca-Cola Company (Beckley, WV)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
WVBC, Inc. and The Coca-Cola Company (Charleston, WV)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
WVBC, Inc. and The Coca-Cola Company (Clarksburg, WV)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
WVBC, Inc. and The Coca-Cola Company (Huntington, WV)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
WVBC, Inc. and The Coca-Cola Company (Bluefield, WV)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
WVBC, Inc. and The Coca-Cola Company (Elkins, WV)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
WVBC, Inc. and The Coca-Cola Company (Marlinton, WV)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
ECBC, Inc. and The Coca-Cola Company Fayetteville, NC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
WCBC, Inc. and The Coca-Cola Company (Asheville, NC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
WCBC, Inc. and The Coca-Cola Company (N. Wilkesboro, NC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
NABC, Inc. and The Coca-Cola Company (Nashville, TN)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
NABC, Inc. and The Coca-Cola Company (Murfreesboro, TN)

 



--------------------------------------------------------------------------------



 



POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
NABC, Inc. and The Coca-Cola Company (Jackson, TN)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
NABC, Inc. and The Coca-Cola Company (Columbia, TN)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
NABC, Inc. and The Coca-Cola Company (Fayetteville, TN)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
Coca-Cola Bottling Co. of Nashville, LP. And The Coca-Cola Company (Laurel, MS)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
NABC, Inc. and The Coca-Cola Company (Dickson, TN)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCBC, Inc. and The Coca-Cola Company (Panama City, FL)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
COBC, Inc. and The Coca-Cola Company (Columbus, GA)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
COBC, Inc. and The Coca-Cola Company (Albany, GA)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
ROBC, Inc. and The Coca-Cola Company (Roanoke, VA)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
ROBC, Inc. and The Coca-Cola Company (Bristol, VA)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
ROBC, Inc. and The Coca-Cola Company (Norton, VA)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCCBP and The Coca-Cola Company (Hartwell, GA)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCCBP and The Coca-Cola Company (Goldsboro, NC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCCBP and The Coca-Cola Company (Plymouth, NC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCCBP and The Coca-Cola Company (Tarboro, NC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCCBP and The Coca-Cola Company (Wilson, NC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCCBP and The Coca-Cola Company (Abbeville, SC)

 



--------------------------------------------------------------------------------



 



POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCCBP and The Coca-Cola Company (Anderson, SC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCCBP and The Coca-Cola Company (Charleston, SC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCCBP and The Coca-Cola Company (Columbia, SC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCCBP and The Coca-Cola Company (Greenwood, SC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCCBP and The Coca-Cola Company (Hampton, SC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCCBP and The Coca-Cola Company (Marion, SC)
POWERADE Marketing and Distribution Agreement, dated November 30, 1994, between
PCCBP and The Coca-Cola Company (Summerville, SC)
POWERADE Marketing and Distribution Agreement, dated January 29, 1997, between
TOBC, Inc. and The Coca-Cola Company (Thomasville, NC)
POWERADE Marketing and Distribution Agreement, dated January 21, 1998, between
NABC, Inc. and The Coca-Cola Company (Florence, AL)
POWERADE Marketing and Distribution Agreement, dated October 29, 1999, between
LYBC, Inc. and The Coca-Cola Company (Lynchburg, VA)
POWERADE Marketing and Distribution Agreement, dated May 28, 1999, between SUBC,
Inc. and The Coca-Cola Company (Sumter, SC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated Dec. 1, 1997,
between The Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership (Hartwell,
GA)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated Dec. 1, 1997,
between The Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership d/b/a
Eastern Carolina CCB Co. (Goldsboro)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated Dec. 1, 1997,
between The Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership (Plymouth,
NC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated Dec. 1, 1997,
between The Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership (Tarboro,
NC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated Dec. 1, 1997,
between The Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership (Wilson,
NC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated Dec. 1, 1997,
between The Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership
(Abbeville, NC)

 



--------------------------------------------------------------------------------



 



MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated Dec. 1, 1997,
between The Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership (Anderson,
NC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated Dec. 1, 1997,
between The Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership d/b/a
Charleston-Dorchester (Charleston, SC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated Dec. 1, 1997,
between The Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership d/b/a
Columbia Coca-Cola Bottling Co. (Columbia, SC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated Dec. 1, 1997,
between The Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership
(Greenwood, SC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated Dec. 1, 1997,
between The Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership d/b/a
Hampton Coca-Cola Bottling Co. (Hampton, SC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated Dec. 1, 1997,
between The Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership d/b/a The
Coastal Coca-Cola Bottling Co. (Marion, SC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated Dec. 1, 1997,
between The Coca-Cola Co. and Piedmont Coca-Cola Bottling Partnership d/b/a
Charleston-Dorchester (Summerville, SC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and CCBC of Wilmington, Inc. (Emporia, VA)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and CCBC of Wilmington, Inc. (Wilmington, NC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and CCBC of Wilmington, Inc. (Weldon, NC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and CCBC of Wilmington, Inc. (Rocky Mount, NC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and CCBC of Wilmington, Inc. (Kelford, NC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and Metrolina Bottling Co. (Charlotte, NC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and Metrolina Bottling Co. (Biscoe, NC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and Metrolina Bottling Co. (Pageland, SC)

 



--------------------------------------------------------------------------------



 



MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and COBC, Inc. (Columbus, GA)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and COBC, Inc. (Albany, GA)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and ECBC, Inc. (Fayetteville, NC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and MOBC, Inc. (Mobile, AL)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and NABC, Inc. (Columbia, TN)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and NABC, Inc. (Dickson, TN)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and NABC, Inc. (Fayetteville, TN)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and NABC, Inc. (Jackson, TN)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and NABC, Inc. (Murfreesboro, TN)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and NABC, Inc. (Nashville, TN)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated September 11,
2001, between The Coca-Cola Co. and NABC, Inc. (Florence AL)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and Coca-Cola Bottling Co of Nashville, L.P.
(Laurel, MS)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and PCBC, Inc. (Panama City, FL)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and ROBC, Inc. (Bristol, VA)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and ROBC, Inc. (Norton, VA)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and ROBC, Inc. (Roanoke, VA)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and TOBC, Inc. (Thomasville, NC)

 



--------------------------------------------------------------------------------



 



MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and WCBC, Inc. (Asheville, NC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and WCBC, Inc. (N. Wilkesboro, NC)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and WVBC, Inc. (Beckley, WV)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and WVBC, Inc. (Bluefield, WV)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and WVBC, Inc. (Charleston, WV)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and WVBC, Inc. (Clarksburg, WV)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and WVBC, Inc. (Elkins, WV)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and WVBC, Inc. (Huntington, WV)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated August 1,
1997, between The Coca-Cola Co. and WVBC, Inc. (Marlinton, WV)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated October 29,
1999, between The Coca-Cola Co. and LYBC, Inc. (Lynchburg, VA)
MINUTE MAID (non-carb) Marketing and Distribution Agreement, dated May 28, 1999,
between The Coca-Cola Co. and SUBC, Inc. (Sumter, SC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Georgetown, SC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and CCBC of Wilmington, Inc. (Emporia, VA)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and CCBC of Wilmington, Inc. (Wilmington, NC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and CCBC of Wilmington, Inc. (Weldon, NC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and CCBC of Wilmington, Inc. (Rocky Mount, NC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and CCBC of Wilmington, Inc. (Kelford, NC)

 



--------------------------------------------------------------------------------



 



MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Charlotte, NC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Pageland, SC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Biscoe, NC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Albany, GA)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Columbus, GA)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Fayetteville, NC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Lynchburg, VA)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Mobile, AL)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Jackson, TN)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Murfreesboro, TN)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Florence, AL)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Dickson, TN)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Columbia, TN)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Fayetteville, TN)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Nashville, TN)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Laurel, MS)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Panama City, FL)

 



--------------------------------------------------------------------------------



 



MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Roanoke, VA)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Bristol, VA)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Norton, VA)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Sumter, SC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Thomasville, NC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (N. Wilkesboro, NC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Asheville, NC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Marlinton, WV)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Charleston, WV)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Huntington, WV)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Elkins, WV)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Beckley, WV)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Clarksburg, WV)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Bluefield, WV)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and PCCBP d/b/a Columbia CCBC (Columbia, SC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and PCCBP (Greenwood, SC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and PCCBP d/b/a Hampton CCBC (Hampton, SC)

 



--------------------------------------------------------------------------------



 



MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and PCCBP d/b/a Charleston-Dorchester CCBC (Charleston, SC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and PCCBP d/b/a Charleston-Dorchester CCBC (Summerville, SC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and PCCBP (Anderson, SC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and PCCBP (Abbeville, SC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and PCCBP (Wilson, NC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and PCCBP (Tarboro, NC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and PCCBP (Plymouth, NC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and PCCBP d/b/a Coastal CCBC (Marion, SC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and PCCBP d/b/a Eastern Carolina CCBC (Goldsboro, NC)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and PCCBP (Hartwell, GA)
MINUTE MAID (Cold Fill) Bottler Contract, dated May 27, 2004, between The
Coca-Cola Company and Coca-Cola Bottling Co. Consolidated (Reidsville, NC)
NESTEA (1997) Marketing and Distribution Agreement, dated May 28, 1999, between
SUBC, Inc. (Sumter, SC) and Coca-Cola Nestle’ Refreshments Company, USA
NESTEA (1997) Marketing and Distribution Agreement, dated October 29, 1999,
between LYBC, Inc. (Lynchburg, VA) and Coca-Cola Nestle’ Refreshments Company,
USA
NESTEA Marketing and Distribution Agreement termination letter, dated May 8,
2007 (Sumter, SC and Lynchburg, VA territories)
Barq’s Bottler’s Agreement, dated March 22, 1994, between Metrolina Bottling
Company and Barq’s, Inc.
Barq’s Bottler’s Agreement, dated March 22, 1994, between MOBC, Inc. and Barq’s,
Inc.
Barq’s Bottler’s Agreement, dated March 22, 1994, between WVBC, Inc. and Barq’s,
Inc.
Barq’s Bottler’s Agreement, dated March 22, 1994, between ECBC, Inc. and Barq’s,
Inc.
Barq’s Bottler’s Agreement, dated March 22, 1994, between WCBC, Inc. and Barq’s,
Inc.

 



--------------------------------------------------------------------------------



 



Barq’s Bottler’s Agreement, dated March 22, 1994, between NABC, Inc. and Barq’s,
Inc.
Barq’s Bottler’s Agreement, dated March 22, 1994, between PCBC, Inc. and Barq’s,
Inc.
Barq’s Bottler’s Agreement, dated March 22, 1994, between COBC, Inc. and Barq’s,
Inc.
Barq’s Bottler’s Agreement, dated March 22, 1994, between ROBC, Inc. and Barq’s,
Inc.
Barq’s Bottler’s Agreement, dated March 22, 1994, between Piedmont Coca-Cola
Bottling Partnership and Barq’s, Inc.
Barq’s Bottler’s Agreement, dated October 29, 1999, between LYBC, Inc. and
Barq’s, Inc.
Barq’s Bottler’s Agreement, dated May 28, 1999, between SUBC, Inc. and Barq’s,
Inc.
Dr Pepper Bottler’s License Agreement (No. 512-I), dated January 1, 1980,
between Coca-Cola Bottling Co. Consolidated d/b/a Dr Pepper Bottling Company of
Charlotte and Dr Pepper Company
Sugar Free Dr Pepper Bottler’s License Agreement (No. 512-I), dated January 1,
1980, between Coca-Cola Bottling Co. Consolidated d/b/a Dr Pepper Bottling
Company of Charlotte and Dr Pepper Company
Dr Pepper Bottler’s Canned Products License Agreement (No. 512-I), dated
January 1, 1980, between Coca-Cola Bottling Co. Consolidated d/b/a Dr Pepper
Bottling Company of Charlotte and Dr Pepper Company
Dr Pepper Bottler’s License Agreement (No. 583-I), dated January 1, 1980,
between Coca-Cola Bottling Co. Consolidated d/b/a Dr Pepper Bottling Company of
Raleigh and Dr Pepper Company
Sugar Free Dr Pepper Bottler’s License Agreement (No. 583-I), dated January 1,
1980, between Coca-Cola Bottling Co. Consolidated d/b/a Dr Pepper Bottling
Company of Raleigh and Dr Pepper Company
Dr Pepper Bottler’s Canned Products License Agreement (No. 583-I), dated
January 1, 1980, between Coca-Cola Bottling Co. Consolidated d/b/a Dr Pepper
Bottling Company of Raleigh and Dr Pepper Company
Dr Pepper Bottler’s License Agreement (No. 1002-B), dated January 1, 1980,
between Coca-Cola Bottling Co. Consolidated d/b/a Dr Pepper Bottling Company of
Burlington and Dr Pepper Company
Sugar Free Dr Pepper Bottler’s License Agreement (No. 1002-B), dated January 1,
1980, between Coca-Cola Bottling Co. Consolidated d/b/a Dr Pepper Bottling
Company of Burlington and Dr Pepper Company
Dr Pepper Bottler’s Canned Products License Agreement (No. 1002-B), dated
January 1, 1980, between Coca-Cola Bottling Co. Consolidated d/b/a Dr Pepper
Bottling Company of Burlington and Dr Pepper Company
Dr Pepper Bottler’s License Agreement (No. 1001-A), dated January 31, 1990,
between Biscoe Coca-Cola Bottling Company, Inc. d/b/a Dr Pepper Bottling Company
of Biscoe and Dr Pepper Company
Diet Dr Pepper Bottler’s License Agreement (No. 1001-A), dated January 31, 1990,
between Biscoe Coca-Cola Bottling Company, Inc. d/b/a Dr Pepper Bottling Company
of Biscoe and Dr Pepper Company

 



--------------------------------------------------------------------------------



 



Dr Pepper Bottler’s Canned Products License Agreement (No. 1001-A), dated
January 31, 1990, between Biscoe Coca-Cola Bottling Company, Inc. d/b/a Dr
Pepper Bottling Company of Biscoe and Dr Pepper Company
Dr Pepper Bottler’s License Agreement (No. 246-F), dated December 18, 1987,
between Coca-Cola Bottling Co. Consolidated d/b/a Dr Pepper Bottling Company of
Mobile and Dr Pepper Company (including February 15, 1985 “Addendum”)
Diet Dr Pepper Bottler’s License Agreement (No. 246-F), dated December 18, 1987,
between Coca-Cola Bottling Co. Consolidated d/b/a Dr Pepper Bottling Company of
Mobile and Dr Pepper Company
Dr Pepper Bottler’s Canned Products License Agreement (No. 246-F), dated
December 18, 1987, between Coca-Cola Bottling Co. Consolidated d/b/a Dr Pepper
Bottling Company of Mobile and Dr Pepper Company
Dr Pepper Bottler’s License Agreement (No. 557-L), dated February 12, 1993,
between The Coca-Cola Bottling Company of West Virginia and Dr Pepper Company
Diet Dr Pepper Bottler’s License Agreement (No. 557-L), dated February 12, 1993,
between The Coca-Cola Company of West Virginia and Dr Pepper Company
Dr Pepper Bottler’s Canned Products License Agreement (No. 557-L), dated
February 12, 1993, between The Company of West Virginia and Dr Pepper Company
Dr Pepper Bottler’s License Agreement (No. 740-I), dated February 12, 1993,
between Coca-Cola Bottling Works of Columbia, TN d/b/a/ Tygart Valley Coca-Cola
Bottling Company d/b/a Dr Pepper Bottling Company of Elkins, WV and Dr Pepper
Company
Diet Dr Pepper Bottler’s License Agreement (No. 740-I), dated February 12, 1993,
between Coca-Cola Bottling Works of Columbia, TN d/b/a/ Tygart Valley Coca-Cola
Bottling Company d/b/a Dr Pepper Bottling Company of Columbia, TN and Dr Pepper
Company
Dr Pepper Bottler’s Canned Products License Agreement (No. 740-I), dated
February 12, 1993, between Coca-Cola Bottling Works of Columbia, TN d/b/a Tygart
Valley Coca-Cola Bottling Company d/b/a Dr Pepper Bottling Company of Elkins, WV
and Dr Pepper Company
Dr. Pepper Bottler’s License Agreement (639-G), dated July 2, 1993, between
Fayetteville Coca-Cola Bottling Company d/b/a Dr. Pepper Bottling Company of
Fayetteville, NC and Dr. Pepper Company
Diet Dr. Pepper Bottler’s License Agreement (639-G), dated July 2, 1993 between
Fayetteville Coca-Cola Bottling Company d/b/a Dr. Pepper Bottling Company of
Fayetteville, NC and Dr. Pepper Company
Dr. Pepper Bottler’s Canned Products License Agreement (639-G), dated July 2,
1993, between Fayetteville Coca-Cola Bottling Company d/b/a Dr. Pepper Bottling
Company of Fayetteville, NC and Dr. Pepper Company
Dr Pepper Bottler’s License Agreement (No. 375-G), dated March 28, 1986, between
Nashville and Dr Pepper Company
Diet Dr. Pepper Bottler’s License Agreement (375-G), dated March 28, 1986,
between Nashville and Dr. Pepper Company

 



--------------------------------------------------------------------------------



 



Dr. Pepper Bottler’s Canned Products License Agreement, dated March 28, 1986,
between Nashville and Dr. Pepper Company
Dr Pepper Bottler’s License Agreement (No. 1064-A), dated January 15, 1990,
between Coca-Cola Bottling Works of Murfreesboro d/b/a Dr Pepper Bottling
Company of Murfreesboro and Dr Pepper Company
Diet Dr Pepper Bottler’s License Agreement (No. 1064-A), dated January 15, 1990,
between Coca-Cola Bottling Works of Murfreesboro d/b/a Dr Pepper Bottling
Company of Murfreesboro and Dr Pepper Company
Dr Pepper Bottler’s Canned Products License Agreement (No. 1064-A), dated
January 15, 1990, between Coca-Cola Bottling Works of Murfreesboro d/b/a Dr
Pepper Bottling Company of Murfreesboro and Dr Pepper Company
Dr Pepper Bottler’s License Agreement (No. 531-E), dated March 29, 1991, between
Coca-Cola Bottling Company of Jackson, Inc. d/b/a Dr Pepper Bottling Company of
Jackson and Dr Pepper Company
Amendment to Dr Pepper Bottler’s License Agreement No. 531-E, dated April 1,
1999
Diet Dr Pepper Bottler’s License Agreement (No. 531-E), dated March 29, 1991,
between Coca-Cola Bottling Company of Jackson, Inc. d/b/a Dr Pepper Bottling
Company of Jackson and Dr Pepper Company
Dr Pepper Bottler’s Canned Products License Agreement (No. 531-E), dated
March 29, 1991, between Coca-Cola Bottling Company of Jackson, Inc. d/b/a Dr
Pepper Bottling Company of Jackson and Dr Pepper Company
Dr Pepper Bottler’s License Agreement (No. 496-E), dated September 5, 1973,
between Coca-Cola Bottling Works of Columbia, TN d/b/a Dr Pepper Bottling
Company of Columbia, TN and Dr Pepper Company
Sugar Free Dr Pepper Bottler’s License Agreement (No. 496-E), dated September 5,
1973, between Coca-Cola Bottling Works of Columbia, TN d/b/a Dr Pepper Bottling
Company of Columbia, TN and Dr Pepper Company
Dr Pepper Bottler’s Canned Products License Agreement (No. 496-E), dated
September 5, 1973, between Coca-Cola Bottling Works of Columbia, TN d/b/a Dr
Pepper Bottling Company of Columbia, TN and Dr Pepper Company
Dr Pepper Bottler’s License Agreement (No. 906-A), dated April 1, 1968, between
Dickson Coca-Cola Bottling Company d/b/a Dr Pepper Bottling Company of Dickson,
TN and Dr Pepper Company
Sugar Free Dr Pepper Bottler’s License Agreement (No. 906-A), dated February 23,
1972, between Dickson Coca-Cola Bottling Company d/b/a Dr Pepper Bottling
Company of Dickson, TN and Dr Pepper Company
Dr Pepper Bottler’s Canned Products License Agreement (No. 906-A), dated
September 3, 1980, between Dickson Coca-Cola Bottling Company d/b/a Dr Pepper
Bottling Company of Dickson, TN and Dr Pepper Company

 



--------------------------------------------------------------------------------



 



Dr Pepper Bottler’s License Agreement (No. 424-I), dated May 24, 1993, between
Columbus Coca-Cola Bottling Company d/b/a Dr Pepper Bottling Company of Columbus
and Dr Pepper Company
Diet Free Dr Pepper Bottler’s License Agreement (No. 424-I), dated May 24, 1993,
between Columbus Coca-Cola Bottling Company d/b/a Dr Pepper Bottling Company of
Columbus and Dr Pepper Company
Caffeine Free Dr Pepper Bottler’s License Agreement (No. 424-I), dated May 24,
1993, between Columbus Coca-Cola Bottling Company d/b/a Dr Pepper Bottling
Company of Columbus and Dr Pepper Company
Dr Pepper Bottler’s License Agreement (392-H), dated January 22, 1998, between
NABC, Inc d/b/a Dr Pepper Bottling Company of Florence and Dr Pepper Company
Diet Dr Pepper Bottler’s License Agreement (392-H), dated January 22, 1998,
between NABC, Inc d/b/a Dr Pepper Bottling Company of Florence and Dr Pepper
Company
Dr Pepper Bottler’s Canned Products License Agreement (392-H), dated January 22,
1998, between NABC, Inc d/b/a Dr Pepper Bottling Company of Florence and Dr
Pepper Company
Dr. Pepper Bottler’s License Agreement (1060-B), dated 7/2/93, between Palmetto
BCCC Ventures, Inc. and CCCB Investments d/b/a Dr Pepper Bottling Company of
Goldsboro and Dr. Pepper Company
Diet Dr. Pepper Bottler’s License Agreement (1060-B), dated 7/2/93, between
Palmetto BCCC Ventures, Inc. and CCCB Investments d/b/a Dr Pepper Bottling
Company of Goldsboro and Dr. Pepper Company
Dr. Pepper Bottler’s Canned Products License Agreement (1060-B), dated 7/2/93,
between Palmetto BCCC Ventures, Inc. and CCCB Investments d/b/a Dr Pepper
Bottling Company of Goldsboro and Dr. Pepper Company
Dr. Pepper Bottler’s License Agreement (663-I), dated 7/2/93, between Palmetto
BCCC Ventures, Inc. and CCCB Investments d/b/a Dr Pepper Bottling Company of
Wilson, NC and Dr. Pepper Company
Diet Dr. Pepper Bottler’s License Agreement (663-I), dated 7/2/93, between
Palmetto BCCC Ventures, Inc. and CCCB Investments d/b/a Dr Pepper Bottling
Company of Wilson, NC and Dr. Pepper Company
Dr. Pepper Bottler’s Canned Products License Agreement (663-I), dated 7/2/93,
between Palmetto BCCC Ventures, Inc. and CCCB Investments d/b/a Dr Pepper
Bottling Company of Wilson, NC and Dr. Pepper Company
Dr. Pepper Bottler’s License Agreement (1062-C), dated 7/2/93, between Palmetto
BCCC Ventures, Inc. and CCCB Investments d/b/a Dr Pepper Bottling Company of
Plymouth, NC and Dr. Pepper Company
Diet Dr. Pepper Bottler’s License Agreement (1062-C), dated 7/2/93, between
Palmetto BCCC Ventures, Inc. and CCCB Investments d/b/a Dr Pepper Bottling
Company of Plymouth, NC and Dr. Pepper Company
Dr. Pepper Bottler’s Canned Products License Agreement (1062-C), dated 7/2/93,
between Palmetto BCCC Ventures, Inc. and CCCB Investments d/b/a Dr Pepper
Bottling Company of Plymouth, NC and Dr. Pepper Company

 



--------------------------------------------------------------------------------



 



Dr. Pepper Bottler’s License Agreement (513-B), dated 7/2/93, between Palmetto
BCCC Ventures, Inc. and CCCB Investments d/b/a Dr Pepper Bottling Company of
Greenville, SC and Dr. Pepper Company
Diet Dr. Pepper Bottler’s License Agreement (513-B), dated 7/2/93, between
Palmetto BCCC Ventures, Inc. and CCCB Investments d/b/a Dr Pepper Bottling
Company of Greenville, SC and Dr. Pepper Company
Dr. Pepper Bottler’s Canned Products License Agreement (513-B), dated 7/2/93,
between Palmetto BCCC Ventures, Inc. and CCCB Investments d/b/a Dr Pepper
Bottling Company of Greenville, SC and Dr. Pepper Company
Dr. Pepper Bottler’s License Agreement (911-A), dated 12/1/93, between Panama
City Coca-Cola Company d/b/a Dr Pepper Bottling Company of Quincy, FL and
Dr. Pepper Company
Diet Dr. Pepper Bottler’s License Agreement (911-A), dated 12/1/93, between
Panama City Coca-Cola Company d/b/a Dr Pepper Bottling Company of Quincy, FL and
Dr. Pepper Company
Dr. Pepper Bottler’s Canned Products License Agreement (911-A), dated 12/1/93,
between Panama City Coca-Cola Company d/b/a Dr Pepper Bottling Company of
Quincy, FL and Dr. Pepper Company
Dr. Pepper Bottler’s License Agreement (750-D), dated 11/18/93, between CCBC of
Wilmington, Inc. d/b/a Dr Pepper Bottling Company of New Bern, NC and Dr. Pepper
Company
Diet Dr. Pepper Bottler’s License Agreement (750-D), dated 11/18/93, between
CCBC of Wilmington, Inc. d/b/a Dr Pepper Bottling Company of New Bern, NC and
Dr. Pepper Company
Dr. Pepper Bottler’s Canned Products License Agreement (750-D), dated 11/18/93,
between CCBC of Wilmington, Inc. d/b/a Dr Pepper Bottling Company of New Bern,
NC and Dr. Pepper Company
Dr. Pepper Bottler’s License Agreement (1065-B), dated 11/18/93, between CCBC of
Wilmington, Inc. d/b/a Dr Pepper Bottling Company of Rocky Mount and Dr. Pepper
Company
Diet Dr. Pepper Bottler’s License Agreement (1065-B), dated 11/18/93, between
CCBC of Wilmington, Inc. d/b/a Dr Pepper Bottling Company of Rocky Mount and
Dr. Pepper Company
Dr. Pepper Bottler’s Canned Products License Agreement (1065-B), dated 11/18/93,
between CCBC of Wilmington, Inc. d/b/a Dr Pepper Bottling Company of Rocky Mount
and Dr. Pepper Company
Sun-drop License Agreement, dated September 9, 1992, between Fayetteville
Coca-Cola Bottling Company and Sun-drop U.S.A. a division of Cadbury Beverages,
Inc.
Amendment to Sun-drop License Agreement, dated September 9, 1992, between
Fayetteville Coca-Cola Bottling Company and Sun-drop U.S.A. a division of
Cadbury Beverages, Inc.
Amendment No. 2 to Sun-drop License Agreement, dated September 9, 1992, between
Fayetteville Coca-Cola Bottling Company and Sun-drop U.S.A. a division of
Cadbury Beverages, Inc.
Amendment to Sun-drop License Agreement, dated April 24, 1995, between
Fayetteville Coca-Cola Bottling Company and Sun-drop U.S.A. a division of
Cadbury Beverages, Inc.
Sun-drop License Agreement, dated September 9, 1992, between Coca-Cola Bottling
Co. Affiliated, Inc. and Sun-drop U.S.A. a division of Cadbury Beverages, Inc.

 



--------------------------------------------------------------------------------



 



Amendment to Sun-drop License Agreement, dated April 12, 1995, between Coca-Cola
Bottling Co. Affiliated, Inc. and Sun-drop U.S.A. a division of Cadbury
Beverages, Inc.
Sun-drop License Agreement, dated July 1, 1993, between Piedmont Coca-Cola
Bottling Partnership and Sun-drop U.S.A. a division of Cadbury Beverages, Inc.
Amendment to Sun-drop License Agreement, dated July 1, 1993, between Piedmont
Coca-Cola Bottling Partnership and Sun-drop U.S.A. a division of Cadbury
Beverages, Inc.
Amendment to Sun-drop License Agreement, dated March 15, 1999, between Piedmont
Coca-Cola Bottling Partnership and Sun-drop U.S.A. a division of Cadbury
Beverages, Inc.
Sun-drop License Agreement, dated July 1, 1993, between CCBC of Wilmington, Inc.
and Sun-drop U.S.A. a division of Cadbury Beverages, Inc.
Amendment to Sun-drop License Agreement, dated July 1, 1993, between CCBC of
Wilmington, Inc. and Sun-drop U.S.A. a division of Cadbury Beverages, Inc.
Amendment to Sun-drop License Agreement, dated March 15, 1999, between CCBC of
Wilmington, Inc. and Sun-drop U.S.A. a division of Cadbury Beverages, Inc.
SEAGRAM Soft Drink Trademark License and Bottling Agreement, dated September 1,
1988, between Coca-Cola Bottling Co. Consolidated and Joseph E. Seagram & Sons,
Inc./Premium Beverages, Inc.
Amendment to Seagram’s Soft Drink Trademark License and Bottling Agreement,
dated January 20,1992
Amendment to Seagram’s Soft Drink Trademark License and Bottling Agreement,
dated December 22, 2010
ROCKSTAR Distribution Agreement, dated August 16, 2004, between Coca-Cola
Bottling Co. Consolidated and ROCKSTAR, Inc.
Letter amending ROCKSTAR Distribution Agreement, dated May 31, 2005, between
Coca-Cola Bottling Co. Consolidated and ROCKSTAR, Inc.
ROCKSTAR Distribution Agreement termination letter, dated March 29, 2007
Campbell’s Interim Subdistribution Authorization letter between The Coca-Cola
Company, Coca-Cola North American Division, and Coca-Cola Bottling Co.
Consolidated, CCBCC Operations, LLC, Piedmont Coca-Cola Bottling Partnership and
CCBC of Wilmington, Inc., dated August 30, 2007
Purchase Agreement for Campbell’s and V8 Brand Beverages between Campbell Soup
Company (“Seller”) and Coca-Cola Bottling Co. Consolidated and its affiliates
(“Buyer”), dated August 30, 2007
glaceau Distribution Agreement between Energy Brands, Inc. (“Supplier”) and
Coca-Cola Bottling Co. Consolidated, et. al.(“Distributor”), dated November 1,
2007
Monster Energy Distribution Agreement (the “Agreement”) between Hansen Beverage
Company and CCBCC Operations, LLC, effective October 27, 2008
Exclusive Product Distribution Agreement for Provita, dated July 23, 2010,
between Provita USA,LLC (“Provita”) and Coca-Cola Bottling Co. Consolidated
(“CCBCC”)

 



--------------------------------------------------------------------------------



 



Manufacturing and Distribution License Agreement, dated April 1, 2006, between
Cinnabon, Inc. and Beverage Plus, Inc.
Cinnabon Manufacturing and Distribution License Agreement termination letter,
dated March 17, 2010
Relationship Transition Agreement, dated April 1, 2006, between Cinnabon, Inc.;
Brian-Twist, Inc. and Beverage Plus, Inc.
Consideration Agreement, dated April 1, 2006, between Brain-Twist, Inc. and
Beverage Plus, Inc.
Amendment No. 1 to the Consideration Agreement, dated June 5, 2008
Manufacturing Agreement, dated May 8, 2006, between O-AT-KA Milk Products
Cooperative, Inc. and BYB Brands, Inc.
Agreement and Consent, dated January 4, 2007, between O-AT-KA Milk Products
Cooperative, Inc. and BYB Brands, Inc.
First Amendment to O-AT-KA Manufacturing Agreement, dated February 12, 2007
Manufacturing and Bottling Agreement, dated September 25, 2006, between BYB
Brands, Inc. and Union Beverage Packers, LLC
Distribution Agreement, dated January 1, 2007, between SPIKE Beverage, LLC and
BYB Brands, Inc.
Distribution Agreement, dated January 2, 2007, between Cadbury Schweppes
Bottling Group, Inc. and BYB Brands, Inc.
Distribution Agreement, dated January 10, 2007, between Snapple Distributors,
Inc. and BYB Brands, Inc.
Product Supply Agreement, dated January 19, 2007, between Beverage House, Inc.
and BYB Brands, Inc.
Concentrate Kit Supply Agreement, dated May 8, 2007, between Beverage House,
Inc. and BYB Brands, Inc.
Amended and Restated Beverage House Product Supply Agreement, dated November 21,
2007
Amended and Restated Beverage House Concentrate Kit Supply Agreement, dated
November 21, 2007
Escrow Agreement, dated November 21, 2007, between Beverage House, Inc. and BYB
Brands, Inc.
Distribution Agreement, dated February 1, 2007, between J.J. Taylor Distributing
Florida, Inc. and BYB Brands, Inc.
Product Supply Agreement, dated January 19, 2007, between Allen Flavors, Inc.
and BYB Brands, Inc.
Amended and Restated Allen Flavors Product Supply Agreement, dated January 1,
2008
Escrow Agreement, dated January 1, 2008, between Allen Flavors, Inc. and BYB
Brands, Inc.

 



--------------------------------------------------------------------------------



 



Amendment No. 1 to the Amended and Restated Allen Flavors Product Supply
Agreement, dated June 9, 2008
Letter Amendment to the Allen Flavors Product Supply Agreement, dated
November 10, 2009
Bean and body Canning Agreement, dated July 2, 2011, between Berner food and
Beverage, Inc. and BYB Brands, Inc.
Contract Manufacturing Agreement, dated August 1, 2010, between Coca-Cola
Enterprises, Inc. and BYB Brands, Inc.
Contract Manufacturing and Packaging Agreement, dated July 9, 2007, between
Nor-Cal Beverage Co., Inc. and BYB Brands, Inc.
Contract Manufacturing and Packaging Agreement, dated October 27, 2008, between
Temple Bottling Company and BYB Brands, Inc.
Contract Manufacturing and Packaging Agreement, dated December 21, 2009, between
Coca-Cola Bottling Co. of Northern New England, Inc. and BYB Brands, Inc.
Contract Manufacturing and Packaging Agreement, dated July 9, 2007, between
NorCal Beverage Co., Inc. and BYB Brands, Inc.
Exclusive Product Distribution Agreement for Tum-E Yummies, dated December 7,
2009, between CCBCC Operations, LLC and BYB Brands, Inc.
Distribution Agreement for Tum-E Yummies, dated January 14, 2008, between North
America Duty Free, Inc. and BYB Brands, Inc.
Non-Exclusive Product Distribution Agreement for Tum-E Yummies, dated
October 24, 2008, between Swire Coca-Cola USA and BYB Brands, Inc.
Non-Exclusive Product Distribution Agreement for Tum-E Yummies, dated
October 28, 2008, between Great Plains Coca-Cola Bottling Co. and BYB Brands,
Inc.
Non-Exclusive Product Distribution Agreement for Tum-E Yummies, dated
November 4, 2008, between Rock Hill Coca-Cola bottling Co. and BYB Brands, Inc.
Non-Exclusive Product Distribution Agreement for Tum-E Yummies, dated
November 24, 2008, between Western Kentucky Coca-Cola Bottling Co. and BYB
Brands, Inc.
Non-Exclusive Product Distribution Agreement for Tum-E Yummies, dated
December 4, 2008, between Douglas County Bottling Co. and BYB Brands, Inc.
Non-Exclusive Product Distribution Agreement for Tum-E Yummies, dated
December 16, 2008, between Ada Coca-Cola Bottling Co. and BYB Brands, Inc.
Non-Exclusive Product Distribution Agreement for Tum-E Yummies, dated January 7,
2009, between United Bottling Contracts Co., LLC and BYB Brands, Inc.
Product Distribution Agreement for Tum-E Yummies, dated November 20, 2009,
between Coca-Cola Enterprises, Inc. and BYB Brands, Inc.

 



--------------------------------------------------------------------------------



 



Exclusive Product Distribution Agreement for Tum-E Yummies, dated April 15,
2010, between Coca-Cola Bottling Co. of Northern New England, Inc. and BYB
Brands, Inc.
Distribution Agreement for Country Breeze teas, dated March 25, 2007, between
CCBCC Operations, LLC and BYB Brands, Inc.
Exclusive Distributorship Agreement, dated April 12, 2011, between Fast Forward
Energy, Inc. d/b/a Bean & Body and Earthstrong, Ltd.
Distributor Agreement, dated May 15, 2011, between BYB Brands, Inc. and Trent
Beverage Company
Exclusive Product Distribution Agreement for Provita Energy, dated July 23,
2010, between CCBCC Operations, LLC and Provita USA, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
Permitted Investments
Investments in the following entities are permitted pursuant to
Sections 5.01(m)(i) and 5.01(m)(ii):
CCBC of Wilmington, Inc.
CCBCC Operations, LLC
CCBCC, Inc.
Chesapeake Treatment Company, LLC
Coca-Cola Bottlers’ Sales & Services Company, LLC
Coca-Cola Ventures, Inc.
Consolidated Beverage Co.
Consolidated Real Estate Group, LLC
Data Ventures, Inc.
Heath Oil Co., Inc.
Piedmont Coca-Cola Bottling Partnership
South Atlantic Canners, Inc.
Southeastern Container, Inc.
Tennessee Soft Drink Production Company
TXN, Inc.
BYB Brands, Inc.
Swift Water Logistics, Inc.
Data Ventures Europe, BV
Equipment Reutilization Solutions, LLC
Fast Forward Energy, Inc.
Red Classic Services, LLC
Red Classic Equipment, LLC

 



--------------------------------------------------------------------------------



 



Red Classic Transportation Services, LLC
Red Classic Transit, LLC
Red Classic Contractor, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
Contingent Obligations
     1. Amended and Restated Guaranty Agreement, effective as of July 15, 1993,
made by the Borrower and each of the other guarantor parties thereto in favor of
Trust Company Bank, Teachers Insurance and Annuity Association of America.
Pursuant to this guaranty agreement, the Borrower has Existing Contingent
Obligations with respect to the Senior Secured Notes (and any refinancing
thereof) and the revolving line of credit of Southeastern Container, Inc.
     2. Amended and Restated Guaranty Agreement, dated as of May 18, 2000, made
by the Borrower in favor of Wachovia Bank of North Carolina, N.A. Pursuant to
this guaranty agreement, the Borrower has Existing Contingent Obligations with
respect to the term loan and line of credit of South Atlantic Canners, Inc.
     3. Guaranty Agreement, dated as of December 1, 2001, made by the Borrower
in favor of Wachovia Bank, N.A. Pursuant to the guaranty agreement, the Borrower
has Existing Contingent Obligations with respect to an irrevocable letter of
credit issued by Wachovia Bank, N.A. in favor of South Atlantic Canners, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
Permitted Subsidiary Indebtedness
     1. Lease Agreement, dated as of December 18, 2006, between the CCBCC
Operations, LLC and Beacon Investment Corporation, related to the Borrower’s
corporate headquarters and an adjacent office building in Charlotte, North
Carolina.
     2. Lease Agreement, dated as of December 15, 2000, between the Borrower and
Harrison Limited Partnership One, related to the Snyder Production Center in
Charlotte, North Carolina and a distribution center adjacent thereto. The
Borrower reserves the right to assign this lease to a Subsidiary.
3. Letter of Credit Agreement between Data Ventures Europe, BV, an indirect
wholly-owned Subsidiary of the Borrower, and Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International”, New York Branch, or an
affiliate thereof, for up to 1,000,000 Euros.
EXHIBIT A
NOTICE OF BORROWING
JPMorgan Chase Bank, N.A., as Administrative
     Agent for the Lenders parties
     to the Credit Agreement
     referred to below
10 South Dearborn, 7th Floor
Chicago, Illinois 60603
Attention: Darren Cunningham
[Date]
Ladies and Gentlemen:
          The undersigned, Coca-Cola Bottling Co. Consolidated (the “Borrower”),
refers to the Credit Agreement, dated as of September 21, 2011 (as from time to
time amended, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for said Lenders,
and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Borrowing (the “Proposed
Borrowing”) under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing as required by Section 2.02(a) of the
Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is ___________ __, ____.
     (ii) The Type of Advances initially comprising the Proposed Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].
     (iii) The amount of the Proposed Borrowing is $__________.

Exhibit A-1



--------------------------------------------------------------------------------



 



     [(iv) The initial Interest Period for each Advance made as part of the
Proposed Borrowing is ______ month[s]]1.
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (a) the representations and warranties contained in Section 4.01 of the
Credit Agreement (excluding, in the case of a Borrowing after the initial
Borrowing, the Excluded Representations) are correct in all material respects,
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date (unless
expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);
     (b) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or a Default.

            Very truly yours,

COCA-COLA BOTTLING CO. CONSOLIDATED
      By           Title:             

 

1  
For Eurodollar Rate Advances only.

Exhibit A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT AND ACCEPTANCE
Dated ____________ __, _____
          Reference is made to the Credit Agreement dated as of September 21,
2011 (as from time to time amended, the “Credit Agreement”) among Coca-Cola
Bottling Co. Consolidated, a Delaware corporation (the “Borrower”), the Lenders
(as defined in the Credit Agreement) and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.
          _____________ (the “Assignor”) and _____________ (the “Assignee”)
agree as follows:
          1. Effective on the Effective Date (as defined below), and subject to
payment to the Assignor specified in Schedule 1, the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof which represents the percentage
interest specified on Schedule 1 of all outstanding rights and obligations under
the Credit Agreement, including, without limitation, such interest in the
Assignor’s Revolving Credit Revolving Credit Commitment and the Advances owing
to the Assignor. After giving effect to such sale and assignment, the Assignee’s
Revolving Credit Commitment and the amount of the Advances owing to the Assignee
will be as set forth in Schedule 1.
          2. Effective on the Effective Date, Assignor (i) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto.
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Administrative Agent to take such action as
administrative agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (v) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender; [and] (vi) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof [and (vii) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or

Exhibit B-1



--------------------------------------------------------------------------------



 



such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty].1
          4. Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee and the consent of the Borrower, it will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent. The Effective Date of this Assignment and Acceptance shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule 1 hereto (the “Effective Date”).
          5. Upon such acceptance and recording by the Administrative Agent, as
of the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
          6. Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest, Letter of
Credit fees and Facility Fee with respect thereto) to the Assignee. The Assignor
and Assignee shall make all appropriate adjustments in payments under the Credit
Agreement for periods prior to the Effective Date directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the law of the State of New York.
          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.
 

1  
If the Assignee is organized under the laws of a jurisdiction outside the United
States.

Exhibit B-2



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE

         
Percentage assigned to Assignee
  %
 
       
Assignee’s Revolving Credit Commitment
$    
 
       
Aggregate outstanding principal amount of Advances assigned
$    
 
       
Consideration payable by Assignee to Assignor
$  
 
       
Effective Date (if other than date of acceptance by Administrative Agent)*
__________ __, _____  

            [NAME OF ASSIGNOR], as Assignor
      By           Title:             

 

*  
This date should be no earlier than the date of acceptance by the Administrative
Agent.

 



--------------------------------------------------------------------------------



 



      

                  [NAME OF ASSIGNEE], as Assignee    
 
           
 
  By        
 
           
 
      Title:    
 
                Domestic Lending Office:    
 
                Eurodollar Lending Office:    

Accepted this ____ day
    of _______, _____

          JPMORGAN CHASE BANK, N.A., as     Administrative Agent    
 
       
By
       
 
       
 
  Title:    
 
        CONSENTED TO:    
 
        COCA-COLA BOTTLING CO. CONSOLIDATED    
 
       
By
       
 
       
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF OPINION OF SPECIAL COUNSEL TO THE BORROWER

     
 
  (Moore & Van Allen PLLC) [g28110g2811001.gif]


September 21, 2011
   
 
  Moore & Van Allen PLLC
 
  Attorneys at Law
 
   
JPMorgan Chase Bank, N.A., as Agent (as defined below)
   
10 South Dearborn Street
  Suite 4700
Chicago, Illinois 60603
  100 North Tryon Street
 
  Charlotte, NC 28202-4003
 
   
 
  T 704 331 1000
The Lenders identified on Schedule I attached hereto
  F 704 331 1159
 
  www.mvalaw.com

     Re: Credit Agreement
Ladies and Gentlemen:
     We have acted as counsel to Coca-Cola Bottling Co. Consolidated, a Delaware
corporation (the “Borrower”), in connection with that certain Credit Agreement
(the “Credit Agreement”) dated as of the date hereof, among the Borrower, the
lenders named therein (the “Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Agent”). This opinion letter is
delivered to you pursuant to Section 3.01(d) of the Credit Agreement. Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
assigned to them in the Credit Agreement.
     In rendering this opinion, we have examined the following documents (items
(a) and (b) below are referred to as the “Loan Documents”), all dated the date
hereof unless otherwise indicated:
     (a) the Credit Agreement; and
     (b) the Notes.
     We have also examined the originals, or copies certified or otherwise
identified to our satisfaction, of such other records of the Borrower,
certificates of public officials, officers of the Borrower, and other persons,
and agreements, instruments and other documents, and have made such other
investigation, as we have deemed necessary as a basis for the opinions expressed
below. As to various questions of fact material to our opinion, we have relied
upon, and assumed without independent investigation the accuracy of, the
representations made by the parties to the Loan Documents (other than those
which are expressed as our opinions).
     In rendering the opinions expressed herein, we have assumed the genuineness
of all signatures, the authenticity of all documents submitted to us as
originals, the conformity to original documents of all documents submitted to us
as conformed or photostatic copies and the authenticity of the originals of such
copies. For the purposes of the opinions hereinafter expressed, we have further
assumed (i) the legal capacity of all natural persons executing any Loan
Document; (ii) other than fee letters, that there is no oral or written
statement or agreement, course of performance, course of dealing or usage of
trade that modifies, amends or varies any of the terms of any Loan Document;
(iii) that as to factual matters any certificate, representation or other
document upon which we have relied and which was given or dated earlier than the
date of this letter, continues to remain accurate, insofar as relevant to the
opinions contained herein, from such earlier date through and including the date
hereof; (iv) that there has been no mutual mistake of fact, or
misrepresentation, fraud or deceit in connection with the execution, delivery,
performance under, or transactions contemplated by, the Loan Documents; (v) due
authorization, execution and delivery of the Loan Documents by all parties
thereto other than the Borrower, and that each such Loan Document is valid,
binding and enforceable against all parties thereto other than the Borrower;
(vi) that each of the parties to the Loan Documents other than the Borrower has
the power and authority to execute and deliver the Loan
Charlotte, NC
Research Triangle Park, NC
Charleston, SC

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A., as Agent
September 21, 2011
Page 2 of 6
Documents to which it is party, and to perform its obligations thereunder;
(vii) that the execution and delivery by the Borrower of the Loan Documents and
the performance by the Borrower of its obligations thereunder will not violate
any of the terms, conditions or provisions of any law or regulation (other than
any law or regulation of the State of North Carolina, the Delaware General
Corporation Law or federal law or regulation), order, writ, injunction or decree
of any governmental authority; and (viii) that if any party to any Loan Document
other than the Borrower seeks to enforce its rights thereunder, such enforcement
shall occur only under circumstances which are consistent with applicable law
and provisions of the relevant Loan Document.
     The opinions set forth herein are limited to matters governed by the laws
of North Carolina, the Delaware General Corporation Law and the federal laws of
the United States, and no opinion is expressed herein as to the laws of any
other jurisdiction. We express no opinion concerning any matter respecting or
affected by any laws other than laws that a lawyer admitted to practice law in
North Carolina exercising customary professional diligence would reasonably
recognize as being directly applicable to the Borrower or the transactions
contemplated in the Loan Documents. Without limiting the generality of the
foregoing, we express no opinion concerning the following legal issues or the
application of any such laws or regulations to the matters on which our opinions
are referenced:
     (i) other than as expressly set forth in paragraph 8 below, federal and
state securities laws and regulations;
     (ii) Federal Reserve Board margin regulations;
     (iii) pension and employee benefit laws and regulations;
     (iv) federal and state antitrust and unfair competition laws and
regulations, including without limitation the Hart-Scott-Rodino Antitrust
Improvements Act of 1976;
     (v) federal and state laws and regulations concerning document filing
requirements and notice;
     (vi) compliance with fiduciary duty requirements;
     (vii) the statutes, administrative decisions, and rules and regulations of
county, municipal and special political subdivisions, whether state-level,
regional or otherwise;
     (viii) fraudulent transfer laws;
     (ix) federal and state environmental laws and regulations;
     (x) federal and state tax laws and regulations;
     (xi) federal and state land use and subdivision laws and regulations;
     (xii) federal patent, copyright and trademark, state trademark, and other
federal and state intellectual property laws and regulations;

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A., as Agent
September 21, 2011
Page 3 of 6
     (xiii) federal and state laws, regulations and policies concerning national
and local emergency;
     (xiv) state and federal regulatory laws or regulations specifically
applicable to any entity solely because of the business in which it is engaged;
     (xv) federal and state laws and regulations concerning the condition of
title to any property, the priority of any security interest or lien, or the
perfection of a lien or security interest in personal property; or
     (xvi) laws, rules and regulations relating to money laundering and
terrorist groups, including without limitation the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (the “USA Patriot Act”), Public Law 107-56, 115 Stat. 380
(October 26, 2001), as amended, Executive Order 13224, the Trading with the
Enemy Act, 50 App. U.S.C. 1, et. seq., any similar or related law and the rules
and regulations (temporary or permanent) promulgated under the foregoing or by
the Office of Foreign Assets Control of the United States Department of
Treasury, as each is amended from time to time.
     Based on the foregoing, and subject to the qualifications, assumptions and
limitations set forth herein, we are of the opinion that:
     1. Based solely upon a good standing certificate issued by the Delaware
Secretary of State, the Borrower is a corporation in good standing under the
laws of the State of Delaware.
     2. The Borrower has adequate corporate power to execute, deliver and
perform its obligations under the Loan Documents.
     3. The execution and delivery by the Borrower of the Loan Documents and the
performance by it of its agreements under such documents have been duly
authorized by all requisite corporate action on the part of the Borrower. The
Borrower has duly executed and delivered the Loan Documents.
     4. The Loan Documents provide that they shall be governed by, and construed
in accordance with, New York law. If, notwithstanding such choice of law
provision, a North Carolina court were to hold that any such Loan Document is
governed by, and to be construed in accordance with, the internal laws of the
State of North Carolina, such Loan Document would be, under the internal laws of
the State of North Carolina, the valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.
     5. The execution and delivery by the Borrower of the Loan Documents, and
the performance by the Borrower of its agreements under such documents, do not
(a) violate the Borrower’s certificate of incorporation or bylaws, (b) violate
any (i) North Carolina statute, rule or regulation, (ii) the Delaware General
Corporation Law or (iii) any federal law or regulation, in each case that a
lawyer admitted to practice law in North Carolina exercising customary
professional diligence would reasonably recognize as being directly applicable
to the Borrower or the transactions contemplated in the Loan Documents or
(c) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under the

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A., as Agent
September 21, 2011
Page 4 of 6
agreements set forth on Schedule II hereto or cause the creation of any security
interest or lien upon any of the property of the Borrower pursuant to any such
agreements (except that we express no opinion with respect to matters which
require the performance of a mathematical calculation or the making of a
financial or accounting determination).
     6. The Borrower is not required to obtain any consent, approval,
authorization, or make any filing (a) with, any United States federal or State
of North Carolina governmental or regulatory agency or (b) under the Delaware
General Corporation Law, to authorize its execution and delivery of, or to make
valid and binding, the Loan Documents, except for those (i) obtained or made
prior to the date hereof and (ii) specified in the Loan Documents.
     7. We do not represent the Borrower in any action, suit or proceeding
before any court, governmental agency or arbitrator, pending or overtly
threatened in writing against the Borrower, which seeks to affect the
enforceability of any of the Loan Documents.
     8. Based on the factual certifications in an officer’s certificate
delivered to our firm in connection with this letter, the Borrower is not
required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
The opinion set forth in paragraph 4 is subject to the following qualifications:
     (a) enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws affecting the
enforcement of creditors’ rights generally;
     (b) enforcement of the Loan Documents is subject both to general principles
of equity and to considerations of public policy, including the requirement that
the parties thereto act with commercial reasonableness and in good faith to the
extent required by applicable law, the application of which may deny certain
rights and may be applied by a court of proper jurisdiction, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
For purposes of this paragraph, the terms “general principles of equity” and
“considerations of public policy” may include, but are not limited to, issues
related to the right to or obligation of the appointment of a receiver in
certain circumstances; the ability of an entity to appoint an attorney-in-fact;
fiduciary obligations of attorneys-in-fact; the enforceability of usury savings
clauses; the enforceability of confessions of judgment; waiver of procedural,
substantive, or constitutional rights, including, without limitation, the right
of statutory or equitable redemption; disclaimers or limitations of liability;
waiver of defenses; waiver of acceleration rights through historical acceptance
of late payments; the exercise of self-help or other remedies without judicial
process; accounting for rent or sale proceeds; requirements of mitigation of
damages; and enforcement of default interest provisions. Any provision waiving a
right to jury trial is unenforceable as against public policy pursuant to N.C.
Gen. Stat. § 22B-10;
     (c) the enforceability and availability of certain remedies, rights and
waiver provisions may be limited or rendered ineffective by applicable law,
although the inclusion of such provisions does not affect the validity or lien
of any Loan Document as a whole, and subject to the other

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A., as Agent
September 21, 2011
Page 5 of 6
exceptions noted herein, there exist legally adequate remedies for the
realization of the principal benefits afforded thereby;
     (d) we call to your attention that N.C. Gen. Stat. § 6-21.2 sets forth the
procedures and limitations applicable to the collection of attorneys’ fees and
accordingly, any provision in the Loan Documents relating to the ability to
collect attorneys’ fees upon default are subject to those limitations;
     (e) we express no opinion as to the enforceability of any provision of the
Loan Documents denying the holder of any lien inferior to the liens created by
the Loan Documents the ability to require the Agent to marshal assets;
     (f) we express no opinion as to the right to obtain a receiver, which
determination is subject to equitable principles;
     (g) we express no opinion with respect to any provision of the Loan
Documents providing that the acceptance by the Agent of a past due installment
or other performance by a party shall not be deemed a waiver of its right to
accelerate the loan or other payment obligation. A North Carolina Court of
Appeals has held that when the holder of a promissory note regularly accepted
late payments, such holder is deemed to have waived its right to accelerate the
debt because of late payments until it notifies the maker that prompt payments
are again required. Driftwood Manor Investors v. City Federal Savings & Loan
Association, 63 N.C. App. 459, 305 S.E. 2d 204 (1983);
     (h) we express no opinion with respect to any provision of the Loan
Documents which requires that any amendments or waivers to the Loan Documents
must be in writing;
     (i) we express no opinion as to the enforceability of any provision of the
Loan Documents which directs the application of sale proceeds other than as
required by N.C. Gen. Stat. § 25-9-615;
     (j) we express no opinion with respect to any consent to venue,
jurisdiction or service of process provisions;
     (k) we express no opinion with respect to any choice of law provision;
     (1) we express no opinion with respect to any severability provision;
     (m) we express no opinion with respect to any provision of the Loan
Documents purporting to require a party to pay or reimburse attorneys’ fees
incurred by another party or to indemnify another party therefor which may be
limited by applicable law and public policy;
     (n) we express no opinion with respect to any waiver of the statute of
limitations contained in the Loan Documents;
     (o) we express no opinion as to the enforceability of any provision in the
Loan Documents that purports to excuse a party for liability for its own acts;

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A., as Agent
September 21, 2011
Page 6 of 6
     (p) we express no opinion as to the enforceability of any provision in the
Loan Documents that purports to make void any act done in contravention thereof;
     (q) we express no opinion with respect to any provision purporting to
prohibit, restrict, or condition the assignment of rights to the extent such
restriction on assignability is governed by the Uniform Commercial Code;
     (r) we express no opinion as to the enforceability of any provision in the
Loan Documents that purports to authorize a party to act in its sole discretion,
that imposes liquidated damages, penalties, late payment charges or an increase
in interest rate after default (in the event such late payment charges or
increase in interest rate is deemed to be a penalty or is otherwise contrary to
public policy) or that relates to evidentiary standards or other standards by
which any of the Loan Documents is to be construed; and
     (s) we express no opinion as to the enforceability of provisions of the
Loan Documents providing for the indemnification of or contribution to a party
with respect to such party’s own negligence or willful misconduct or where such
indemnification or contribution is otherwise contrary to public policy.
     Our opinion is rendered solely in connection with the transactions
contemplated under the Loan Documents and may not be relied upon for any other
purpose or in any manner by any person or entity other than the addressees
hereof, except that we hereby consent to reliance hereon by any future assignee
(collectively, the “Reliance Parties”) of your rights and obligations under the
Credit Agreement pursuant to an assignment that is made and consented to in
accordance with the express provisions of Section 8.06(a) of the Credit
Agreement, on the condition and understanding that (i) this letter speaks only
as of the date hereof, (ii) we have no responsibility or obligation to update
this letter, to consider its applicability or correctness to any person other
than its addressee(s), or to take into account changes in law, facts or any
other developments of which we may later become aware, and (iii) any such
reliance by a Reliance Party must be actual and reasonable under the
circumstances existing at the time of assignment, including any changes in law,
facts or any other developments known to or reasonably knowable by the Reliance
Party at such time.
     No copies of this opinion may be delivered or furnished to any other party
other than a Reliance Party, nor may all or portions of this opinion be quoted,
circulated or referred to in any other document without our prior written
consent, except that copies of this opinion may be provided to any regulatory
agency having supervisory authority over a Reliance Party and except that this
opinion may be used in connection with the assertion of a defense as to which
this opinion is relevant and necessary or in response to a court order or other
legal process. The opinions expressed in this letter are rendered as of the date
hereof and we express no opinion as to circumstances or events or change in
applicable law that may occur subsequent to such date.
Very truly yours,
(MOORE & VAN ALLEN PLLC) [g28110g2811002.gif]
MOORE & VAN ALLEN PLLC

 



--------------------------------------------------------------------------------



 



Schedule I
Lenders
JPMORGAN CHASE BANK, N.A.
CITIBANK, N.A.
BRANCH BANKING AND TRUST COMPANY
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH
WELLS FARGO BANK, NATIONAL ASSOCIATION
NORTH CAROLINA BANK AND TRUST

 



--------------------------------------------------------------------------------



 



Schedule II
Reviewed Agreements
Supplemental Indenture, dated as of March 3, 1995, between the Borrower and
Citibank, N.A. (as successor to NationsBank of Georgia, National Association,
the initial trustee)
5.00% Senior Notes due 2012
5.30% Senior Notes due 2015
5.00% Senior Notes due 2016
7.00% Senior Notes due 2019
Third Amended and Restated Promissory Note, dated as of June 16, 2010, by and
between the Borrower and Piedmont Coca-Cola Bottling Partnership
Amended and Restated Guaranty Agreement, effective as of July 15, 1993, made by
the Borrower and each of the other guarantor parties thereto in favor of Trust
Company Bank and Teachers Insurance and Annuity Association of America
Amended and Restated Guaranty Agreement, dated as of May 18, 2000, made by the
Borrower in favor of Wachovia Bank, N.A.
Guaranty Agreement, dated as of December 1, 2001, made by the Borrower in favor
of Wachovia Bank, N.A.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
COMPLIANCE CERTIFICATE

To:  
The Lenders parties to the
Credit Agreement Described Below

          This Compliance Certificate is furnished pursuant to that certain
Credit Agreement dated as of September 21, 2011 (as amended, modified, renewed
or extended from time to time, the “Agreement”) among Coca-Cola Bottling Co.
Consolidated, certain Lenders and JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders. Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected Chief Financial Officer of the Borrower;
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
     4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of_________, 20_.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
LIST OF CLOSING DOCUMENTS
COCA-COLA BOTTLING CO. CONSOLIDATED
CREDIT FACILITIES
September 21, 2011
LIST OF CLOSING DOCUMENTS1
A. LOAN DOCUMENTS

1.  
Credit Agreement (the “Credit Agreement”) by and among Coca-Cola Bottling Co.
Consolidated, a Delaware corporation (the “Borrower”), the institutions from
time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for itself and the other Lenders
(the “Administrative Agent”), evidencing a revolving credit facility to the
Borrower from the Lenders in an initial aggregate principal amount of
$200,000,000.

          SCHEDULES

 
       
Schedule I
  —   Lenders and Commitments
Schedule II
  —   Existing Liens Securing Indebtedness of $5,000,000 or more
Schedule III
  —   Litigation
Schedule IV
  —   Subsidiaries
Schedule V
  —   Material Agreements
Schedule VI
  —   Permitted Investments
Schedule VII
  —   Contingent Obligations
Schedule VIII
  —   Permitted Subsidiary Indebtedness
 
        EXHIBITS

 
       
Exhibit A
  —   Form of Notice of Borrowing
Exhibit B
  —   Form of Assignment and Acceptance
Exhibit C
  —   Form of Opinion of Special Counsel to the Borrower
Exhibit D
  —   Form of Compliance Certificate of the Borrower
Exhibit E
  —   List of Closing Documents

2.  
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.18(d) of the Credit Agreement.

B. CORPORATE DOCUMENTS
 

1  
Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.

 



--------------------------------------------------------------------------------



 



- 2 -

3.  
Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State of Delaware, since
the date of the certification thereof by such Secretary of State, (ii) the
By-Laws or other applicable organizational document, as attached thereto, of the
Borrower as in effect on the date of such certification, (iii) resolutions of
the Board of Directors or other governing body of the Borrower authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, and (iv) the names and true signatures of the incumbent officers of the
Borrower authorized to sign the Loan Documents to which it is a party, and
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.
  4.  
Good Standing Certificate for the Borrower from the Secretary of State of
Delaware.

C. OPINION

5.  
Opinion of Moore & Van Allen, PLLC, counsel for the Borrower.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

6.  
A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) all of the representations and
warranties of the Borrower set forth in Section 4.01 of the Credit Agreement are
true and correct and (ii) no Default or Event of Default has occurred and is
then continuing.
  7.  
Termination Letter in respect of the Existing Credit Agreement.

 